Exhibit 10.1

EXECUTION COPY

 

 

 

ASSET PURCHASE AGREEMENT

by and among

INLAND AMERICAN REAL ESTATE TRUST, INC.

(“Parent”)

and

IHP I OWNER JV, LLC

(“Buyer I”)

and

IHP WEST HOMESTEAD (PA) OWNER LLC,

(“Buyer II”)

and

NORTHSTAR REALTY FINANCE CORP.

(“Buyer Parent”)

dated as of

September 17, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS AND RULES OF CONSTRUCTION    Section 1.1  

Definitions

     1    Section 1.2  

Terms Defined Elsewhere in this Agreement

     11    Section 1.3  

Rules of Construction

     14    ARTICLE II    PURCHASE AND SALE; CLOSING; PRE-CLOSING CONSENTS AND
WAIVERS    Section 2.1  

Purchase and Sale of Hotel Assets; Assumption of Assumed Liabilities; Excluded
Assets and Excluded Liabilities

     14    Section 2.2  

Consideration

     14    Section 2.3  

Deposit; Payment on Closing

     15    Section 2.4  

Closing Statement

     16    Section 2.5  

The Closing

     16    Section 2.6  

Closing Deliverables

     16    Section 2.7  

Proration Calculation Principles

     19    Section 2.8  

Closing Costs

     25    Section 2.9  

Pre-Closing Access

     26    Section 2.10  

Section 2.10 Third Party Approvals and Notifications; Non-Assignable Assets;
Further Assurances; Co-Insurance; Specified Declaration

     27    Section 2.11  

Purchase Price Allocation

     31    Section 2.12  

Sales Tax

     31    ARTICLE III    REPRESENTATIONS AND WARRANTIES RELATING TO PARENT   
Section 3.1  

Organization of Parent

     31    Section 3.2  

Authorization; Enforceability

     32    Section 3.3  

No Conflict

     32    Section 3.4  

Litigation

     32    Section 3.5  

Brokers’ Fees

     33    Section 3.6  

OFAC

     33    ARTICLE IV    REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLING
SUBSIDIARIES    Section 4.1  

Organization of the Selling Subsidiaries; Authorization and Enforceability of
Selling Subsidiaries

     33    Section 4.2  

No Conflict; Regulatory Approvals

     34    Section 4.3  

Title; Sufficiency of Assets

     34    Section 4.4  

Real Property

     34    Section 4.5  

ERISA; Employees

     35    Section 4.6  

Contracts

     35    Section 4.7  

Litigation

     36    Section 4.8  

Financial Information

     37    Section 4.9  

Environmental Matters

     37    Section 4.10  

Legal Compliance

     37   

 

-i-



--------------------------------------------------------------------------------

Section 4.11  

Tax Matters

     37    Section 4.12  

OFAC

     37    Section 4.13  

Bankruptcy

     38    Section 4.14  

Insurance

     38    ARTICLE V    REPRESENTATIONS AND WARRANTIES RELATING    TO BUYERS AND
BUYER PARENT    Section 5.1  

Organization of Buyers and Buyer Parent

     38    Section 5.2  

Authorization; Enforceability

     38    Section 5.3  

No Conflict

     38    Section 5.4  

Litigation

     39    Section 5.5  

Brokers’ Fees

     39    Section 5.6  

Financial Ability

     39    Section 5.7  

Permitted Assignee

     39    Section 5.8  

OFAC

     39    ARTICLE VI    COVENANTS    Section 6.1  

Conduct of Business Pending the Closing

     40    Section 6.2  

Books and Records; Post-Closing Access

     41    Section 6.3  

Buyers’ Risk of Loss

     42    Section 6.4  

Notice of Certain Events

     42    Section 6.5  

Parent Marks

     43    Section 6.6  

Publicity

     43    Section 6.7  

Confidentiality; Non-Disparagement; Audit

     43    Section 6.8  

Employee Matters

     45    Section 6.9  

Permits; Liquor License

     46    Section 6.10  

Exclusivity

     47    ARTICLE VII    CONDITIONS TO OBLIGATIONS    Section 7.1  

Conditions to Obligations of Buyers and Parent

     47    Section 7.2  

Conditions to Obligations of Buyers

     48    Section 7.3  

Conditions to the Obligations of Parent

     48    ARTICLE VIII    INDEMNIFICATION    Section 8.1  

Survival

     49    Section 8.2  

Indemnification

     49    Section 8.3  

Indemnification Procedures

     50    Section 8.4  

Limitations on Liability of Parent

     52    Section 8.5  

Waiver of Other Representations

     53    Section 8.6  

Purchase Price Adjustment

     56    Section 8.7  

Remedies; Limited Recourse; Limitations on Damages

     56   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX    TERMINATION    Section 9.1  

Termination

     59    Section 9.2  

Effect of Termination; Payment of Deposit

     60    ARTICLE X    MISCELLANEOUS    Section 10.1  

Notices

     61    Section 10.2  

Successors and Assigns

     63    Section 10.3  

Rights of Third Parties

     63    Section 10.4  

Expenses

     64    Section 10.5  

Counterparts; Electronic Signatures

     64    Section 10.6  

Entire Agreement

     64    Section 10.7  

Disclosure Schedule

     64    Section 10.8  

Amendments; Waiver

     64    Section 10.9  

Severability

     65    Section 10.10  

Mutual Drafting

     65    Section 10.11  

Buyer Parent Guarantee

     65    Section 10.12  

Governing Law; Jurisdiction

     66    ARTICLE XI    STATE SPECIFIC PROVISIONS    Section 11.1  

Retrofit Requirements

     67    Section 11.2  

Property Disclosures Generally

     67    Section 11.3  

California Matters

     68    Section 11.4  

Colorado Matters

     68    Section 11.5  

Florida Matters

     69    Section 11.6  

Louisiana Matters

     69    Section 11.7  

Massachusetts Matters

     70    Section 11.8  

Michigan Matters

     70    Section 11.9  

New Jersey Matters

     70    Section 11.10  

New Mexico Matters

     70    Section 11.11  

New York Matters

     72    Section 11.12  

Pennsylvania Matters

     72    Section 11.13  

Texas Matters

     73    Section 11.14  

Washington Matters

     73    Section 11.15  

Survival

     73   

Annexes and Exhibits

 

        Annex A    Selling Subsidiaries         Annex B    Prepaid Existing
Loans         Annex C    Terminating Management Agreement         Annex D   
Required Manager Consents         Annex E    Required Franchisor Consents
        Annex F    Initial Purchase Price Allocation

 

-iii-



--------------------------------------------------------------------------------

        Exhibit A    Form of Deposit Escrow Agreement         Exhibit B-1   
Form of Deed         Exhibit B-2    Form of Assignment of Ground Lease
        Exhibit C    Form of Bill of Sale         Exhibit D    Form of
Assignment and Assumption         Exhibit E    Form of Ground Lease Estoppel
        Exhibit F    Form of Owner’s Affidavit

 

-iv-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT, dated as of September 17, 2014 (this
“Agreement”), is entered into by and among INLAND AMERICAN REAL ESTATE TRUST,
INC., a corporation organized and existing under the laws of the State of
Maryland (“Parent”), IHP I OWNER JV, LLC, a limited liability company organized
and existing under the laws of the State of Delaware (“Buyer I”) and IHP WEST
HOMESTEAD (PA) OWNER LLC, a limited liability company organized and existing
under the laws of the State of Delaware (“Buyer II” and, together with Buyer I,
“Buyers” and, each individually, a “Buyer”), and, solely with respect to Article
V, Section 10.11 and Article X (solely as such article relates to Article V and
Section 10.11), NORTHSTAR REALTY FINANCE CORP., a corporation organized and
existing under the laws of the State of Maryland (“Buyer Parent”).

RECITALS

WHEREAS, Parent owns, directly or indirectly, 100% of the outstanding equity
interests of the entities set forth on Annex A (collectively, the “Selling
Subsidiaries” and each, a “Selling Subsidiary”);

WHEREAS, each of the applicable Selling Subsidiaries owns the applicable Hotel
Assets (as defined herein);

WHEREAS, Parent desires to cause the Selling Subsidiaries to sell to Buyers, and
Buyers desire to purchase from the Selling Subsidiaries, on the terms and
subject to the conditions set forth herein, the Hotel Assets; and

WHEREAS, Buyer Parent desires to become a party to this Agreement and to perform
certain obligations set forth in this Agreement so as to induce Parent to enter
into this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person that Controls,
is Controlled by or is under common Control with, such specified Person,
directly or indirectly, through one or more intermediaries or otherwise.

“Assigned Contract” means any Contract to which any Selling Subsidiary is a
party and which primarily relates to the use, maintenance, operation,
provisioning or equipping of any Hotel; but excluding (a) the TRS Leases (b) any
Terminating Management Agreement, (c) any



--------------------------------------------------------------------------------

national, regional or other contract entered into by Parent, any Selling
Subsidiary or any Manager pursuant to which goods or services are provided to
hotels or properties owned by Parent or its Affiliates in addition to the Hotels
and (d) any supply, service or vendor Contract with respect to any Hotel
(i) which is not set forth in Section 4.6(c) of the Disclosure Schedule,
(ii) which is not included in any of the categories of Contracts set forth in
clauses (i) through (vi) of Section 4.6(c) and (iii) with respect to which,
prior to the Closing, Buyers have delivered a written notice to Parent (within
five (5) Business Days of either Buyer first becoming aware of the existence of
such Contract (including by Parent’s posting of such Contract to Parent’s
electronic dataroom)) that such Buyer has elected not to assume such Contract.

“Assumed Liabilities” means any liability or obligation (including in respect of
Taxes) (a) of any Selling Subsidiary to be paid, performed, satisfied or
discharged from and after the Closing under the Assigned Contracts, and in each
case which relate to the period from and after Closing, (b) to the extent
arising from and after the Closing relating to ownership, lease, operation or
use of the Hotel Assets, (c) for which any Buyer or its Affiliates receive a
proration or other credit at the Closing or (d) for which any Buyer or its
Affiliates are otherwise made responsible pursuant to this Agreement or any
Transaction Document.

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of New York or a federal holiday in the United States.

“Confidentiality Agreements” mean, collectively, that certain (a) agreement
between Chatham Lodging Trust and Parent, dated June 20, 2014 and (b) agreement
between ND Investment-T, LLC and Parent, dated July 8, 2014.

“Consumables” means all opened and unopened food and alcoholic or non-alcoholic
beverages located at the Hotels, but excluding the Excluded Property.

“Contract” means any legally binding agreement, commitment, lease, license or
contract, in each case, which is executory.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by Contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cut-off Time” means 12:00:01 A.M. Chicago time on the Closing Date.

“Declarant” has the meaning ascribed to such term in the Specified Declaration.

“Deposit Escrow Agent” means the national office of First American Title Company
located at 30 N. LaSalle Street, Suite 2200, Chicago IL 60602.

“Disclosure Schedule” means the disclosure schedules attached hereto.

“Dollars” or “$” mean the lawful currency of the United States.

 

-2-



--------------------------------------------------------------------------------

“Employees” means all Persons employed by any Manager in connection with the
operation of any Hotel as of immediately prior to the Closing.

“Employee Benefit Payables” means gross Employee wages and salaries, incentive
compensation, bonuses, commissions, workers’ compensation, sick pay, dues,
vacation, pension and retirement payments (including any matching, profit
sharing or other employer contributions to any defined contribution pension
plan, any minimum funding contributions to any defined benefit pension plan and
any employer contributions to any multiemployer plan), deferred compensation,
remuneration in any other form (including any type of employee benefit or
insurance), and payroll taxes payable on any such Employee compensation or
remuneration.

“Employee Plans” means each plan, program or arrangement providing compensation
or benefits of any of any kind to current or former Employees and/or their
spouses, dependents or other beneficiaries, including without limitation, each
ERISA Plan (including all multiemployer plans) and each severance, termination,
salary continuation, change in control, retention, parachute, employment,
incentive, bonus, stock option, stock purchase, restricted stock, retirement
pension, redundancy, profit sharing, deferred compensation, employee loan,
retiree welfare, fringe benefit and all other employee benefit plans, programs,
agreements, policies or arrangements, whether or not subject to ERISA, whether
formal or informal.

“Employment Laws and Obligations” means all federal, state and local laws,
regulations, ordinances, common law, orders, judgments, decrees, awards, or the
findings of any arbitrator, court or governmental entity, relating to, touching
upon or concerning the employment of persons performing work in connection with
the operation of any Hotel, including relating to the hiring, firing and
treatment of employees (including but not limited to the WARN Act), or any legal
obligation or duty regarding employment practices, terms and conditions of
employment, equal opportunity, non-discrimination, discharge, immigration,
anti-harassment, anti-retaliation, whistle blowing, compensation, wages,
overtime payments, hours, benefits, collective bargaining, income tax
withholding, the payment of Social Security and other similar taxes, pension
plans, the modification or termination of benefit plans and retiree health
insurance plans, policies, programs, agreements, occupational safety and health,
workers compensation or other similar benefits and payments on account of
occupational illness and injuries, employment contracts, collective bargaining
agreements, grievances originating under the collective bargaining agreements,
wrongful discharge, torts such as invasion of privacy, infliction of emotional
distress, defamation, and slander.

“Environmental Law” means any Law currently in effect relating to the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Oil
Pollution Act of 1990 (33 U.S.C. § 2701 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251
et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.) and the Federal Insecticide, Fungicide,
and Rodenticide Act (7 U.S.C. § 136 et seq.), as to each, as amended, and the
regulations promulgated pursuant thereto and as each is in effect on and as
interpreted on the date of this Agreement.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

-3-



--------------------------------------------------------------------------------

“ERISA Plan” means an employee benefit plan as defined in Section 3(3) of ERISA.

“Excluded Property” means any property or asset (including Intellectual
Property) owned by or belonging to a Manager or any Occupant.

“Excluded Liabilities” means any liability or obligation (a) of any Selling
Subsidiary to be paid, performed, satisfied or discharged prior to the Closing
under the Assigned Contracts, (b) arising prior to the Closing relating to
ownership, lease, operation or use of the Hotel Assets, (c) for which Parent or
its Affiliates are made responsible pursuant to this Agreement or any
Transaction Document, (d) for Taxes of Parent and each Selling Subsidiary (or
any predecessors thereof) for any taxable period, except to the extent that
either Buyer received a credit therefor at Closing, (e) for Taxes relating to
the Hotel Assets attributable to any taxable period ending on or before the
Closing Date and for the portion of any taxable period ending at the close of
business on the Closing Date (determined as provided in Section 2.7 and except
to the extent that either Buyer received a credit therefor at Closing), (f) of
Parent or any Selling Subsidiary under a Terminating Management Agreement (other
than any costs, fees or expenses in connection with the termination thereof
(including any termination fees thereunder), which shall be borne by Buyers) and
(g) of Parent for Losses suffered by any Buyer as a result of any breach of the
matters certified by Parent in any certificate delivered by Parent pursuant to
Section 2.6(a)(xi) (it being agreed however that after Closing, Buyer shall use
Reasonable Efforts to obtain duly executed estoppel certificates in the form
attached as Exhibit E from the lessor under the Ground Leases, and upon receipt
of any such certificate, all liabilities or obligations of Parent under this
clause (g) shall be terminated to the extent that such estoppel certificate from
the lessor is consistent with the statements made by Parent in any of its
estoppel certificates).

“Existing Loans” means all loans or debt for borrowed money of each Selling
Subsidiary made with respect to the Real Property or any Hotel located thereon,
in each case, including all outstanding principal and accrued and unpaid
interest thereunder.

“Franchisor” means the franchisor under any Franchise Agreement.

“Franchisor Consent” means either (a) the waiver by any Franchisor of any rights
under the applicable Franchise Agreement arising as a result of, or the
provision of such Franchisor’s consent to, the transactions contemplated by this
Agreement and the Transaction Documents (including the assignment by the
applicable Selling Subsidiary to the applicable Buyer of such Franchise
Agreement), which waiver or consent is required to be obtained pursuant to the
terms of such Franchise Agreement in order for such Franchise Agreement to
remain in full force and effect from and after the Closing in the applicable
Buyer’s (or its permitted Affiliate-assignee’s) name, and for the continued
participation by the applicable Hotel in such Franchisor’s system of hotels
following the Closing with such Buyer as the franchisee or (b) the entry into a
new franchise agreement between the applicable Buyer (or its permitted
Affiliate-assignee) and the Franchisor as required by the applicable Franchise
Agreement (or as indicated on Annex E with respect to the Hotels commonly known
as Hyatt Place Boston Medford, Courtyard Tucson Williams Center and Residence
Inn Houston Westchase) in the event of the consummation of the transactions
contemplated by this Agreement for the continued participation by the applicable
Hotel in such Franchisor’s system of hotels following the Closing with such
Buyer (or its permitted Affiliate-assignee) as the franchisee.

 

-4-



--------------------------------------------------------------------------------

“Fundamental Buyer Representations” means the representations and warranties of
Buyers contained in Section 5.1 (Organization of Buyers and Buyer Parent),
Section 5.2 (Authorization, Enforceability), Section 5.5 (Broker’s Fees),
Section 5.6 (Financial Ability) and Section 5.7 (Permitted Assignee).

“Fundamental Parent Representations” means the representations and warranties of
Parent contained in Section 3.1 (Organization of Parent), Section 3.2
(Authorization, Enforceability), Section 3.5 (Broker’s Fees) and Section 4.1
(Organization of the Selling Subsidiaries; Authorization and Enforceability of
Selling Subsidiaries).

“Furnishings” means all furniture, fixtures, equipment and other items of
tangible personal property located at the Hotels or off-site to the extent such
personal property are reasonably necessary to complete any ongoing renovations
at the Hotels; but excluding (a) the Consumables, (b) the Supplies, (c) the
Miscellaneous Hotel Assets and (d) the Excluded Property.

“GAAP” means generally accepted accounting principles of the United States in
effect at the applicable date of determination, consistently applied.

“Governmental Authority” means any United States or foreign, federal, state,
provincial, municipal, local or similar governmental authority, regulatory or
administrative agency, tribunal or court.

“Hazardous Material” means any substance, material or waste that is regulated,
classified or otherwise characterized under or pursuant to any Environmental Law
as “hazardous,” “toxic,” “radioactive” or words of similar meaning or effect,
including petroleum and its by-products, asbestos, and polychlorinated
biphenyls.

“Hospitality Accountant” means the hospitality group of PricewaterhouseCoopers
LLP.

“Hotel Assets” mean, collectively, the Selling Subsidiaries’ right, title and
interest in, to and under (a) the Real Property, (b) the Furnishings,
Consumables, Supplies, Retail Inventories and Miscellaneous Hotel Assets,
(c) the assignable Permits primarily related to the ownership or operation of
the Hotels, (d) the Assigned Contracts and (e) any assignable Intellectual
Property, but excluding, in each case, the Excluded Property

“Hotels” means the hotels, motels or similar lodging establishments operated at
the Real Properties.

“Intellectual Property” means (a) all trademarks, service marks, trade dress,
logos and trade names primarily related to the ownership and operation of the
Hotels, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
trademarks or business or corporate names confusingly similar thereto in
relation to any goods or services, and all applications, registrations, and
renewals in connection therewith, (b) all copyrightable works, all copyrights,
and applications, registrations, and renewals in connection therewith, (c) all
software primarily related to the ownership and operation of the Hotels
(including data, passwords, source codes and related documentation), and (d) all
trade secrets primarily related to the ownership and operation of the Hotels;
but excluding (i) the Excluded Property, (ii) any Parent Marks and (iii) any
confidential or proprietary information of Parent.

 

-5-



--------------------------------------------------------------------------------

“Knowledge” as to Buyers means the actual knowledge of any of those persons
listed in Section 1.1(a) of the Disclosure Schedule, and as to Parent means the
actual knowledge of any of those persons listed in Section 1.1(b) of the
Disclosure Schedule.

“Law” means any applicable law, rule, regulation, ordinance, order, judgment or
decree of a Governmental Authority that has the force of law, including in
relation to Taxes, in each case as in effect on and as interpreted on the date
of this Agreement.

“Leased Real Property” means the real property leased by any Selling Subsidiary
from a third party landlord (and excluding any lease or sublease pursuant to a
TRS Lease), as set forth in Section 1.1(c) of the Disclosure Schedule, including
the buildings, fixtures and improvements located thereon.

“Legal Proceeding” means (a) any lawsuit, action, claim or other proceeding at
law or in equity by or before a Governmental Authority or (b) any arbitral
action.

“Lenders” means the holders of the Prepaid Existing Loans.

“Lien” means, with respect to any property or asset, any lien, encumbrance,
pledge, mortgage, deed of trust, hypothecation or security interest in respect
of such property or asset.

“Liquor Licenses” means all Permits required under any Law for the continued
sale of alcoholic beverages by the applicable Buyer (or its permitted
Affiliate-assignee or manager) at any Hotel from and after the Closing Date.

“Losses” means any losses, liabilities or damages that are actually suffered or
sustained, whether resulting from the operation of this Agreement, a judgment, a
settlement or an award, including those arising out of any Legal Proceeding, Law
or Contract, including, the costs and expenses (including reasonable fees and
expenses of counsel, consultants, experts, and other professional fees)
associated therewith.

“Manager” means the operator, manager or management company under any Management
Agreement.

“Manager Consent” means the waiver by any Manager of any rights under the
applicable Management Agreement arising as a result of, or the provision of such
Manager’s consent to, the transactions contemplated by this Agreement and the
Transaction Documents (including the assignment by the applicable Selling
Subsidiary to the applicable Buyer of such Management Agreement), which waiver
or consent is required to be obtained pursuant to the terms of such Management
Agreement in order for such Management Agreement to remain in full force and
effect from and after the Closing in such Buyer’s (or its permitted
Affiliate-assignee’s) name; provided, however, that no Manager Consent shall be
deemed to exist in respect of any Terminating Management Agreement.

 

-6-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the results of
operations, business or condition (financial or otherwise) of the Selling
Subsidiaries (taken as a whole) and/or the Hotel Assets (taken as a whole);
provided that any effect resulting or arising from any of the following (either
alone or in combination) shall not be considered when determining whether a
Material Adverse Effect shall have occurred:

(a) any change in general economic conditions or in the industries or markets in
which the Selling Subsidiaries (taken as a whole) operate;

(b) any act of war (whether or not declared), armed hostilities or terrorism or
other international or national calamity or any worsening of any of the
foregoing;

(c) any hurricane, earthquake, flood, fire or other natural disaster or act of
God;

(d) any effect of any proposed or actual institution of any new, or change of
interpretation of any existing, applicable Laws or GAAP, in each case, affecting
any of the Selling Subsidiaries, Real Properties, Hotels, Hotel Assets or
Parent, its Affiliates or the industry in which the Selling Subsidiaries
operate;

(e) the negotiation, execution, delivery, performance, consummation, potential
consummation or public announcement of this Agreement or the transactions
contemplated by this Agreement, including any litigation resulting therefrom or
with respect thereto, and any adverse change in, or loss of, Manager,
Franchisor, landlord, Occupant, Lender or similar relationships resulting
therefrom or with respect thereto, including as a result of the identity of
either Buyer;

(f) any change or development in financial, credit or capital markets (including
interest rates or exchange rates), general economic or business conditions, or
political, social or regulatory conditions;

(g) any failure of any Selling Subsidiary or any Hotel (taken individually or
taken as a whole) to meet, with respect to any period or periods, any internal
forecasts or projections, estimates of earnings or revenues or business plans
(whether such items are prepared by Parent, any Manager or otherwise), provided
that this clause (g) shall not prevent a determination that any change or effect
underlying such failure to meet forecasts, projections, estimates or business
plans has resulted in a Material Adverse Effect (to the extent such effect is
not otherwise excluded from this definition of Material Adverse Effect);

(h) the outcome of any litigation, investigation, regulatory proceeding or
inquiry involving Parent that has been disclosed in Section 1.1(d) of the
Disclosure Schedule;

(i) any change arising from or relating to any Buyer’s or Buyer Parent’s stock
price or ratings;

(j) any business decision made or other action or omission taken or made by any
Buyer, any competitor of any Buyer, any of either Buyer’s respective Affiliates,
any Manager or any Franchisor; and

 

-7-



--------------------------------------------------------------------------------

(k) any omission to act or action taken by Parent or any of the Selling
Subsidiaries, in each case, to the extent expressly permitted by the terms of
this Agreement or otherwise with the consent or upon the request of any Buyer
(including those omissions to act or actions taken which are required by this
Agreement);

provided that in the case of clauses (a), (b), (c) or (f) only to the extent
such effect does not, individually or in the aggregate, have a materially
disproportionate adverse impact on the Selling Subsidiaries (taken as a whole)
and/or the Hotel Assets (taken as a whole) relative to other Persons or
properties in the affected geographic regions or industries.

“Miscellaneous Hotel Assets” mean all general intangibles relating to design,
development, operation and use of the Hotels, all rights and work product under
construction, service, consulting, engineering, architectural and other
Contracts (including warranties contained therein), receipts, accounting and
business records, books and files relating solely to the ownership or operation
of the Hotels, plans and specifications of any portion of any Hotel, and keys
and lock and safe combinations relating to the Hotels, but excluding (a) the
Excluded Property and (b) any confidential or proprietary information of Parent

“Occupant” means any lessee, licensee, concessionaire or other Person with the
right to use or occupy space or facilities at the Hotel under a Space Lease.

“Organizational Documents” means any charter, certificate of incorporation,
declaration of partnership, articles of association, bylaws, operating
agreement, limited liability company agreement, partnership agreement or similar
formation or governing documents and instruments.

“Owned Real Property” means the real property owned by any Selling Subsidiary,
as set forth in Section 1.1(e) of the Disclosure Schedule, including the
buildings, fixtures and improvements located thereon and any development rights
related thereto.

“Parties” means, collectively, Parent, Buyer I, Buyer II and Buyer Parent and
“Party” means any one of Parent, Buyer I, Buyer II or Buyer Parent.

“Permit” means any authorization, license, permit, approval or certificate
issued by a Governmental Authority, and including any professional licenses.

“Permitted Liens” means (a) statutory Liens for current Taxes, assessments or
other governmental charges, in each case, not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings
(subject, in any event, to the prorations provisions of Section 2.7),
(b) inchoate mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the ordinary course of business, (c) zoning, entitlement
and other land use and environmental regulations promulgated by any Governmental
Authority, (d) Liens of public record, (e) Liens incurred or in existence in
connection with the Prepaid Existing Loans, (f) Management Agreements, Franchise
Agreements, Ground Leases, Space Leases and all matters caused or arising by,
through or under a Manager, a Franchisor, a landlord under a Ground Lease or an
Occupant without the applicable Selling Subsidiary’s express written consent
thereto, (g) restrictive covenants, easements and defects, imperfections or
irregularities of title or Liens, if any, that do not materially detract from
the value or use of the property encumbered thereby, (h) all defects,
exceptions, restrictions, licenses, reservations, covenants,

 

-8-



--------------------------------------------------------------------------------

conditions, easements, rights of way and encumbrances disclosed in any real
property files that have been made available to any Buyer on or prior to the
date hereof, including, without limitation, all title reports, commitments and
policies, surveys and zoning reports and (i) Liens created by any Buyer, or its
successors and assigns; provided, however, that notwithstanding the foregoing or
anything to the contrary contained herein, Parent shall cause all of the
following to be discharged on or prior to the Closing Date (and none of the
following shall constitute a Permitted Lien if it exists as of the Closing
Date): (i) any Liens related to any of the Prepaid Existing Loans; (ii) any
mechanics’, carriers’, workers’ or repairers’ Liens in a fixed, liquidated sum
of money; and (iii) any Liens voluntarily created by Parent or any Selling
Subsidiary after the date hereof in breach of this Agreement; provided, further,
however, that Parent shall not be obligated to discharge any Liens of the type
described in clause (ii) with respect to any Real Property or Hotel if such Lien
will be “insured over” by issuance of a Title Policy without exception for such
Lien or issuance of an endorsement to, or other affirmative coverage over, such
Lien, at no additional cost to Buyers.

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

“PIPs” means the Existing PIPs and the Negotiated PIPs.

“Prepaid Existing Loans” means the Existing Loans evidenced by the principal
loan agreements set forth on Annex B, which Existing Loans shall be fully
prepaid or defeased by Parent or the applicable Selling Subsidiary prior to or
concurrently with the Closing, and which shall thereupon terminate and cease to
be in effect (or in the case of a defeasance, shall remain outstanding and be
assumed by a successor borrower).

“Real Property” means the Owned Real Property and the Leased Real Property.

“Reasonable Efforts” means good faith efforts in accordance with reasonable
commercial practice and without the incurrence of unreasonable cost or expense.

“Remedial Action” means all actions to (a) clean up, remove or treat any
Hazardous Material or (b) perform pre-remedial studies and investigations or
post-remedial monitoring and care.

“Representatives” means, as to any Person, its Affiliates, and its and their
respective equity holders, officers, directors, managers, employees, counsel,
accountants, advisers, consultants and agents.

“Retail Inventories” means all sundry, gift shop and other merchandise held for
resale at the Hotels, but excluding any Excluded Property.

“Space Lease” means any space lease, lease, license or concession agreement
which provides for the use or occupancy of space or facilities at any Hotel to
which a Selling Subsidiary is a party (or to the Knowledge of Parent, entered
into by a Manager on behalf of a Selling Subsidiary or a Hotel), including any
leases or licenses for antennae and related equipment and including the
Contracts set forth in Section 1.1(f) of the Disclosure Schedule; but excluding
any booking or reservation agreement.

 

-9-



--------------------------------------------------------------------------------

“Specified Covenants” means, the post-Closing covenants and agreements set forth
in Section 2.7 (Prorations), Section 2.8 (Closing Costs), Section 2.11 (Purchase
Price Allocations), Section 6.2 (Books and Records; Post-Closing Access),
Section 6.3 (Risk of Loss), Section 6.5 (Parent Marks), Section 6.6 (Publicity),
Section 6.7 (Confidentiality), Section 6.8 (Employee Matters), Section 6.9
(Liquor License), Section 9.2 (Effect of Termination), Article VIII
(Indemnification) and Article X (Miscellaneous).

“Specified Declaration” means that certain Declaration of Easements, Covenants,
Conditions and Restrictions (Including a Moratorium and Restriction on the Land
Defined Hereinafter), set forth in Section 1.1(g) of the Disclosure Schedule.

“Specified Real Property” means that certain Real Property listed in
Section 1.1(h) of the Disclosure Schedule.

“Spin Filing” means that certain filing with the United States Securities and
Exchange Commission made on Form 10 by Xenia Hotels and Resorts, Inc., a
Maryland corporation and a wholly-owned subsidiary of Parent.

“Spin Transactions” means the transactions contemplated by the Spin Filing,
together with any transaction or series of related transactions substantially
similar to the transactions contemplated by the Spin Filing, which have the
effect of separating Parent’s lodging business from Parent (including by way of
merger, asset sale, sale of stock, spin-off or otherwise).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the combined voting power of the outstanding voting stock is owned,
directly or indirectly, by such Person or by one of more other Subsidiaries of
such Person or by such Person and one or more other Subsidiaries thereof, (b) a
partnership of which such Person, or one or more other Subsidiaries of such
Person or such Person and one or more other Subsidiaries thereof, directly or
indirectly, is the general partner and has the power to direct the policies,
management and affairs of such partnership, (c) a limited liability company of
which such Person or one or more other Subsidiaries of such Person or such
Person and one or more other Subsidiaries thereof, directly or indirectly, is
the managing member and has the power to direct the policies, management and
affairs of such company or (d) any other Person (other than a corporation,
partnership or limited liability company) in which such Person, or one or more
other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, has the majority ownership power
to direct the policies, management and affairs thereof.

“Supplies” means all china, glassware, linens, silverware, kitchen and bar small
goods, paper goods, guest supplies, engineering, maintenance, cleaning and
housekeeping supplies, matches and ashtrays, soap and other toiletries, laundry
supplies, stationery, menus, uniforms, brochures and other promotional
materials, and all other similar supplies and materials located at the Hotels
(or which have been ordered and paid for by, but not yet delivered to, any
Hotel) whether used, unused or held in reserve storage, but excluding the
Excluded Property.

 

-10-



--------------------------------------------------------------------------------

“TRS Parent” means IA Lodging Operations TRS, Inc., a Delaware corporation, or
such other Person that is the ultimate parent company of the Selling
Subsidiaries which are the tenants under the TRS Leases.

“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

“Tax Benefit” means, with respect to a Loss, an amount by which the Tax
liability of a Person (or group of corporations filing a Tax Return that
includes the Person), for the periods up to and including the period in which
the Loss is incurred for Tax purposes, is actually reduced as a result of such
Loss or the amount of any Tax refund or Tax credit that is generated (including
by deduction, loss, credit or otherwise) as a result of such Loss, and any
related interest received from any relevant Tax Authority.

“Tax Return” means any report, return, refund claim, election, document,
estimated tax filing, declaration or other filing provided to any Tax Authority
including any amendments thereto.

“Taxes” means (i) all taxes, assessments, charges, duties, fees, levies, imposts
or other similar charges imposed by a Governmental Authority (whether disputed
or not), including all income, estimated, franchise, profits, capital gains,
capital stock, transfer, gross receipts, sales, use, service, occupation, ad
valorem, property, excise, severance, escheat, windfall profits, premium, stamp,
license, payroll, employment, social security, unemployment, disability,
alternative minimum, add-on, value-added, withholding and other taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges of
any kind whatsoever (whether payable directly or by withholding and whether or
not requiring the filing of a Tax Return), (ii) any liability in respect of any
items described in clause (i) payable by reason of any Contract, assumption,
transferee liability, operation of law, Treasury Regulation Section 1.1502-6(a)
(or any predecessor or successor thereof or any analogous or similar provision
of Law) or otherwise, and (iii) any interest, penalties, fines, additions to tax
or additional amounts imposed by any Taxing Authority in connection with any
item described in clauses (i) and/or (ii).

“Trade Payables” means all open accounts payable to trade vendors or suppliers
of any Hotel (or the Selling Subsidiary associated with such Hotel) and its
related facilities.

“Transaction Document” means any agreement, instrument or document executed or
delivered by any Party (or Affiliate thereof) to any other Party (or Affiliate
thereof) at the Closing pursuant to the terms of this Agreement.

“United States” means United States of America.

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
and any similar state and local Laws regarding notice or compensation
obligations with respect to plant closings, mass layoffs or other similar events
as defined in such Laws.

Section 1.2 Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have the meanings set forth in the sections
indicated:

 

-11-



--------------------------------------------------------------------------------

Term

   Section

Actual IMF

   2.7(a)(xii)(A)

Agreement

   Preamble

Allocated Asset Values

   2.11

Assignment and Assumption

   2.6(a)(iv)

Assignment of Leasehold Interest

   2.6(a)(ii)

Bill of Sale

   2.6(a)(iii)

Buyer

   Preamble

Buyer I

   Preamble

Buyer II

   Preamble

Buyers

   Preamble

Buyer Guaranteed Obligations

   10.11

Buyer Indemnified Parties

   8.2(a)

Buyer Parent

   Preamble

California Real Property

   11.3(a)

Cap

   8.4(c)

Claim Notice

   8.3(a)

Closing

   2.5

Closing Cash Consideration

   2.2

Closing Date

   2.5

Closing Sales Tax

   2.12

Closing Sales Tax Forms

   2.12

Closing Statement

   2.4

Co-Insurer

   2.10(e)

Code

   9.2(d)

Current Year Tax Appeal

   2.7(a)(vii)

Deductible

   8.4(b)

Defeasance Amount

   2.3(b)

Deed

   2.6(a)(i)

Deposit

   2.3(a)

Deposit Escrow Agreement

   2.3(a)

Disclosing Party

   6.7(c)

EPA

   11.4(b)

Estimated Proration Statement

   2.7(b)

Existing PIP

   2.10(b)(i)

Final Accounting Period

   2.7(a)(xii)(A)

Final Accounting Period Statement

   2.7(a)(xii)(A)

Final Proration Period

   2.7(b)

Final Settlement Statement

   2.7(b)

Financial Statements

   4.8

Franchise Agreements

   4.6(a)(ii)

Ground Leases

   4.6(a)(iv)

IMF

   2.7(a)(xii)

Indemnified Party

   8.3(a)

Indemnifying Party

   8.3(a)

Initial Purchase Price

   2.2

 

-12-



--------------------------------------------------------------------------------

Interim Liquor Agreement

   6.9(b)

Louisiana Real Property

   11.6(a)

Management Agreements

   4.6(a)(i)

Massachusetts Real Property

   11.7

Material Contract

   4.6(a)

Natural Hazard Consultant

   11.3(a)

Negotiated PIP

   2.10(b)(i)

New Jersey CCO

   11.9

New Mexico Property

   11.10

New Mexico Real Property

   11.10

Non-Party Affiliate

   8.7(f)

Non-Stale A/R

   2.7(a)(i)

Notifying Party

   6.4

Occasional Sale Certificate

   2.12

OFAC

   3.6

Operating Profit

   2.7(a)(xii)(A)

Outside Date

   9.1(c)

Owner’s Affidavit

   2.6(a)(xii)

Parent

   Preamble

Parent Indemnified Parties

   8.2(b)

Parent Marks

   6.5

PILOT Agreements

   4.6(a)(v)

Plan Assets

   4.5(a)

Potential Contributor

   8.4(h)

Prorated Items

   2.7(a)

Qualifying Income

   9.2(d)

Receiving Party

   6.7(c)

Released Claims

   8.5(d)

Resale Certificate

   2.12

Required Franchisor Consents

   7.1(c)

Required Manager Consents

   7.1(b)

Sales Tax

   2.12

Selling Subsidiaries or Selling Subsidiary

   Recitals

Specified Waiver

   2.10(f)

Stale A/R

   2.7(a)(i)

Terminating Management Agreement

   2.10(b)(ii)

Third Party Approvals and Notifications

   2.10(a)

Third Party Claim

   8.3(a)

Title Policies

   7.2(c)

TRS Leases

   4.6(a)(iii)

True-Up Accountant

   2.7(b)

True-up Amount

   2.7(b)

Unresolved Items

   2.7(b)

Withheld Assets

   2.10(f)

 

-13-



--------------------------------------------------------------------------------

Section 1.3 Rules of Construction.

(a) All article, section, schedule, annex and exhibit references used in this
Agreement are to articles, sections, schedules, annexes and exhibits to this
Agreement unless otherwise specified. The schedules, annexes and exhibits
attached to this Agreement constitute a part of this Agreement and are
incorporated herein for all purposes.

(b) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day.

(c) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).
Terms defined in the singular have the corresponding meanings in the plural, and
vice versa. Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include the feminine and neutral
genders and vice versa. The term “includes” or “including” shall mean “including
without limitation.” The words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular section or article
in which such words appear.

(d) The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

(e) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

ARTICLE II

PURCHASE AND SALE; CLOSING; PRE-CLOSING CONSENTS AND WAIVERS

Section 2.1 Purchase and Sale of Hotel Assets; Assumption of Assumed
Liabilities; Excluded Assets and Excluded Liabilities.

(a) At the Closing, upon the terms and subject to the conditions set forth in
this Agreement, Parent shall cause the Selling Subsidiaries to sell, assign,
transfer and convey to the applicable Buyer, and such Buyer shall purchase and
acquire from the applicable Selling Subsidiaries, all of such Selling
Subsidiaries’ right, title and interest in, to and under the applicable Hotel
Assets, free and clear of any Liens other than Permitted Liens.

(b) At the Closing, upon the terms and subject to the conditions set forth in
this Agreement, Buyers shall assume and become responsible for, and shall pay,
perform and discharge (or cause to be paid, performed and discharged) when due,
the Assumed Liabilities.

(c) Notwithstanding anything to the contrary contained herein, (i) the Hotel
Assets shall not include any assets or properties other than those set forth in
the definition of “Hotel Assets” and (ii) at the Closing, neither Buyer will
assume or become responsible for any Excluded Liabilities.

 

-14-



--------------------------------------------------------------------------------

Section 2.2 Consideration. The aggregate consideration payable by Buyers to
Parent at the Closing for the Hotel Assets shall be the assumption of the
Assumed Liabilities, together with an amount in cash equal to One Billion
Seventy One Million Dollars ($1,071,000,000.00) (the “Initial Purchase Price”),
which shall be increased or decreased, as applicable, by the amount of the
Prorated Items as of the Closing Date (the amount determined as a result of the
foregoing calculation the “Closing Cash Consideration”). The Closing Cash
Consideration shall be paid by Buyers at the Closing pursuant to Section 2.3(b)
based on the calculation thereof in the Closing Statement, and it shall be
subject to adjustment following the Closing pursuant to Section 2.7(b).

Section 2.3 Deposit; Payment on Closing.

(a) No later than the first (1st) Business Day following the date hereof, Buyers
shall deposit Fifty Million Dollars $50,000,000.00 with the Deposit Escrow Agent
(together with all interest and earnings thereon, the “Deposit”). The Deposit
shall be held in a segregated interest-bearing account in accordance with the
provisions of a deposit escrow agreement, substantially in the form of Exhibit A
(the “Deposit Escrow Agreement”). If the Closing occurs, the Deposit shall be
disbursed to Parent at the Closing and shall be applied against the Closing Cash
Consideration. For the avoidance of doubt, except in accordance with the express
provisions of this Agreement and the Deposit Escrow Agreement, the Deposit shall
be held by the Deposit Escrow Agent and shall not be released by the Deposit
Escrow Agent unless and until the Closing occurs. Notwithstanding the foregoing,
if the Closing does not occur or if this Agreement otherwise terminates, the
Deposit shall be disbursed as provided in Section 9.2.

(b) No later than 4:00 P.M. New York City time on the Business Day immediately
prior to the Closing Date, Buyers shall deliver to the Deposit Escrow Agent, by
wire transfer of immediately available funds that portion of the Closing Cash
Consideration (without withholdings of any kind) necessary to defease any
Prepaid Existing Loans that Parent desires to defease at the Closing (such
amount the “Defeasance Amount”), which Defeasance Amount shall be notified by
Parent to Buyers on the Business Day immediately prior to the Closing Date and
shall be held in escrow by the Deposit Escrow Agent, pending its release on the
Closing Date in accordance with this Section 2.3(b). On the Closing Date, Buyers
shall deliver to the Deposit Escrow Agent, by wire transfer of immediately
available funds, the Closing Cash Consideration (less the Deposit and the
Defeasance Amount), without witholdings of any kind, to be disbursed by the
Escrow Agent in accordance with this Section 2.3. Without limiting the
foregoing, but in furtherance thereof, Buyers and Parent hereby agree that on
the Closing Date (so long as all of the conditions to the obligations of the
Parties to consummate the Closing as set forth in Article VII have been
satisfied or waived as of such date (other than conditions with respect to
actions the Parties shall take at the Closing itself or which, by their nature,
cannot be satisfied until the Closing, but subject to the satisfaction of such
conditions at the Closing)), the Deposit Escrow Agent shall be instructed to
disburse the Closing Cash Consideration in accordance with the Closing Statement
approved by Buyers and Parent in accordance with Section 2.4 and prepared
consistent with the terms of this Agreement. Parent and Buyers agree that a
portion of the Closing Cash Consideration shall be used to pay the Lenders in
respect of the Prepaid Existing Loans (and after giving effect to the allocation
between Buyers and Parent of any costs or other expenses related to such
prepayment or defeasance pursuant to Section 2.8), in such amounts as are
necessary to fully prepay or defease

 

-15-



--------------------------------------------------------------------------------

each such Prepaid Existing Loan, thereby causing each such Prepaid Existing Loan
to terminate as of, and cease to be in effect from and after, the Closing
(unless defeased in which case such Prepaid Existing Loan will remain
outstanding and be assumed by a successor borrower from and after the Closing).

Section 2.4 Closing Statement. No later than 2 Business Days prior to the
Closing, Parent shall cause to be prepared and delivered to Buyers for Buyers’
review and approval a statement, setting forth Parent’s calculation of the
Closing Cash Consideration (including the components of such calculation
described in the definition thereof), and attaching the Estimated Proration
Statement pursuant to Section 2.7(b) (collectively with such attachment, the
“Closing Statement”). In the event that Buyers object to all or any portion of
the Closing Statement (other than the Estimated Proration Statement, to which
Buyers may not object until after the Closing in accordance with the provisions
of Section 2.7(b)), Buyers and Parent shall work together in good faith to agree
upon the amounts set forth therein prior to the Closing, but if the Parties are
unable to resolve any such objection, the amount set forth in the Closing
Statement shall control. Following the Closing, any unresolved disputes with
respect to matters set forth in the Closing Statement shall be resolved pursuant
to the procedures set forth in Section 2.7(b).

Section 2.5 The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Deposit Escrow
Agent located at 30 N. LaSalle Street, Suite 2200, Chicago IL 60602, on
November 17, 2014, so long as all of the conditions to the obligations of the
Parties to consummate the Closing as set forth in Article VII have been
satisfied or waived as of such date (other than conditions with respect to
actions the Parties shall take at the Closing itself or which, by their nature,
cannot be satisfied until the Closing, but subject to the satisfaction of such
conditions at the Closing); provided that if all conditions to the obligations
of the Parties to consummate the Closing as set forth in Article VII (other than
conditions with respect to actions the Parties shall take at the Closing itself
or which, by their nature, cannot be satisfied until the Closing, but subject to
the satisfaction of such conditions at the Closing) are satisfied or waived
prior to November 17, 2014, then the Parties may consummate the Closing prior to
November 17, 2014 if they mutually agree on a date on which to consummate the
Closing (and in the absence of such mutual agreement, the Closing shall be
consummated on November 17, 2014); provided further that if the conditions to
the obligations of the Parties to consummate the Closing as set forth in Article
VII have not been satisfied or waived as of November 17, 2014, the Closing shall
take place on the third Business Day following the satisfaction or waiver of all
such conditions (other than conditions with respect to actions the Parties shall
take at the Closing itself or which, by their nature, cannot be satisfied until
the Closing, but subject to the satisfaction of such conditions at the Closing)
(the date on which the Closing ultimately occurs, the “Closing Date”). The
Closing shall be deemed to have been consummated at the Cut-off Time.

Section 2.6 Closing Deliverables. The following deliveries shall be made at the
Closing:

(a) Parent shall deliver or cause the applicable Selling Subsidiary to deliver
to the applicable Buyer or the Deposit Escrow Agent, as applicable:

 

-16-



--------------------------------------------------------------------------------

(i) with respect to each Owned Real Property, a duly executed counterpart to a
deed substantially in the form of Exhibit B-1 (the “Deed”) conveying the fee
estate in such Owned Real Property, with such modifications as are required by
local law or custom so that such Deed will be in recordable form and be the
equivalent of a so-called “special warranty” deed in the applicable local
jurisdiction;

(ii) with respect to each Leased Real Property, a duly executed counterpart to
an assignment and assumption of lease substantially in the form of Exhibit B-2
(the “Assignment of Leasehold Interest”) conveying the leasehold estate in such
Leased Real Property with such modifications as are required by local law or
custom so that such Assignment of Leasehold Interest will be in recordable form
in the applicable local jurisdiction;

(iii) a duly executed counterpart to a bill of sale substantially in the form of
Exhibit C (the “Bill of Sale”), transferring to the applicable Buyer all of the
applicable Selling Subsidiaries’ right, title and interest in, to and under the
Furnishings, Consumables, Supplies and Retail Inventories;

(iv) a duly executed counterpart to an assignment and assumption agreement
substantially in the form of Exhibit D (the “Assignment and Assumption”),
transferring to the applicable Buyer all of the applicable Selling Subsidiaries’
right, title and interest in, to and under the Assigned Contracts (other than
the Ground Lease, which will be conveyed by the Assignment of Leasehold
Interest), Miscellaneous Hotel Assets, assignable Permits and assignable
Intellectual Property, and evidencing Buyers’ assumption of the Assumed
Liabilities;

(v) counterparts of any documents to be executed at the Closing (if any) by
Parent or any of its Affiliates in connection with obtaining the Required
Manager Consents;

(vi) counterparts of any documents to be executed at the Closing (if any) by
Parent or any of its Affiliates in connection with obtaining the Required
Franchisor Consents;

(vii) a duly executed counterpart to the Closing Statement;

(viii) a duly executed counterpart to joint written instructions to the Deposit
Escrow Agent, directing the Deposit Escrow Agent to disburse the Deposit in
accordance with Section 2.3(a);

(ix) to the extent required in respect of the Closing pursuant to
Section 6.9(b), a duly executed counterpart to an Interim Liquor Agreement;

(x) evidence of termination of the TRS Leases;

(xi) an estoppel certificate, duly executed by the landlord under the Ground
Leases, substantially in the form of Exhibit E or such other form as may be
permitted or required under the Ground Leases (or, if Parent is unable to obtain
such estoppel certificate after exercising Reasonable Efforts to obtain the
same, a certificate, duly executed by Parent,

 

-17-



--------------------------------------------------------------------------------

substantially in the form of Exhibit E (except that for purposes of Parent’s
certificate, such changes shall be made to reflect the fact that Parent, and not
the landlord, will be executing the certificate, including by limiting the
matters addressed thereby to the matters set forth in paragraphs 1, 2, 3, 4 and
6 of Exhibit E));

(xii) a duly executed counterpart to an owner’s title affidavit, substantially
in the form of Exhibit F (the “Owner’s Affidavit”);

(xiii) a certificate dated the Closing Date, duly executed by an authorized
officer of Parent, certifying (A) that the conditions to the Closing specified
in Sections 7.2(a) and 7.2(b) have been fulfilled and (B) the resolutions of the
governing body of Parent approving and authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby;

(xiv) a certificate dated the Closing Date, duly executed by an authorized
officer of Parent and TRS Parent, certifying each Selling Subsidiary’s status as
a disregarded entity for federal income Tax purposes and Parent’s and TRS
Parent’s non-foreign status in accordance with Treasury Regulations
Section 1.1445-2(b) and any state or local law equivalents;

(xv) evidence that (A) all Terminating Management Agreements have been
terminated effective as of the Closing Date (including any instruments
(including termination statements) necessary to remove any memorandums of record
in respect of such Terminating Management Agreements), and (B) all rights of
first offer, rights of first refusal, purchase rights and similar rights under
the Terminating Management Agreements in connection with the termination thereof
have been waived; and

(xvi) a duly executed tax declaration or similar documents (or counterparts
thereto, as applicable) required to be executed by a “seller” or “grantor” in
connection with any transfer, stamp, excise or similar tax imposed by the state,
county or city in connection with the Closing;

(b) Buyers shall deliver or cause to be delivered to Parent or the Deposit
Escrow Agent, as applicable:

(i) the Closing Cash Consideration (less the Deposit and the Defeasance Amount),
in accordance with Section 2.3(b);

(ii) a duly executed counterpart to the Assignment of Leasehold Interest;

(iii) a duly executed counterpart to the Assignment and Assumption;

(iv) counterparts of any documents to be executed at the Closing (if any) by any
Buyer or any of its Affiliates in connection with obtaining the Required Manager
Consents;

 

-18-



--------------------------------------------------------------------------------

(v) counterparts of any documents to be executed at the Closing (if any) by any
Buyer or any of its Affiliates in connection with obtaining the Required
Franchisor Consents;

(vi) a duly executed counterpart to the Closing Statement;

(vii) a duly executed counterpart to joint written instructions to the Deposit
Escrow Agent, directing the Deposit Escrow Agent to disburse the Deposit in
accordance with Section 2.3(a);

(viii) to the extent required in respect of the Closing pursuant to
Section 6.9(b), a duly executed counterpart to an Interim Liquor Agreement;

(ix) a certificate, dated the Closing Date, duly executed by an authorized
officer of each Buyer, certifying that the conditions to the Closing specified
in Sections 7.3(a) and 7.3(b) have been fulfilled; and

(x) a duly executed tax declaration or similar documents (or counterparts
thereto, as applicable) required to be executed by a “buyer” or “grantee” in
connection with any transfer, stamp, excise or similar tax imposed by the state,
county or city in connection with the Closing.

Section 2.7 Proration Calculation Principles.

(a) The following items (collectively, the “Prorated Items”) shall be prorated
between Parent and Buyers as of the Closing Date (on the basis of the actual
number of days elapsed over the applicable period) in accordance with the
calculation principles set forth below, with the applicable Buyer being deemed
to be the owner of the applicable Hotel Assets transferred at the Closing during
the entire day on the Closing Date and being entitled to receive all operating
income of such Hotel Assets, and being obligated to pay all operating expenses
of such Hotel Assets, with respect to the Closing Date:

(i) Buyers shall give Parent a credit at the Closing for the amount of all
accounts receivable, without discount, accruing or arising prior to the Closing
as reflected in the books of Parent (or the applicable Selling Subsidiary or
Manager) or the applicable Buyer that are between zero (0) and ninety (90) days
outstanding (“Non-Stale A/R”). Parent shall be entitled to, and shall retain the
right after the Closing to receive and/or collect, all accounts receivable for
the Hotel Assets that are ninety (90) days or more outstanding (“Stale A/R”).
Buyers shall have no obligation to collect any accounts receivable and credit
card claims that remain ninety (90) days or more outstanding (all of which shall
remain the property of Parent). If either Party receives any payments after the
Closing for any accounts receivable in connection with the Hotel Assets, such
payments shall be applied to the accounts receivable designated by the payers
and, if the payers have not designated the accounts receivable to which the
payments are to be applied, the payments shall be applied to accounts receivable
in their order of maturity (with the earliest maturity having the highest
priority). Periodically after the Closing (but no less frequently than monthly),
(i) Buyers shall or shall cause the applicable Manager to submit to Parent all
amounts received in respect of Stale A/R, together with an itemization of such
accounts receivable, and (ii) if, after the Closing, any Non-Stale A/R is
received by Parent, a

 

-19-



--------------------------------------------------------------------------------

Selling Subsidiary or the Manager under a Terminating Management Agreement, then
Parent shall pay (or, if applicable, use Reasonable Efforts to cause such
Manager to pay) such amounts to the applicable Buyer or its designee (it being
agreed that Buyers shall be entitled to receive all amounts received by any
Party after the Closing on account of the Non-Stale A/R).

(ii) Buyers shall be entitled to all Hotel room, food service, bar, beverage and
liquor revenues and charges and all revenues and charges from restaurant
operations, Hotel banquet and conference facility operations, all revenues
realized from the use of gift cards, gift certificates and similar instruments,
and all other revenue of any kind attributable to any of the same for the period
on and after the applicable Cut-off Time, and Parent shall be entitled to all
such revenues and charges attributable to any period prior to such Cut-off Time.
Notwithstanding the foregoing, the applicable Buyer and Parent shall each be
entitled to one-half (1/2) of the revenue from hotel rooms at the Hotels being
transferred at the Closing, including any parking charges related thereto, for
the night preceding the Closing. Parent shall deliver to the applicable Buyer or
provide the applicable Buyer a credit at the Closing in an amount equal to all
guest reservation deposits held by the Hotels being transferred at the Closing
for guests arriving or staying after check out time for such Hotels on the
Closing Date, less credit card charges, travel company charges and similar
commissions.

(iii) Buyers shall give Parent a credit at the Closing for all petty cash funds
at the Hotels (whether in registers, vaults, safes (other than guest room safes)
or otherwise). Buyers and Parent shall make mutually satisfactory arrangements
for counting such cash and cash equivalents as of the Cut-Off Time.

(iv) Parent agrees to pay (or cause the applicable Manager or Selling Subsidiary
to pay), at or as of the Closing, all Trade Payables which have been invoiced
and are due and owing as of the Closing. With respect to Trade Payables that are
not yet due and payable as of the Closing but which have accrued or relate to
that period on or prior to the Cut-Off Time, the applicable Buyer shall receive
a credit at the Closing in the amount of such Trade Payables and such Buyer
shall be obligated to pay such payables from and after the Closing. Buyers agree
to pay, or cause the applicable Manager to pay, all Trade Payables from each
Hotel which accrue and relate to that period after the Cut-Off Time, including
any Trade Payables for Supplies ordered before the Closing but delivered to the
Hotel on or after the Closing Date.

(v) Any amounts prepaid or payable under any Assigned Contracts, and any
advertising expenses, trade association dues and trade subscriptions shall be
prorated at the Closing as of the Closing Date with Parent obligated for all
sums accrued prior to the Cut-Off Time and the applicable Buyer obligated for
all sums accrued after the Cut-Off Time. All other amounts owed or owing under
the Assigned Contracts shall be apportioned between Parent and the applicable
Buyer as of the Cut-Off Time.

(vi) The applicable Buyer shall receive a credit for any accrued but unpaid
sales, use, rooms, occupancy, excise and similar Taxes, personal property Taxes,
ad valorem real estate Taxes, and other Taxes imposed in respect of the Hotels,
the Real Property and the other Hotel Assets for the portion of the current year
which has elapsed prior to the Closing Date (and to the extent unpaid, for prior
years), and Parent shall receive a credit for any such Taxes imposed in respect
of the Hotels, the Real Property and the other Hotel Assets for the

 

-20-



--------------------------------------------------------------------------------

portion of the period after the Closing to the extent such Taxes have been paid
prior to the Closing. If the amount of any such Taxes have not been determined
as of the Closing, such credit shall be based on the most recent ascertainable
Taxes and shall be reprorated upon issuance of the final Tax bill. Any refunds
of such Taxes shall be allocated between the applicable Buyer and Parent based
on the portion of the year in which the Closing occurred that each of them owned
(directly or indirectly) the applicable Hotel, Real Property or other Hotel
Assets. In no event shall Parent or any Selling Subsidiary be charged with or be
responsible for any increase in the Taxes on the Real Property or other Hotel
Assets resulting from the sale of the Real Property or other Hotel Assets
contemplated by this Agreement or from any improvements made or leases entered
into on or after the Closing Date. If any assessments on the Real Property or
other Hotel Assets are payable in installments, then the installment allocable
to the current period shall be prorated (with the applicable Buyer being
allocated the obligation to pay any installments due after the Closing Date).

(vii) Parent may appeal any Taxes imposed in respect of the applicable Hotel,
Real Property or other Hotel Assets for any pre-Closing period, and any
contingency fee charged by any consultant or other third party pursuing such Tax
appeal shall be reduced on a pro-rated basis from the refund payable to each of
Parent and the applicable Buyer. If any appeal of any Taxes is pending as of the
Closing Date with respect to any Tax period that has closed prior to the Closing
Date, Parent shall be entitled to receive any rebate or credit resulting from
such appeal, and shall pay all expenses of prosecuting such appeal. If any
appeal of any Taxes is pending as of the Closing Date with respect to the period
in which the Closing Date occurs (“Current Year Tax Appeal”), such Taxes shall
be re-prorated between Parent and the applicable Buyer as of the Cut-off Time in
accordance with the results of such Current Year Tax Appeal. Parent and Buyers
shall cooperate in the prosecution of each Current Year Tax Appeal. All third
party costs and fees incurred in connection with any Current Year Tax Appeal,
including legal fees and expenses, shall be paid by Parent to the extent due and
payable prior to the Closing Date, and shall be paid by the applicable Buyer to
the extent due and payable on or after the Closing Date, but upon completion of
the Current Year Tax Appeal, all such costs and fees shall be prorated between
the applicable Buyer and Parent in the same proportion as they bear re-prorated
Taxes.

(viii) Utilities and fuel, including, without limitation, steam, water,
electricity, gas and oil shall be prorated as of the Closing. Parent shall cause
the meters, if any, for utilities to be read the day on which the Closing Date
occurs and to pay (or cause the applicable Selling Subsidiary to pay) the bills
rendered on the basis of such readings. If any such meter reading for any
utility is not available, then adjustment therefor shall be made on the basis of
the most recently issued bills therefor which are based on meter readings no
earlier than thirty (30) days prior to the Closing Date, and such adjustment
shall be reprorated when the next utility bills are received. Parent shall
receive a credit for all deposits made by or on behalf of Parent, any Selling
Subsidiary or any Manager as of the Cut-Off Time as security under any Assigned
Contract, utility, public service or other arrangement to the extent the same
remains on deposit for the benefit of the applicable Buyer.

 

-21-



--------------------------------------------------------------------------------

(ix) The applicable Buyer shall receive a credit at the Closing for the value of
the Employee Benefit Payables (except to the extent Parent has made (directly or
indirectly) payment therefor to any Manager prior to Closing and such Buyer will
receive the benefit of such payment after Closing), and shall assume all
liability and responsibility for the Employee Benefit Payables for which such
Buyer receives a credit. Buyers shall bear all liability and be solely
responsible for all Employee related liabilities and obligations attributable to
the period, or otherwise arising, from and after the Cut-off Time. To the extent
Parent has, prior to the Closing, paid (directly or indirectly) for any Employee
related liability or obligation that is attributable to the period, or otherwise
arising, on or after the Cut-off Time, Parent shall receive a credit at the
Closing for such payments. The applicable Buyer shall receive a credit for
benefits, leave or performance bonuses that are earned by Employees prior to the
Cut-off Time, but which have not yet been paid by Parent, the applicable Selling
Subsidiary (or the applicable Manager on either of their behalves) prior to the
Cut-off Time (it being agreed and understood that such credit shall be based on
the applicable Manager’s estimate thereof at the Closing, and shall be
reconciled after the Closing pursuant to Section 2.7(b), giving effect to the
actual amounts).

(x) To the extent the applicable Selling Subsidiary is entitled to such revenues
under the applicable Management Agreement or otherwise, Parent shall receive a
credit for all vending machine revenues, and pay telephone and washroom and
checkroom revenues at the Hotels as of the Closing and all such revenues
following the Closing shall become the property of the applicable Buyer upon the
Closing.

(xi) Parent shall receive a credit for any recurring fees for any Real
Property’s or any Hotel’s Permits which have been paid by Parent (or the
applicable Manager, Selling Subsidiary) prior to the Closing and relate to the
period from and after the Closing Date, and the applicable Buyer shall receive a
credit for any such fees which have not been paid as of the Closing and relate
to the period prior to the Closing Date.

(xii) All fees, reimbursements and other amounts payable to Managers under the
Management Agreements which are included in the Assigned Contracts, if any,
shall be apportioned between Parent and the applicable Buyer as of the Cut-off
Time. Any incentive management or similar fee payable under any such Management
Agreement (each, an “IMF”) to the Manager under such Management Agreement shall
be apportioned as follows:

(A) Within five (5) days after issuance by the applicable Manager of a financial
or other operating statement under the applicable Management Agreement (the
“Final Accounting Period Statement”) for the accounting period in which the
Closing occurs (the “Final Accounting Period”), Parent and the applicable Buyer
shall calculate an adjustment to the IMF, representing the difference between
(x) the aggregate IMF paid to the applicable Manager for the 2014 Fiscal Year
prior to the Cut-off Time as shown on the Final Accounting Period Statement, and
(y) the Actual IMF at the Closing as calculated below. If the Actual IMF at the
applicable exceeds the IMF paid to the applicable Manager prior to the Cut-off
Time as shown on the Final Accounting Period Statement, Parent shall pay the
excess thereof to such Buyer within five (5) days of such determination. If the
Actual IMF at the Closing is less than the IMF paid to the applicable Manager
prior to the Cut-off Time as shown on the Final Accounting Period Statement,
such Buyer shall pay the shortfall to Parent within five (5) days of such
determination. The “Actual IMF” shall be calculated as the sum of (a) 2014
fiscal year Operating Profit prior to the Cut-off Time, divided by the
applicable Manager’s most recent forecast of full 2014 fiscal year Operating
Profit, multiplied by (b) such Manager’s forecast of

 

-22-



--------------------------------------------------------------------------------

full 2014 fiscal year IMF. “Operating Profit” shall have the meaning ascribed to
such term in the applicable Management Agreement (or any term of similar import
in the applicable Management Agreement which serves as the basis for calculating
the IMF thereunder), and for purposes of this paragraph Operating Profit for the
Final Accounting Period shall be prorated based on the number of days in such
Final Accounting Period that are prior to, or after, the Cut-off Time.

(B) As part of the Final Settlement Statement, Parent and the applicable Buyer
shall determine, based on the information provided in the Final Accounting
Period Statement, whether the Actual IMF for the 2014 Fiscal Year differs from
the forecasted IMF used in determining the adjustment to the IMF described in
Section 2.7(a)(xii)(B). As part of the True-up Amount, Parent and such Buyer
shall each pay to the other such amounts as may be necessary to correct the
adjustment to the IMF.

(xiii) Parent shall retain all account(s) that hold all funds for the benefit of
Parent, any Selling Subsidiary or any Hotel, including any “FF&E reserve,”
“reserve for replacements,” “working capital,” “operating funds,” or other
accounts, reserves or escrows, whether maintained by any Manager under the
applicable Management Agreement or otherwise. At the Closing, the applicable
Buyer shall fully fund any required reserve, escrow or similar fund or account
under the Management Agreements; provided, however, that if as of the Closing
Date, any Manager under an assumed Management Agreement shall not have deposited
into any “FF&E reserve,” “reserve for replacements,” “working capital,”
“operating funds,” or other accounts, reserves, escrows or similar accounts the
amounts required under the applicable assumed Management Agreement to be
deposited therein for the Final Accounting Period and such amounts shall have
otherwise been deposited into a reserve at or with respect to the Real Property
and remain available to be used by the applicable owner or Manager for Real
Property expenses as of Closing, then Parent shall receive a credit for such
amount, apportioned as of the Cut-off Time.

(xiv) Rent and all other amounts actually received from Occupants under any
Space Leases shall be apportioned between Parent and the applicable Buyer as of
the Cut-Off Time. If any arrearage exists under any Space Lease as of the
Closing Date, any amounts collected on or after the Closing Date with respect to
such Space Lease shall be applied first to amounts then due and payable under
such Space Lease with respect to periods prior to the Closing Date, and
thereafter to any amounts then due and payable under such Space Lease with
respect to the period from and after the Closing Date.

(xv) The applicable Buyer shall receive a credit for all cash security deposits,
if any, held by or for any Selling Subsidiary under any Space Leases. Such Buyer
shall cause such amount to be maintained after the Closing as a security deposit
in accordance with the terms of the applicable Space Lease and applicable Law
and shall indemnify and hold harmless the Parent Indemnified Parties from all
Legal Proceedings of Occupants with respect thereto. In the event that any
Selling Subsidiary holds any letters of credit as a security deposit under any
Space Lease, then Parent shall cause such letters of credit to be transferred to
the applicable Buyer at the Closing or as soon as reasonably practicable
thereafter. Such Buyer shall bear all costs and expenses required to transfer
any such letters of credit.

 

-23-



--------------------------------------------------------------------------------

(xvi) All rent payable under the Ground Leases shall be prorated between Parent
and the applicable Buyer as of the Closing Date on an accrual basis, based on
the actual number of days in the month (quarter, year or other applicable
period) during which the Closing Date occurs. Parent shall be responsible for
all rent payable under the Ground Leases attributable to the period before the
Closing Date and the applicable Buyer shall be responsible for all rent payable
under the Ground Leases attributable to the period on and after the Closing
Date. In addition, Parent shall receive a credit at the Closing for the
then-balances, if any, of all impounds and reserves held under the Ground Leases
(and at the Closing, the applicable Buyer shall receive all rights of Parent
thereto).

(xvii) Any other items of operating income or operating expense which are
customarily apportioned between the parties in real estate closings of
comparable commercial properties in the metropolitan area where the applicable
Real Property is located shall be prorated between Parent and the applicable
Buyer as of the Closing Date on an accrual basis, based on the actual number of
days in the month (quarter, year or other applicable period) during which the
Closing Date occurs.

(b) All of the Prorated Items that can be determined or estimated as of the
Closing Date shall be so determined or estimated by the Hospitality Accountant
at least two (2) Business Days prior to the Closing in a report (the “Estimated
Proration Report”) which shall be attached to, and form a part of, the Closing
Statement delivered by Parent to Buyers pursuant to Section 2.4. The Estimated
Proration Statement shall include a detailed breakdown of the Prorated Items and
shall be prepared in a manner consistent with the calculation principles and
procedures set forth in Section 2.7(a); provided, however, the Estimated
Proration Report shall not include (i) an estimate of revenues or payables
applicable to the night before or day of the Closing, which shall instead be
included as part of the Final Settlement Statement, as hereinafter defined and
(ii) the final cash accounting described in Section 2.7(a)(iii), which shall be
finalized and included on the Closing Statement on the Closing Date. Three
(3) months following the Closing Date, Buyers shall prepare and issue to Parent
an updated proration report and closing statement (the “Final Settlement
Statement”) prepared in a manner consistent with the calculation principles and
procedures set forth in Section 2.7(a), and which shall adjust those Prorated
Items and other items on the Closing Statement (A) which were not apportioned on
the Estimated Proration Report or Closing Statement because of the
unavailability of information, (B) which were apportioned on the Estimated
Proration Report or Closing Statement based upon estimated, inaccurate or
incomplete information, or (C) for which manifest errors existed on the
Estimated Proration Report or Closing Statement. Buyers and Parent shall each
have the right to have their respective accountants review drafts of the Final
Settlement Statement such that the Final Settlement Statement accurately
reflects the operations of the Hotels on the Closing Date, and Buyers shall
provide Parent and its Representatives reasonable access to the Hotels or each
Buyer’s principal place of business where such books and records are maintained
to review such books and records to enable Parent to audit the same with respect
to the Final Settlement Statement. The Parties shall meet to come to a final
determination of the accuracy of the Final Settlement Statement within thirty
(30) days (“Final Proration Period”) after the issuance of the Final Settlement
Statement. Unless any matters remain in dispute upon the expiration of the Final
Proration Period, then within five (5) days of such expiration, Parent or
Buyers, as the case may be, shall pay to the other the amount as may be required
by the Final Settlement Statement (the “True-up Amount”). If any matters remain
in dispute (the “Unresolved Items”) at the

 

-24-



--------------------------------------------------------------------------------

expiration of any Final Proration Period, then PricewaterhouseCoopers LLP (or,
if at the time of such dispute PricewaterhouseCoopers LLP is performing audit or
other services for either Parent or any Buyer, then such other independent
accounting firm of recognized national standing which is not providing such
services to either Parent or any Buyer at such time and is otherwise mutually
selected by Parent and Buyers) shall resolve such Unresolved Items, acting as an
expert and not an arbitrator, but in no case shall they review or propose any
resolution for any matters that are not Unresolved Items. If neither
PricewaterhouseCoopers LLP nor any such mutually selected accounting firm is
willing and able to serve in such capacity, then Parent shall within ten
(10) days deliver to Buyers a listing of three other accounting firms of
recognized national or regional standing and Buyers shall within ten (10) days
after receipt of such list, select one of such three accounting firms, provided
that the firm ultimately selected may not be performing audit or other services
for either Parent or any Buyer at such time (such firm as is ultimately selected
pursuant to the aforementioned procedures being the “True-Up Accountant”).
Buyers and Parent shall use their Reasonable Efforts to cause the True-Up
Accountant to issue its written determination regarding the Unresolved Items
within thirty (30) days after such Unresolved Items are submitted for review.
The True-Up Accountant shall make a determination with respect to the Unresolved
Items only and shall be limited to those adjustments, if any, that need to be
made in order for the Final Settlement Statement to comply with the standards
referred to in this Section 2.7. In no event shall the True-Up Accountant’s
determination of any Unresolved Items be outside the range of Buyers’ and
Parent’s disagreement. The determination of the True-Up Accountant shall be
final, binding and conclusive for all purposes hereunder. Such amounts as
finally determined by the True-Up Accountant shall be used to determine the
True-Up Amount, which shall be paid by the applicable Party within five (5) days
of the True-Up Accountant’s determination. Upon payment of the True-up Amount
pursuant to this Section 2.7(b), such True-Up Amount shall be deemed final and
binding on the Parties and except as otherwise expressly set forth in this
Agreement there shall be no further adjustment between Parent and Buyers for
income and expenses.

(c) Buyers and Parent shall share the fees and expenses of the True-Up
Accountant in inverse proportion to the relative amounts of the Unresolved Items
determined in favor of such Party, in accordance with the following formulas:
(i) Parent shall pay a portion of such fees and expenses equal to the total fees
and expenses multiplied by a fraction, the numerator of which is the dollar
amount of Unresolved Items resolved in favor of Buyers and the denominator of
which is the total dollar amount of Unresolved Items and (ii) Buyers shall pay a
portion of such fees and expenses equal to the total fees and expenses
multiplied by a fraction, the numerator of which is the dollar amount of
Unresolved Items resolved in favor of Parent and the denominator of which is the
total dollar amount of Unresolved Items.

Section 2.8 Closing Costs. In connection with the Closing, Buyers shall bear the
costs, fees and expenses required to be incurred in connection with, or arising
as a result of, (a) obtaining any Franchisor Consent (including any franchise
license fees or PIPs) or any Manager Consent, (b) any endorsements to any title
policies and any lender’s policies with respect to the Real Property (whether
for owner’s, leasehold or lender’s policies and including, in each case,
extended coverage), (c) any survey costs, environmental report costs or any
other costs related to Buyers’ diligence of or access to the Real Properties,
(d) the termination of any Terminating Management Agreement (including any
termination fees thereunder) or (e) Buyer’s election to obtain co-insurance
provided by a Co-Insurer on any Title Policy pursuant to Section 2.10(e),

 

-25-



--------------------------------------------------------------------------------

which costs are in excess of the cost of the premium on such Title Policy if the
Deposit Escrow Agent had provided such Title Policy without such co-insurance.
Parent shall bear the costs, fees and expenses required to be incurred in
connection with the termination of any TRS Lease. All transfer, stamp, excise
and similar Taxes (except for any such Taxes to be borne by Buyer pursuant to
Section 2.12) and all recording fees and charges incident to the sale of the
Hotel Assets (including any such Taxes determined to be payable after the
Closing in connection with a post-Closing audit by any Governmental Authority),
in addition to any premiums for owner’s or leasehold title policies (other than
costs, fees and expenses related to endorsements thereto, which are addressed in
clause (b) of the first sentence of this Section 2.8), shall be borne equally by
the Parties. The costs, fees and expenses required to be incurred in connection
with the engagement of the Deposit Escrow Agent or the Hospitality Accountant
shall be borne equally by the Parties. All other costs incurred at the Closing
shall be borne by the Parties in accordance with local custom.

Section 2.9 Pre-Closing Access. Prior to the Closing, Parent shall afford to
each Buyer and its authorized Representatives reasonable access (at such Buyer’s
sole cost and risk, during normal business hours and in such manner as not to
unreasonably interfere with the normal operation of Parent’s, the Selling
Subsidiaries’, any Manager’s or any Occupant’s business at the Hotels) to such
Real Property, Hotels and other Hotel Assets (including the books, Contracts and
records of the Selling Subsidiary that owns or otherwise has the right to use
such Real Property, Hotel or other Hotel Assets) to the extent the same is in
Parent’s possession (it being agreed and understood that any such books,
Contracts, records and other information made available in Parent’s electronic
dataroom to which any Buyer and its Representatives have access shall constitute
sufficient access hereunder), in each case, as such Buyer and such
Representatives may reasonably request; provided, that each Buyer shall
(a) jointly and severally indemnify, defend and hold harmless each Parent
Indemnified Party from and against any and all liabilities, claims and expenses
(including reasonable attorneys’ fees), including, without limitation, those for
personal injury to or death of any of such Buyer’s directors, officers,
employees, or other Representatives, in each case arising out of or related to
any access permitted by this Section 2.9, except to the extent such claims arise
from the gross negligence or willful misconduct of the Parent Indemnified
Parties or due to pre-existing conditions affecting the Real Property (but only
to the extent that such Buyer’s or its Representatives’ access thereto does not
disturb, amplify or otherwise affect such pre-existing condition), (b) provide
Parent with a liability insurance policy naming Parent as a named insured in the
amount of at least $2,000,000 with respect to such Buyer’s or its
Representatives’ activities at the Real Property, the Hotels and the other Hotel
Assets and (c) restore the Hotels, the Real Property and the other Hotel Assets,
at its own expense, to substantially the same condition which existed prior to
its access thereto. Parent shall have the right to have a Representative present
at all times during any such inspections and examinations. Additionally, each
Buyer shall hold in confidence all such information on the terms and subject to
the conditions contained in any Confidentiality Agreement. Notwithstanding the
foregoing, neither Buyer shall have right of access to, and Parent shall have no
obligation to provide to such Buyer, information relating to (i) bids received
from others in connection with the sale process that gave rise to the
transactions contemplated by this Agreement, or in connection with any other
sale process related to the Real Property, any Hotel or any other Hotel Assets,
or any information or analysis (including financial analysis) relating to any
such bids, (ii) any information the disclosure of which would (A) jeopardize any
legal privilege or work-product privilege available to Parent, any of the
Selling Subsidiaries or

 

-26-



--------------------------------------------------------------------------------

any of their respective Affiliates relating to such information, (B) cause
Parent, any of the Selling Subsidiaries or any of their respective Affiliates to
breach a confidentiality obligation or (C) have an adverse competitive impact on
Parent, any of the Selling Subsidiaries or any of their respective Affiliates as
determined by Parent in its sole discretion, (iii) organizational, financial and
other documents relating to Parent or any of its Affiliates (other than any
Selling Subsidiary), (iv) information contained in any internal financial
analyses or projections with respect to the Selling Subsidiaries or the Real
Property, any Hotel or any other Hotel Asset or (v) any information the
disclosure of which would result in a violation of Law or Contract.
Notwithstanding anything to the contrary contained herein, prior to the Closing,
without the prior written consent of Parent, (x) neither Buyer shall contact any
landlords under Ground Leases, Occupants, Managers, Franchisors, non-managerial
Employees or Lenders or any of their respective Representatives regarding the
Real Property, the Hotels, the other Hotel Assets, this Agreement or the
Transaction Documents or the transactions contemplated hereby or thereby and
(y) neither Buyer shall have any right to perform any physical or invasive
testing (environmental, structural or otherwise) at any Real Property or any
Hotel (such as soil borings, water samplings or the like).

Section 2.10 Third Party Approvals and Notifications; Non-Assignable Assets;
Further Assurances; Co-Insurance; Specified Declaration.

(a) Parent shall, and shall cause the Selling Subsidiaries to, use Reasonable
Efforts to, as soon as reasonably practicable, obtain such consents, waivers,
approvals, orders and authorizations (including the Required Manager Consents
and the Required Franchisor Consents), and make such notifications (including to
Lenders under the Prepaid Existing Loans), in each case, as are reasonably
necessary to consummate the transactions contemplated hereby (collectively the
“Third Party Approvals and Notifications”). Each Buyer shall cooperate with
Parent to assist Parent to obtain such Third Party Approvals and Notifications.

(b) Without limiting the generality of the provisions of Section 2.10(a), but in
furtherance thereof, the following provisions shall apply prior to the Closing:

(i) Promptly following the date hereof (and in any event within five
(5) Business Days following the date hereof), each Buyer, at its sole cost and
expense and in its own name, shall make all necessary applications (on each
Franchisor’s standard form application) for, and shall diligently pursue, each
of the Franchisor Consents. Each Buyer shall keep Parent informed of the status
of each such application and shall promptly respond to Parent’s inquiries
regarding the status of the same. Each Buyer acknowledges that it has received,
in connection with the Franchisor Consents, a Property Improvement Program
(“Existing PIP”) prepared by each Franchisor, pursuant to which Buyer will be
required to upgrade and make certain improvements at the applicable Hotels in
connection with its purchase thereof. The applicable Buyer shall satisfy the
requirements of the Existing PIPs pursuant to and in accordance with the terms
thereof. Notwithstanding the foregoing, prior to the Closing, the applicable
Buyer may, but shall not be obligated to, endeavor to negotiate with each
Franchisor to amend the requirements of the Existing PIPs. If the applicable
Buyer and any Franchisor agree in writing to amend the requirements of any
Existing PIP (such amended Existing PIP being referred to herein as a
“Negotiated PIP”), then such Buyer shall satisfy the requirements of the
Negotiated PIP pursuant to and in accordance with the terms thereof. If the
applicable Buyer

 

-27-



--------------------------------------------------------------------------------

and any Franchisor do not agree in writing on a Negotiated PIP prior to the
Closing, then such Buyer shall remain obligated to satisfy the requirements of
the Existing PIP pursuant to and in accordance with the terms thereof. All
upgrades and improvements required by the Existing PIP or Negotiated PIP, as
applicable, shall be performed after the Closing at Buyers’ sole cost and
expense, without any debit or credit to the Closing Cash Consideration.

(ii) Buyers hereby agree and acknowledge that no Buyer shall assume, pursuant to
the terms of this Agreement or otherwise, any of the Management Agreements set
forth on Annex C (the “Terminating Management Agreements”), and Buyers hereby
direct Parent to take such actions as are necessary (at Buyers’ sole cost and
expense) to terminate the Terminating Management Agreements, effective as of the
Closing. Parent shall cause the Terminating Management Agreements to be
terminated prior to the Closing (at Buyers’ sole cost and expense), and Buyers
shall reasonably cooperate with Parent in connection therewith (including, in
the case of the Hotels commonly known as Hyatt Place Boston Medford, Courtyard
Tucson Williams Center and Residence Inn Houston Westchase, by obtaining the
Franchisor Consents in respect thereof, as required by the applicable Management
Agreements in connection with the termination of such Management Agreements).
The Parties hereby agree and acknowledge that the Terminating Management
Agreements shall be deemed to not constitute Assigned Contracts hereunder, and
no Manager Consent shall be deemed to exist in respect of any Terminating
Management Agreement.

(iii) Prior to the Closing, Parent and Buyers shall use Reasonable Efforts to
cause each applicable Manager (other than any Manager under a Terminating
Management Agreement) to deliver a Manager Consent. Promptly upon execution of
this Agreement, the applicable Buyer shall provide to each Manager from whom a
Manager Consent is required appropriate information demonstrating such Buyer’s
compliance with any applicable requirements (if any) of the applicable
Management Agreements, the satisfaction of which are necessary for the
assignment thereof to such Buyer, and Parent shall notify each such Manager of
the execution of this Agreement. Upon request of Parent or any such Manager,
each Buyer shall promptly provide such Manager such additional information as
such Manager may reasonably request. Parent and Buyers shall each promptly
notify the other of any material communication received from any such Manager
relating to compliance of the transactions contemplated by this Agreement with
the requirements of the applicable Management Agreement. Each of Parent and
Buyers shall agree to such modifications to any Management Agreement as the
applicable Manager may reasonably require in order to deliver the applicable
Manager Consent. In addition to the foregoing, prior to the Closing, Parent and
Buyers shall cooperate with each other and shall use Reasonable Efforts to
obtain from each Manager (other than any Manager under a Terminating Management
Agreement), an estoppel certificate in form and substance customarily given by
such Manager.

(iv) Prior to or concurrently with the Closing, Parent shall, and shall cause
the applicable Selling Subsidiaries to, take such actions as are necessary (at
Parent’s sole cost and expense) to terminate the TRS Leases, effective as of the
Closing.

 

-28-



--------------------------------------------------------------------------------

(v) Notwithstanding anything herein to the contrary, each Buyer’s obligations
pursuant to this Section 2.10(b) shall be absolute, continuing and
unconditional, notwithstanding (A) any negative or adverse financial or
operating results of any Hotel or Selling Subsidiary (whether taken individually
or taken as a whole) or any failure of any of them to meet with any financial
projections, forecasts, estimates, business plans or otherwise, whether prepared
by any Buyer, Parent, any Manager or any of their respective Representatives,
(B) any action or omission taken or made by any Manager or Franchisor, which
action or omission has or may have any negative or adverse effect described in
the foregoing clause (A) or (C) any matters arising out of or resulting from the
consummation of any of the Spin Transactions (including as a result of (x) the
Hotel Assets ceasing to be managed or operated by the employees of Parent that
currently manage and operate such Hotel Assets or (y) Parent ceasing (or taking
steps to cease) its operations in the hotel or lodging industry generally) or
any action taken by Parent in furtherance thereof. In no event shall any of the
provisions of this Agreement (including this Section 2.10(b)) be interpreted to
require Parent to provide any additional contributions to capital to any of the
Selling Subsidiaries or to otherwise remedy any negative or adverse financial or
operating results of any Hotel or Selling Subsidiary (whether taken individually
or taken as a whole) in order for any Buyer to be required to comply with its
obligations hereunder, including such Buyer’s obligations to obtain any Third
Party Approvals and Notifications pursuant to this Section 2.10(b).

(c) Subject to, and not in limitation of, Sections 2.10(a) and 2.10(b) each
Buyer and Parent shall, and Parent shall cause the Selling Subsidiaries to, use
their respective Reasonable Efforts to (i) take all actions necessary or
appropriate to consummate the transactions contemplated by this Agreement
(including by executing and delivering to each other such other documents,
agreements or instruments of transfer as are reasonably necessary therefor) and
(ii) cause the fulfillment at the earliest practicable date of all of the
conditions to their respective obligations to consummate the transactions
contemplated by this Agreement.

(d) Notwithstanding Section 2.1 or anything else in this Agreement to the
contrary, neither this Agreement nor any other document related to the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents shall constitute a sale, assignment, transfer or
conveyance or an attempted sale, assignment, transfer or conveyance of any Hotel
Asset for which any consent, approval, authorization, clearance, exemption,
waiver or similar affirmation by any Person pursuant to any Permit, Contract,
Law, judgment or otherwise has not been obtained. Pending the obtaining of any
such consent, approval, authorization, clearance, exemption, waiver or similar
affirmation, the applicable Buyer and Parent shall, and Parent shall cause the
Selling Subsidiaries to, cooperate with each other in any reasonable and lawful
arrangements proposed mutually agreeable to the Parties that (i) provides to
such Buyer the benefits of use of the applicable Hotel Asset for its term and
(ii) provide that such Buyer will bear the liabilities and obligations of the
applicable Hotel Asset for its term to the extent such liabilities or
obligations would be Assumed Liabilities if such consent, approval,
authorization, clearance, exemption, waiver or similar affirmation had been
obtained. Once such consent, approval, authorization, clearance, exemption,
waiver or similar affirmation for the sale, assignment, transfer and conveyance
of an applicable Hotel Asset is obtained, Parent shall, and shall cause the
applicable Selling Subsidiaries to, promptly sell, assign, transfer and convey
such Hotel Asset to such Buyer, and, to the extent the liabilities or
obligations under such Hotel Asset assigned to such Buyer are Assumed
Liabilities, such Buyer shall assume such liabilities and obligations with
respect to such Hotel Asset from and after the date of assignment to such Buyer
pursuant to a special-purpose assignment and assumption agreement substantially
similar in terms to those of the Assignment and Assumption (which
special-purpose agreement the Parties shall prepare, execute and deliver in good
faith at the time of such transfer).

 

-29-



--------------------------------------------------------------------------------

(e) Within five (5) Business Days after the date hereof, Buyer may, by written
notice to Parent and the Deposit Escrow Agent, elect to permit one or more other
reputable national title insurance companies (e.g., Fidelity National Title
Insurance Company, Commonwealth Land Title Insurance Company, Chicago Title
Insurance Company, Lawyer’s Title Insurance Company or Old Republic Title
Insurance Company) (each, a “Co-Insurer”) to provide co-insurance under any
Title Policy specified in such notice, provided that (i) in all events the
Deposit Escrow Agent shall remain the lead agent and underwriter, (ii) in no
event shall the aggregate co-insurance provided by all Co-Insurers exceed fifty
percent (50%) of the applicable policy amount under any Title Policy, it being
understood that the Deposit Escrow Agent shall at all times be entitled to
insure not less than fifty percent (50%) of the policy amount under each such
Title Policy, (iii) Buyer shall be solely responsible for any costs of such
co-insurance provided by a Co-Insurer on any Title Policy in excess of the cost
of the premium on such Title Policy if the Deposit Escrow Agent had provided
such Title Policy without such co-insurance, (iv) neither Parent nor any of the
Selling Subsidiaries shall be required to execute and deliver to or for the
benefit of any Co-Insurer any separate owner’s title affidavit or other title
undertaking or indemnity or otherwise satisfy any other separate requirements of
any such Co-Insurer as a condition to such Co-Insurer providing such
co-insurance, it being understood that Parent and the Selling Subsidiaries shall
only be required to execute and deliver the Owner’s Affidavit to the Deposit
Escrow Agent and satisfy any other requirements agreed upon between the Deposit
Escrow Agent and Parent as a condition to issuance of the Title Policies
(although all Co-Insurers shall be entitled to rely on the Owner’s Affidavit and
any similar instruments delivered to Deposit Escrow Agent) and (v) the ability
or willingness of any Co-Insurer to co-insure any Title Policy shall not be a
condition to Closing.

(f) At or prior to the Closing, Parent shall provide Buyers with evidence of the
waiver by the Declarant of the Declarant’s rights under Section 3(l) of the
Specified Declaration (such waiver, the “Specified Waiver”), it being agreed and
understood that the Specified Waiver may be evidenced either by (i) an
affirmative waiver provided by the Declarant or (ii) the Declarant’s failure to
provide Parent (or the applicable Selling Subsidiary) with a Declarant’s Notice
(as defined in the Specified Declaration) within thirty (30) days following the
Declarant’s receipt of Parent’s notice to Declarant offering the Specified Real
Property to the Declarant in accordance with Section 3(l) of the Specified
Declaration. Notwithstanding anything contained herein to the contrary, in the
event that Parent fails to provide Buyer with evidence of the Specified Waiver
as of the Closing Date, then (A) the Parties will proceed to the Closing and
shall consummate the purchase and sale of all Hotel Assets, other than the Hotel
Assets specifically related to the operation of the Specified Real Property (the
“Withheld Assets”), which shall not be transferrred to Buyer, (B) the Closing
Cash Consideration payable by Buyer at the Closing pursuant to Section 2.3(b)
shall be reduced by the Allocated Asset Value of the Withheld Assets,
(C) Buyers, Parent and the Selling Subsidiaries shall have no further rights or
obligations under this Agreement relating to any such Withheld Assets and
(D) any such Withheld Assets shall cease to be considered a “Hotel Asset” for
any purpose hereunder. For the avoidance of doubt, Parent’s failure to provide
Buyers with evidence of the Specified Waiver at or prior to Closing shall not be
deemed to (x) be a breach of any representation, warranty, covenant or agreement
of Parent hereunder for any purpose or in any respect, or (y)

 

-30-



--------------------------------------------------------------------------------

result in the failure to satisfy any condition to the obligations of any Party
to cause the Closing to occur pursuant to Article VII. If not delivered prior to
the date hereof, promptly after the date hereof Parent shall cause the
applicable Selling Subsidiary to deliver to the Declarant the notice of the
applicable Offer (as defined in the Specified Declaration) and other related
documents required under Section 3(l) of the Declaration.

Section 2.11 Purchase Price Allocation. The Parties agree that the Initial
Purchase Price shall be allocated among the Hotels and Hotel Assets in the
manner set forth in Annex F (the “Allocated Asset Values”) and Buyers and Parent
shall, prior to Closing, adjust the Allocated Asset Values as reasonably
determined by both parties to reflect the adjustments to the Closing Cash
Consideration that are attributable to the Hotels and Hotel Assets. Buyers and
the Selling Subsidiaries shall (a) cooperate in the filing of any forms
(including Form 8594 under Section 1060 of the Internal Revenue Code) with
respect to the Allocated Asset Values, including any amendments to such forms
required pursuant to this Agreement with respect to any adjustment to the
Closing Cash Consideration, and (b) file all federal, state and local Tax
Returns and related tax documents consistent with such Allocated Asset Values.

Section 2.12 Sales Tax. At or prior to Closing, Buyers shall either provide to
Parent exemption certificates with respect to, or pay, all sales Taxes
(collectively, “Sales Tax”) that is payable as a result of the sale to Buyers of
Furnishings, Consumables, Supplies, and Retail Inventories and all other items
for which Sales Tax is or may be payable under applicable Law (collectively, the
“Closing Sales Tax”). In connection with the Closing Sales Tax, Parent shall
prepare or obtain all applicable forms for filing with the appropriate
governmental authorities and/or that the Selling Subsidiaries determine are
necessary or desirable in order to accurately calculate the Closing Sales Tax,
if available (collectively, the “Closing Sales Tax Forms”). Subject to this
Section 2.12, Buyers shall be responsible for paying the Closing Sales Tax and
delivering such Closing Sales Tax Forms to the appropriate taxing authorities.
The term “Closing Sales Tax Forms” includes (a) valid resale or other exemption
certificates and seller’s permits or licenses for the sale of Retail Inventories
at the Hotel (each, a “Resale Certificate”) from each of the applicable
jurisdictions; and (b) where applicable, such documentation confirming that the
transactions contemplated under this Agreement constitute an “occasional sale”
under applicable Law (with respect to each Hotel, each is an “Occasional Sale
Certificate”). Parent and Buyers each agree to cooperate reasonably in executing
such Resale Certificates and Occasional Sale Certificates, if necessary under
applicable Law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATING TO PARENT

Except as disclosed in the Disclosure Schedule, Parent hereby represents and
warrants to Buyers as follows:

Section 3.1 Organization of Parent. Parent is a corporation, duly incorporated,
validly existing and in good standing under the Laws of the State of Maryland
and has the requisite power and authority to own or lease its assets and to
conduct its business as it is now being conducted.

 

-31-



--------------------------------------------------------------------------------

Section 3.2 Authorization; Enforceability. Parent has all requisite power and
authority to execute and deliver this Agreement and the Transaction Documents to
which it is a party and to perform all obligations to be performed by it
hereunder or thereunder. The execution and delivery of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby or thereby have been duly and validly authorized and approved by all
requisite action on the part of Parent. This Agreement has been, and as of the
Closing Date, each of the Transaction Documents to which Parent is a party and
which are to be delivered on the Closing Date will be, duly and validly executed
and delivered by Parent and constitutes, or in the case of such Transaction
Documents, will constitute a legally valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, in each case, subject
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.

Section 3.3 No Conflict.

(a) None of the execution and delivery by Parent of this Agreement or the
Transaction Documents to which it is a party, the consummation of the
transactions contemplated hereby or thereby, or the compliance by Parent with
any of the provisions hereof or thereof will (i) conflict with, or result in any
violation of, its Organizational Documents or any Law or (ii) conflict with, or
result in any violation of or default under, or give rise to a right of
termination or cancellation under, any Contract to which Parent is a party or by
which Parent or its properties or assets are bound, except, in the case of this
clause (ii), for such conflicts, violations, defaults, terminations or
cancellations as would not reasonably be expected to, individually or in the
aggregate, prevent or materially delay the ability of Parent to enter into and
perform its obligations under this Agreement or the Transaction Documents to
which it is a party or consummate the transactions contemplated hereby or
thereby.

(b) No consent, waiver, approval, order or Permit of, or declaration or filing
with, or notification to, any Governmental Authority is required on the part of
Parent in connection with the execution and delivery by Parent of this Agreement
or the Transaction Documents to which it is a party or the consummation by
Parent of the transactions contemplated hereby or thereby, except for such
consents, waivers, approvals, orders, Permits, declarations, filings or
notifications, the failure of which to make or obtain, would not, individually
or in the aggregate, reasonably be expected to prevent or materially delay the
ability of Parent to enter into and perform its obligations under this Agreement
or the Transaction Documents to which it is a party or consummate the
transactions contemplated hereby or thereby.

Section 3.4 Litigation. There are no (a) Legal Proceedings pending or, to the
Knowledge of Parent, threatened against Parent or (b) outstanding orders or
unsatisfied judgments from any Governmental Authority binding upon Parent, in
each case, that would reasonably be expected to, individually or in the
aggregate, prevent or materially delay the ability of Parent to enter into and
perform its obligations under this Agreement or the Transaction Documents to
which it is a party or consummate the transactions contemplated hereby or
thereby.

 

-32-



--------------------------------------------------------------------------------

Section 3.5 Brokers’ Fees. Except for Goldman Sachs & Co. and Morgan Stanley &
Co. LLC, whose fees will be paid by Parent, no broker, finder, investment banker
or other Person is entitled to any brokerage fee, finders’ fee or other
commission in connection with the transactions contemplated by this Agreement or
the Transaction Documents based upon any Contract with Parent or any of its
Affiliates.

Section 3.6 OFAC. Parent is currently in material compliance with, and shall at
all times during the term of this Agreement (including any extension thereof)
remain in material compliance with, the regulations of the Office of Foreign
Asset Control of the Department of the Treasury (“OFAC”) (including those named
on its Specially Designated Nationals and Blocked Persons List) and any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism) or other governmental action relating thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLING

SUBSIDIARIES

Except as disclosed in the Disclosure Schedule, Parent hereby represents and
warrants to Buyers as follows:

Section 4.1 Organization of the Selling Subsidiaries; Authorization and
Enforceability of Selling Subsidiaries.

(a) Each of the Selling Subsidiaries is the type of entity set forth across from
its name on Section 4.1 of the Disclosure Schedule, duly organized, validly
existing and in good standing under the Laws of its jurisdiction and has the
requisite power and authority to own or lease its assets and to conduct its
business as it is now being conducted. Each Selling Subsidiary is duly licensed
or qualified in each jurisdiction in which the ownership or operation of its
assets or the character of its activities is such as to require it to be so
licensed or qualified, except where such failures to be so licensed or qualified
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

(b) Each Selling Subsidiary has all requisite power and authority to execute and
deliver the Transaction Documents to which it is a party and to perform all
obligations to be performed by it thereunder. The execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby will, as of the Closing, have been duly and validly authorized and
approved by all requisite action on the part of the Selling Subsidiaries party
thereto. As of the Closing Date, each of the Transaction Documents to which any
Selling Subsidiary is a party and which are to be delivered on the Closing Date
will be, duly and validly executed and delivered by the Selling Subsidiary Party
thereto and will constitute a legally valid and binding obligation of such
Selling Subsidiary, enforceable against such Selling Subsidiary in accordance
with its terms, in each case, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.

 

-33-



--------------------------------------------------------------------------------

Section 4.2 No Conflict; Regulatory Approvals.

(a) None of the execution and delivery by Parent of this Agreement or the
Transaction Documents to which Parent is a party, the consummation of the
transactions contemplated hereby or thereby, or the compliance by Parent with
any of the provisions hereof or thereof will (i) conflict with, or result in any
violation of, the Organizational Documents of any of the Selling Subsidiaries or
any Law or (ii) conflict with, or result in any violation of or default under,
or give rise to a right of termination or cancellation under, any provision of
any Contract to which any of the Selling Subsidiaries is a party or by which any
of the Selling Subsidiaries or any of their respective properties or assets are
bound (or to the Knowledge of Parent, entered into by a Manager on behalf of a
Selling Subsidiary or a Hotel), except, in the case of this clause (ii), for
such conflicts, violations, defaults, terminations or cancellations as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(b) No consent, waiver, approval, order, Permit or authorization of, or
declaration or filing with, or notification to, any Governmental Authority is
required on the part of any of the Selling Subsidiaries in connection with the
execution and delivery by Parent of this Agreement or the Transaction Documents
to which Parent is a party or the consummation of the transactions contemplated
hereby or thereby except for such consents, waivers, approvals, orders, Permits,
declarations, filings or notifications, the failure of which to make or obtain,
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

Section 4.3 Title; Sufficiency of Assets. Each Selling Subsidiary owns and has
good title to, or a valid leasehold interest in, all material tangible personal
property included in the Hotel Assets, free and clear of all Liens other than
Permitted Liens. Assuming that all consents, approvals, authorizations,
clearances, exemptions, waivers or similar affirmations by any Person pursuant
to any Permit, Contract, Law, judgment or otherwise which are required in
connection with the sale, assignment, transfer or conveyance of the Hotel Assets
have been made or obtained, the material tangible personal property included in
the Hotel Assets constitute all of the material tangible personal property
(other than any Excluded Property) reasonably required to operate the Hotels in
all material respects substantially in the same manner as currently conducted by
the Selling Subsidiaries on the date of this Agreement.

Section 4.4 Real Property.

(a) The Owned Real Property constitutes all the real property owned by any of
the Selling Subsidiaries, and the Leased Real Property constitutes all the real
property leased or subleased by any of the Selling Subsidiaries as a tenant
thereunder (other than pursuant to any TRS Lease).

(b) Each Selling Subsidiary has good and valid fee simple title to the Owned
Real Property, and good and valid leasehold title to the Leased Real Property,
in each case, which is indicated on Section 4.4(b) of the Disclosure Schedule as
being owned or leased by such Selling Subsidiary, as applicable, free and clear
of all Liens, other than Permitted Liens.

(c) Except pursuant to the Management Agreements, Franchise Agreements, Ground
Leases or Space Leases and except for Permitted Liens, no Person other than the
Selling Subsidiaries has the right to use or occupy the Real Property as of the
date hereof. To the Knowledge of Parent, except as disclosed in any real
property files that have been made available to any Buyer on or prior to the
date hereof, including, without limitation, all title

 

-34-



--------------------------------------------------------------------------------

policies, surveys and zoning reports, as of the date hereof, there are no
pending, and Parent has not received any written notice of any threatened,
condemnation proceedings with respect to the Real Property that would,
indivdually or in the aggretgate, reasonably be expected to result in a Material
Adverse Effect.

Section 4.5 ERISA; Employees.

(a) Neither the Real Property nor any portion thereof is the asset of an ERISA
Plan within the meaning of 29 C.F.R. § 2510.3-101 or covered under Title I, Part
4 of the ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended
(“Plan Assets”), and no Plan Assets have been used in the financing,
refinancing, or purchase by Selling Subsidiary of all or any portion of the Real
Property. None of Parent, or any Selling Subsidiary is acting on behalf of an
ERISA Plan, a “plan” within the meaning of the Code or an entity deemed to hold
Plan Assets of any ERISA Plan.

(b) All Employees employed at any Hotel are the employees of a Manager. No
Selling Subsidiary has ever employed any of the current or former employees of
the Hotel and is not a joint employer of any Employees.

(c) No Selling Subsidiary sponsors or maintains any Employee Plan.

Section 4.6 Contracts.

(a) Section 4.6(a) of the Disclosure Schedule sets forth a list of the following
Contracts (including all material amendments, modifications and supplements
thereto) to which any of the Selling Subsidiaries is a party in effect on the
date of this Agreement (each Contract that is required to be listed in
Section 4.6(a) of the Disclosure Schedule, being a “Material Contract”):

(i) each Contract pursuant to which a Selling Subsidiary receives management or
operation services from any operator, manager or management company, in each
case, with respect to one or more Hotels (collectively, the “Management
Agreements”);

(ii) each franchise agreement or similar arrangement between a Selling
Subsidiary as the franchisee and any franchisor of a system of hotels, in each
case, with respect to one or more Hotels (collectively, the “Franchise
Agreements”);

(iii) each lease agreement pursuant to which a Selling Subsidiary (or other
Affiliate of Parent) leases or subleases any Real Property to another Selling
Subsidiary (or other Affiliate of Parent) (collectively, the “TRS Leases”);

(iv) each Contract pursuant to which a Selling Subsidiary leases any of the
Leased Real Property from a third-party landlord (collectively, the “Ground
Leases”);

(v) each Contract pursuant to which a Selling Subsidiary is party to a tax
abatement agreement or similar “payment in lieu of taxes” arrangement with
respect to any Real Property (collectively, the “PILOT Agreements”); and

 

-35-



--------------------------------------------------------------------------------

(vi) each principal loan agreement evidencing the Existing Loans.

(b) As of the date of this Agreement, each Material Contract represents the
legally valid and binding obligation of the Selling Subsidiary party thereto,
and, to the Knowledge of Parent, the legally valid and binding obligation of the
other party or parties thereto, enforceable against such Selling Subsidiary or
such other party or parties, as applicable, in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.
None of the Selling Subsidiaries or, to the Knowledge of Parent, any other party
or parties to any Material Contract is in material breach of or material default
under any Material Contract, which breaches or defaults, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
Parent has provided Buyers with true, correct and complete copies of the
Material Contracts (including all material amendments and supplements thereto),
other than any agreement evidencing or securing a Prepaid Existing Loan.

(c) Section 4.6(c) of the Disclosure Schedule sets forth a list of each
(i) collective bargaining agreement, labor contract, or similar agreement with
any labor organization or union with respect to any of the Employees (ii) Space
Lease and (iii) material supply, service or vendor Contract with respect to any
Hotel, in each case, entered into by any of the Selling Subsidiaries (or to the
Knowledge of Parent, entered into by a Manager on behalf of a Selling Subsidiary
or a Hotel) and which is in effect on the date of this Agreement.
Notwithstanding the foregoing, if there exists any such Contract that is not
shown on Schedule 4.6(c), the foregoing representation shall not be deemed to be
incorrect to the extent (A) amounts paid under such Contract are reflected on
the Financial Statements, (B) amounts paid under such Contract are not reflected
on the Financial Statements but such Contract requires payments in the aggregate
after the Closing Date of $25,000 or less per year, (C) the Contract is entered
into after the date hereof in the ordinary course of business, (D) the Contract
is a contract for the rental of a hotel room, suite, banquet or meeting room or
convention facilities, (E) the Contract is a purchase order for Consumables,
Supplies or Retail Inventories or (F) the Contract is terminable by the
applicable Selling Subsidiary (or after Closing, the applicable Buyer) without
penalty on not more than sixty (60) days prior notice.

(d) To the Knowledge of Parent, no Selling Subsidiary is party to any Contract
(other than Material Contracts) that requires annual payments in excess of
$250,000 and is not terminable on not more than 90 days’ notice without penalty
or premium.

Section 4.7 Litigation. There (a) are no Legal Proceedings pending or, to the
Knowledge of Parent, threatened by any Person, against or with respect to any of
the Selling Subsidiaries, the Real Property or any Hotel and (b) is no
outstanding order or unsatisfied judgment against any of the Selling
Subsidiaries, the Real Property or any Hotel from any Governmental Authority, in
the case of each of the foregoing clauses (a) and (b), that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

 

-36-



--------------------------------------------------------------------------------

Section 4.8 Financial Information. Parent has provided to Buyers a correct and
complete copy of the unaudited annual operating statement for (a) the fiscal
years ending December 31, 2012 and December 31, 2013 and (b) the six (6) months
ending June 30, 2014, in each case, for each Hotel as received by Parent or the
applicable Selling Subsidiary from the applicable Manager (collectively, the
“Financial Statements”). To Parent’s Knowledge, each Financial Statement was
prepared by the applicable Manager in accordance with the accounting standards
set forth in the applicable Management Agreement and fairly present the
operations of the applicable Hotel for the periods covered.

Section 4.9 Environmental Matters. The representations and warranties contained
in this Section 4.9 are the sole and exclusive representations and warranties of
Parent pertaining or relating to any environmental matters, including any other
matter arising under any Environmental Laws. To Parent’s Knowledge:

(a) the operations of the Selling Subsidiaries are, and since January 1, 2013,
have been, in compliance with all Environmental Laws in all material respects;

(b) none of the Selling Subsidiaries is the subject of any material outstanding
administrative compliance order, consent decree or judgment from any
Governmental Authority under any Environmental Laws requiring Remedial Action or
the payment of any material fine or penalty; and

(c) none of the Selling Subsidiaries has received any written notification of
any of the matters set forth in this Section 4.9.

Section 4.10 Legal Compliance. Except with respect to (a) compliance with Laws
concerning Tax-related matters (as to which certain representations and
warranties are made pursuant to Section 4.11) and (b) compliance with
Environmental Laws (as to which certain representations and warranties are made
pursuant to Section 4.9), to the Knowledge of Parent, since January 1, 2013,
none of the Selling Subsidiaries has received any written notice from any
Governmental Authority that such Selling Subsidiary, the Real Property or the
Hotels are not in compliance with any applicable Law, except for such
noncompliance which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 4.11 Tax Matters. Parent and each Selling Subsidiary, with respect to
the ownership, operation and use of the Hotel Assets, have (A) timely filed (or
there has been timely filed on its behalf) with the appropriate Governmental
Entities all income and other material Tax Returns required to be filed by it
and such Tax Returns are true, correct and complete in all material respects;
(B) timely paid in full (or there has been timely paid in full on its behalf)
all material Taxes reflected on their Tax Returns or otherwise required to have
been paid by it. Each Selling Subsidiary is disregarded as an entity separate
from either Parent or TRS Parent, and neither Parent nor TRS Parent is a
“foreign person” within the meaning of Section 1445 of the Code.

Section 4.12 OFAC. Each Selling Subsidiary is currently in material compliance
with, and shall at all times during the term of this Agreement (including any
extension thereof) remain in material compliance with, the regulations of OFAC
(including those named on its Specially Designated Nationals and Blocked Persons
List) and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) or other governmental action
relating thereto.

 

-37-



--------------------------------------------------------------------------------

Section 4.13 Bankruptcy. No Selling Subsidiary is the subject debtor under any
federal, state or local bankruptcy or insolvency proceeding.

Section 4.14 Insurance. Parent has delivered or made available to Buyers
certificates evidencing all property and business interruption insurance in
effect with respect to the Hotel Assets, and all such insurance is in effect
(subject to any redactions necessary due to the policies being blanket
policies).

ARTICLE V

REPRESENTATIONS AND WARRANTIES RELATING

TO BUYERS AND BUYER PARENT

Except as disclosed in the Disclosure Schedule, each Buyer, jointly and
severally, and Buyer Parent each hereby represent and warrant to Parent as
follows:

Section 5.1 Organization of Buyers and Buyer Parent. Each Buyer is a limited
liability company, duly organized, validly existing and in good standing under
the Laws of the State of Delaware. Buyer Parent is a corporation, duly
organized, validly existing and in good standing under the Laws of the State of
Maryland.

Section 5.2 Authorization; Enforceability. Each Buyer and Buyer Parent has all
requisite power and authority to execute and deliver this Agreement and the
Transaction Documents to which it is a party and to perform all obligations to
be performed by it hereunder or thereunder. The execution and delivery of this
Agreement and the Transaction Documents to which any Buyer or Buyer Parent, as
applicable, is a party and the consummation of the transactions contemplated
hereby or thereby have been duly and validly authorized and approved by all
requisite action on the part of each Buyer and Buyer Parent, as applicable. This
Agreement has been, and as of the Closing Date, each of the Transaction
Documents to which any Buyer or Buyer Parent, as applicable, is a party to be
delivered on or prior to the Closing Date will be, duly and validly executed and
delivered by each Buyer and/or Buyer Parent, as applicable, and constitutes, or
in the case of each of the Transaction Documents to be delivered on or prior to
the Closing Date, will constitute a legally valid and binding obligation of each
Buyer and Buyer Parent, as applicable, enforceable against each Buyer and Buyer
Parent, as applicable, in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.

Section 5.3 No Conflict.

(a) None of the execution and delivery by any Buyer or Buyer Parent of this
Agreement or the Transaction Documents to which it is a party, the consummation
of the transactions contemplated hereby or thereby, or the compliance by each
Buyer and Buyer Parent with any of the provisions hereof or thereof, will
(i) conflict with, or result in any violation of the Organizational Documents of
each Buyer or Buyer Parent or any Law or (ii) conflict with, or result in any
violation of or default under, or give rise to a right of termination or
cancellation

 

-38-



--------------------------------------------------------------------------------

under, any Contract to which any Buyer or Buyer Parent is a party or by which
any Buyer or Buyer Parent or such Buyer’s or Buyer Parent’s properties or assets
are bound, except, in the case of this clause (ii), for such conflicts,
violations, defaults, terminations or cancellations as would not reasonably be
expected to, individually or in the aggregate, prevent or materially delay the
ability of any Buyer or Buyer Parent to enter into and perform its obligations
under this Agreement or the Transaction Documents to which it is a party or
consummate the transactions contemplated hereby or thereby.

(b) No consent, waiver, approval, order or Permit of, or declaration or filing
with, or notification to, any Governmental Authority is required on the part of
any Buyer or Buyer Parent in connection with the execution and delivery by each
Buyer and Buyer Parent of this Agreement or the Transaction Documents to which
it is a party or the consummation by each Buyer and Buyer Parent of the
transactions contemplated hereby or thereby except for such consents, waivers,
approvals, orders, Permits, declarations, filings or notifications, the failure
of which to make or obtain, would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the ability of any Buyer
or Buyer Parent to enter into and perform its obligations under this Agreement
or the Transaction Documents to which it is a party or consummate the
transactions contemplated hereby or thereby.

Section 5.4 Litigation. There are no (a) Legal Proceedings pending or, to the
Knowledge of Buyers or Buyer Parent, threatened against any Buyer or Buyer
Parent or (b) outstanding orders or unsatisfied judgments from any Governmental
Authority binding upon any Buyer or Buyer Parent, in each case, that would,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the ability of such Buyer or Buyer Parent to enter into and
perform its obligations under this Agreement or consummate the transactions
contemplated hereby.

Section 5.5 Brokers’ Fees. No broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by this Agreement or the Transaction
Documents based upon any Contract with any Buyer or any of its Affiliates.

Section 5.6 Financial Ability. Buyers and Buyer Parent together have sufficient
cash on hand to fund the consummation of the transactions contemplated by this
Agreement and the Transaction Documents, perform their obligations under this
Agreement and the Transaction Documents and satisfy all other costs and expenses
arising in connection herewith and therewith.

Section 5.7 Permitted Assignee. Each Buyer, and any Person that controls,
directly or indirectly, such Buyer, satisfies all requirements set forth in each
of the Management Agreements and Franchise Agreements for such Buyer to become a
party to each such Management Agreement and Franchise Agreement (or to enter
into a new Franchise Agreement with each Franchisor). Each Buyer has received
all required “Franchise Disclosure Documents” in respect of each of the
Franchise Agreements.

Section 5.8 OFAC. Each Buyer is currently in material compliance with, and shall
at all times during the term of this Agreement (including any extension thereof)
remain in material compliance with, the regulations of OFAC (including those
named on its Specially Designated

 

-39-



--------------------------------------------------------------------------------

Nationals and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental action relating thereto.

ARTICLE VI

COVENANTS

Section 6.1 Conduct of Business Pending the Closing. From the date of this
Agreement until the Closing, except (A) as set forth in Section 6.1 of the
Disclosure Schedule, (B) as required by Law, (C) as otherwise contemplated by
this Agreement, (D) in connection with, or as a result of, the consummation of
any of the Spin Transactions (including as a result of (x) the Hotel Assets
ceasing to be managed or operated by the employees of Parent that currently
manage and operate such Hotel Assets or (y) Parent ceasing (or taking steps to
cease) its operations in the hotel or lodging industry generally) or any action
taken by Parent in furtherance thereof or (E) with the prior written consent of
any Buyer (which consent shall not be unreasonably withheld, delayed or
conditioned):

(a) Prior to the Closing, Parent shall, and shall cause each Selling Subsidiary,
to:

(i) use, own or operate the Real Property, the Hotels and the other Hotel Assets
in substantially the same manner as currently conducted, including by
(A) entering into any Management Agreements, Franchise Agreements or other
Material Contracts (or, in each case, modifications, amendments, waivers and
supplements thereto) to the extent consistent with the past operation of the
applicable Real Property or Hotel and with the consent of any Buyer (provided
that such Buyer’s consent shall not be required for any such modifications,
amendments, waivers or supplements as may be affected automatically in
accordance with such Material Contracts or are otherwise expressly contemplated
by this Agreement), (B) causing the Managers and Franchisors to continue to
operate the Hotels in the ordinary course of business consistent with past
practices, including by maintaining levels of Supplies, Consumables and Retail
Inventories consistent with seasonally-adjusted past practices and
(C) continuing to maintain the insurance currently carried by Parent or the
applicable Selling Subsidiary with respect to the Hotels; and

(ii) use Reasonable Efforts to preserve each Selling Subsidiary’s (A) present
operations and organization and (B) present relationships with Managers,
Franchisors, Employees, landlords under the Ground Leases, Lenders, Occupants
and other Persons with whom the Selling Subsidiaries have similar relationships.

(b) Prior to the Closing, Parent shall not, and shall cause each Selling
Subsidiary not to, take any of the actions set forth in clauses (i) – (v) below:

(i) other than in the ordinary course of business, subject any of the Real
Property, Hotels or other Hotel Assets to any Lien other than Permitted Liens;

 

-40-



--------------------------------------------------------------------------------

(ii) other than in the ordinary course of business or pursuant to the terms of a
Material Contract, sell, assign, license, transfer, convey, lease or otherwise
dispose of any of the Hotel Assets (other than the Real Property, which is
addressed in clause (iii) below);

(iii) sell, assign, or transfer any of the Real Property;

(iv) other than in the ordinary course of business, enter into, amend, terminate
or renew any Material Contract (including all Management Agreements and
Franchise Agreements), other than (A) any automatic amendments, terminations or
renewals pursuant to the terms of any Material Contract or (B) terminations of
Existing Loans (including by prepayment thereof), TRS Leases, Franchise
Agreements, PILOT Agreements (to the extent related to the Real Property on
which the Hilton Garden Inn Westbury is located) or Terminating Management
Agreements;

(v) settle any material Legal Proceeding involving the Real Property or any
Hotel or relating to the transactions contemplated by this Agreement or the
Transaction Documents, other than settlements involving the payment of cash (and
no ongoing restrictions on the Real Property or Hotels to be acquired directly
or indirectly by either Buyer) for which Parent bears sole financial
responsibility;

(vi) except for restorations or alterations required in the case of emergencies
or material casualty or condemnation, make any material alterations to the
Hotels without consent or approval of a Buyer; or

(vii) agree to do anything prohibited by this Section 6.1(b).

(c) Notwithstanding anything in Section 6.1(a) or Section 6.1(b), in no event
shall Parent be responsible for any action taken by any Manager or Franchisor,
which such Manager or Franchisor is permitted to take pursuant to the terms of
the applicable Management Agreement or Franchise Agreement without the consent
or approval of the applicable Selling Subsidiary, and Parent’s failure to
prevent such Manager or Franchisor from taking such action shall not, in any
event, be deemed a breach of this Section 6.1.

Section 6.2 Books and Records; Post-Closing Access. After the Closing, except in
connection with a claim for indemnification between the Parties pursuant to
Article VIII, each Buyer shall afford to Parent and its Representatives
reasonable access, during normal business hours and in such manner as to not
unreasonably interfere with the normal operation of such Buyer’s business, to
the properties, books, Contracts, commitments, Tax Returns, records (including
work papers) and counsel (subject to attorney-client privilege, which shall not
be waived or violated) and accountants of, and shall furnish Parent and such
Representatives with all financial and operating data and other information
concerning the affairs of, the Real Property, the Hotels and the other Hotel
Assets, in each case, as Parent or such Representatives reasonably request to
the extent reasonably required by Parent in connection with its accounting, tax,
legal defense or other similar needs. In furtherance of the foregoing, except as
may otherwise be required pursuant to the applicable Buyer’s records management
policy, Buyers shall retain all of the books and records included in the Hotel
Assets and existing on the Closing Date and shall not destroy or dispose of any
thereof for a period of six (6) years from the Closing Date or such longer time
as may be required by Law.

 

-41-



--------------------------------------------------------------------------------

Section 6.3 Buyers’ Risk of Loss. In the event that, after the date hereof but
prior to the Closing Date, any portion of any Real Property (including any
Hotel) is taken pursuant to eminent domain proceedings or the improvements on
any Real Property (including any Hotel) are materially damaged or destroyed by
any casualty, Parent shall be required to give Buyers prompt written notice of
the same after Parent’s actual discovery of the same, but shall have no
obligation to contribute capital to any Person, or to repair or replace (or
cause to be repaired or replaced) any such damage, destruction or taken
property, and no Buyer shall have any right to terminate this Agreement by
reason thereof. Except to the extent any condemnation proceeds or insurance
proceeds are (a) attributable to any items of monetary loss that Parent or any
Selling Subsidiary has actually incurred prior to the Closing, or (b) required
for collection costs or repairs by Parent or any Selling Subsidiary prior to the
Closing Date, Parent shall, and shall cause the Selling Subsidiaries to, upon
consummation of the transactions contemplated hereby, assign to the applicable
Buyer all claims of Parent or any Selling Subsidiary respecting any condemnation
or property, business interruption or similar insurance coverage, as applicable,
and all condemnation proceeds or proceeds from any such insurance received by
Parent or any Selling Subsidiary on account of any casualty, as applicable. If
any insurance policy described above does not permit the above referenced
assignment, then, at the applicable Buyer’s election, Parent shall (or shall
cause the applicable Selling Subsidiary to) use Reasonable Efforts to pursue
recovery of any further proceeds to which the applicable Selling Subsidiary is
thereafter entitled to receive under such insurance policies (and such
obligation of Parent to pursue such recovery shall survive the Closing), and
Parent shall otherwise reasonably cooperate with such Buyer in the collection of
such insurance proceeds (including, if necessary, submitting a claim prior to
Closing). Notwithstanding the foregoing, except pursuant to the express
provisions of this Agreement, Parent shall not be required to provide any Buyer
with any notice of, and except pursuant to the express provisions of this
Agreement in no event shall any Buyer be entitled to any rights (including any
right of termination) or remedies as a result of, (i) any negative or adverse
financial or operating results of any Hotel or Selling Subsidiary (whether taken
individually or taken as a whole) or any failure of any of them to meet with any
financial projections, forecasts, estimates, business plans or otherwise,
whether prepared by any Buyer, Parent, any Manager or any of their respective
Representatives, (ii) any action or omission taken or made by any Manager or
Franchisor without Parent’s or any Selling Subsidiary’s express written consent,
which action or omission has or may have any negative or adverse effect
described in the foregoing clause (i) or (iii) any matters arising out of or
resulting from the consummation of any of the Spin Transactions (including as a
result of (A) the Hotel Assets ceasing to be managed or operated by the
employees of Parent that currently manage and operate such Hotel Assets or
(B) Parent ceasing (or taking steps to cease) its operations in the hotel or
lodging industry generally) or any action taken by Parent in furtherance
thereof.

Section 6.4 Notice of Certain Events. Prior to the Closing Date, each Party (in
the context set forth in this Section 6.4, the “Notifying Party”) shall promptly
notify the other Party of: (i) any written notice or other communication from
any Governmental Authority to the Notifying Party in connection with the
transactions contemplated by this Agreement; (ii) any Legal Proceedings
commenced or, to the Notifying Party’s Knowledge, threatened against, relating
to, involving or otherwise affecting the consummation of the transactions
contemplated

 

-42-



--------------------------------------------------------------------------------

by this Agreement; (iii) the discovery by the Notifying Party of any inaccuracy
in or breach of any representation, warranty or covenant of such Notifying Party
contained in this Agreement; and (iv) the discovery by the Notifying Party of
any event, condition, fact or circumstance that would make the timely
satisfaction of any of the conditions to such Notifying Party’s obligation to
proceed to the Closing, as set forth in Article VII, impossible or unlikely.

Section 6.5 Parent Marks. Each Buyer agrees that (a) such Buyer has no, and
after the Closing, will not have any right, title or interest in, to or under
the names “Inland”, “Inland American”, “Inland American Real Estate” or “IA”, or
any service marks, trademarks, trade names, identifying symbols, logos, emblems,
signs or insignia related thereto or containing or comprising the foregoing,
including any derivations, modifications or alterations thereof, and any word,
name or mark confusingly similar thereto (collectively, the “Parent Marks”),
(b) such Buyer shall have no right to use the Parent Marks after the Closing
Date and (c) such Buyer shall not use the Parent Marks after the Closing Date or
hold itself out as having any sponsorship, endorsement or affiliation with
Parent or any of its Affiliates.

Section 6.6 Publicity. Buyers and Parent shall not, and Parent shall cause the
Selling Subsidiaries not to, issue any press release, public announcement or
other disclosure concerning this Agreement, the Transaction Documents, the terms
hereof or thereof and/or the transactions contemplated hereby or thereby without
obtaining the prior written approval of the other Party, which approval will not
be unreasonably withheld, conditioned or delayed, unless, in the reasonable
judgment of Parent or Buyers, disclosure is otherwise required by Law, provided
that, to the extent required by Law, the Party intending to make such release,
public announcement or disclosure shall use its Reasonable Efforts consistent
with Law to consult with the other Party with respect to the text thereof prior
to the issuance of such release, public announcement or disclosure (it being
agreed and understood that no such consultation shall be required in the event
that either Party makes any filings with the United States Securities and
Exchange Commission (whether on Form 8-K or otherwise) in connection with
matters not primarily related to the transactions contemplated by this
Agreement). Parent and Buyers agree and understand that each Party intends to
file a Form 8-K with respect to this Agreement and the transactions contemplated
hereby, and in connection therewith, the Parties shall reasonably cooperate with
each other, including by providing each other with a draft of such 8-K filing
and reasonably considering any of the other Party’s reasonable comments thereto
prior to making such filing.

Section 6.7 Confidentiality; Non-Disparagement; Audit.

(a) Each Buyer acknowledges that the information provided to it in connection
with this Agreement and the transactions contemplated hereby is subject to the
terms of the Confidentiality Agreements, the terms of which are incorporated
herein by reference. Effective upon, and only upon, the Closing, the
Confidentiality Agreements shall terminate, provided that Parent, each Buyer and
the Selling Subsidiaries may disclose such information as may be necessary in
connection with seeking necessary consents and approvals as contemplated hereby.

 

-43-



--------------------------------------------------------------------------------

(b) Parent shall not, and shall cause the Selling Subsidiaries and its and their
Representatives not to, for a period of three (3) years after the Closing Date,
directly or indirectly, without the prior written consent of a Buyer, disclose
to any third party (other than each other and their respective Representatives)
any confidential or proprietary information related to the Real Property, the
Hotels or the other Hotel Assets; provided that the foregoing restriction shall
not (i) apply to any information (A) generally available to, or known by, the
public (other than as a result of disclosure in violation of this
Section 6.7(b)) or (B) independently developed by Parent or any of its
Affiliates (other than by any of the Selling Subsidiaries prior to the Closing)
without reference to or use of the applicable confidential or proprietary
information, or (ii) prohibit any disclosure (x) required by Law so long as, to
the extent legally permissible and feasible, Parent provides the applicable
Buyer with reasonable prior written notice of such disclosure and a reasonable
opportunity to contest such disclosure, (y) in the case of disclosure by Parent,
which is related to the pre-Closing business or financial operations of the
Selling Subsidiaries to the extent reasonably necessary or appropriate to be
included in any filing made by Parent or its Affiliates with the United States
Securities and Exchange Commission or (z) made in connection with the
enforcement of any right or remedy relating to this Agreement or the
transactions contemplated hereby. Notwithstanding anything to the contrary set
forth in this Section 6.7(b), Parent and its Representatives shall be deemed to
have satisfied their obligations hereunder with respect to confidential or
proprietary information related to the Real Properties, the Hotels and the other
Hotel Assets if they exercise the same degree of care (but no less than a
reasonable degree of care) as they take to preserve confidentiality for their
own similar information.

(c) Each Party (in the context set forth in this Section 6.7(c), the “Receiving
Party”) shall not, and shall cause its respective Representatives not to, for a
period of three (3) years after the Closing, directly or indirectly, without the
prior written consent of the other Party (in the context set forth in this
Section 6.7(c), the “Disclosing Party”), disclose to any third party (other than
such Receiving Party’s Representatives) any confidential or proprietary
information of the Disclosing Party made available to the Receiving Party
pursuant to the provisions of, or in connection with the negotiation of, this
Agreement, the Confidentiality Agreements or the Transaction Documents;
provided, that the foregoing restrictions shall not (i) apply to any information
(A) generally available to, or known by, the public (other than as a result of
disclosure in violation of this Section 6.7), (B) independently developed by the
Receiving Party or any of its Affiliates without reference to or use of any such
information disclosed by the Disclosing Party or (C) in the case of either Buyer
as the Receiving Party, any information relating to any Hotel Asset which is
obtained by such Buyer by virtue of the purchase and sale therof or
(ii) prohibit any disclosure (x) required by Law so long as, to the extent
legally permissible and feasible, the Receiving Party provides the Disclosing
Party with reasonable prior written notice of such disclosure and a reasonable
opportunity to contest such disclosure or (y) made in connection with the
enforcement of any right or remedy relating to this Agreement or the
transactions contemplated hereby. Notwithstanding anything to the contrary set
forth in this Section 6.7(c), the Receiving Party and its Representatives shall
be deemed to have satisfied their obligations hereunder with respect to
confidential or proprietary information of the Disclosing Party if they exercise
the same degree of care (but no less than a reasonable degree of care) as they
take to preserve confidentiality for their own similar information.

 

-44-



--------------------------------------------------------------------------------

(d) Each Party agrees that, except as compelled by applicable Law or Legal
Proceeding (after provision of due prior notice of such Law or Legal Proceeding
to the other Party) or in connection with such Party’s enforcement of its rights
under, or defense against claims brought by the other Party under, this
Agreement or any of the Transaction Documents, it will not, and will cause its
Affiliates and its and their directors and executive officers not to, directly
or indirectly, (i) publicly disparage the other Party or any of such other
Party’s Representatives or (ii) take any action that would reasonably be
expected to cause any of such Persons to suffer reputational damage in the eyes
of the public or any equity-holders, clients, managers, franchisors, partners,
lenders, employees or competitors of any such Person or other third parties with
whom such Person has similar business relationships.

(e) From and after Closing until the first (1st) anniversary thereof, each Buyer
and Parent shall confer and afford one another a reasonable opportunity to
review and provide reasonable comment on any press release to be issued by any
Buyer or Parent relating to the transactions contemplated by this Agreement or
any of its economic terms and the appropriate time for making such release (but
the contents of any such press release will ultimately be determined by the
Party issuing or providing it and the foregoing shall not constitute a consent
right).

(f) Each Party agrees that from the date hereof until the first
(1st) anniversary of the Closing, the Parties will cooperate and work together
with each other and their respective Affiliates in connection with the
preparation of any Party’s or its Affiliates audited or unaudited financial
statements, including by providing the party preparing such audited or unaudited
financial statements and its Representatives with reasonable access to the
books, records, Contracts, commitments, Tax Returns, ledgers and other
information reasonably necessary or relevant to assist such prepating Party with
such preparation and shall make such employees of the non-preparing Party
reasonably available to answer questions of the preparing Party and assist the
preparing Party in review of any such materials.

Section 6.8 Employee Matters.

(a) Parent shall, and shall cause the Selling Subsidiaries to, request each
Manager to contine to employ, and not to give any termination notices under the
WARN Act to, any Employees or Governmental Authorities. Buyers shall (or shall
cause each Manager to) employ a sufficient number of Employees on sufficient
terms and conditions to avoid applicability of the WARN Act to the transactions
contemplated by this Agreement, and if any notice obligations under the WARN Act
arise after the Closing, shall require each Manager to comply with all
applicable Employment Laws and Obligations, including, if applicable, any
obligations to provide any notice required by the WARN Act. Each Buyer shall
indemnify, defend and hold harmless the Parent Indemnified Parties from and
against any Losses that may be incurred by, or asserted against, any such Parent
Indemnified Party arising out of or relating to any Buyer’s failure to comply
with the WARN Act in connection with the transactions contemplated by this
Agreement, except to the extent such Losses arise prior to Closing (other than
as a result of any Buyer’s failure to employ a sufficient number of Employees on
sufficient terms and conditions to avoid applicability of the WARN Act to the
transactions contemplated by this Agreement). Parent shall indemnify, defend and
hold harmless the Buyer Indemnified Parties from and against any Losses that may
be incurred by, or asserted against, any such Buyer Indemnified Party arising
out of or relating to Parent’s, the Selling Subisidaries’ and the Managers’
failure to comply with the WARN Act in connection with the transactions
contemplated by this Agreement, except to the extent such Losses first arise
after Closing or otherwise related to any Buyer’s failure to employ a sufficient
number of Employees on sufficient terms and conditions to avoid applicability of
the WARN Act to the transactions contemplated by this Agreement as required by
this Section 6.8(a).

 

-45-



--------------------------------------------------------------------------------

(b) Prior to the Closing, no Buyer shall communicate with any Employees except
with Parent’s and the applicable Manager’s prior consent. Parent shall cooperate
(and, subject to the terms of the Management Agreements, direct the Managers to
cooperate) with Buyers in such manner as Buyers may reasonably request to enable
Buyers to meet with the Employees regarding the sale of the Hotel Assets to
Buyers. None of Parent, or any Selling Subsidiary or any Manager shall have any
liability whatsoever with respect to any act or omission on the part of any
Buyer with respect to such Buyer’s conduct of employment interviews or employee
screening. In particular, Buyers are advised that applicable Law may limit the
scope and manner of drug screening of prospective employees. Each Buyer shall
indemnify, defend and hold harmless the Parent Indemnified Parties from and
against any Losses that may be incurred by, or asserted against, any such Parent
Indemnified Party arising out of or relating to any Buyer’s conducting of
employment interviews or employee screening.

Section 6.9 Permits; Liquor License.

(a) Within five (5) Business Days following the date of this Agreement, Buyers
shall (at its sole cost and expense) provide all notices and make all necessary
applications for, and shall thereafter diligently pursue and otherwise take all
actions necessary to transfer, obtain or reissue in the name of the applicable
Buyer any Permits (including Liquor Licenses and including temporary Permits, to
the extent available) required to be transferred, obtained or reissued in the
name of such Buyer as a result of or in furtherance of the transactions
contemplated by this Agreement. Parent shall use Reasonable Efforts to cooperate
with Buyers to provide information necessary to transfer, obtain or reissue such
Permits. Buyers shall keep Parent informed of the status of such applications,
and shall promptly respond to Parent’s inquiries regarding the status of the
same.

(b) If the Liquor Licenses have not been issued as of the date that the Closing
is otherwise required to occur under this Agreement, then at the Closing, Parent
shall, or shall cause the applicable Selling Subsidiary to, or shall use good
faith, Reasonable Efforts to cause the applicable Manager to, as applicable,
enter into an interim liquor agreement (“Interim Liquor Agreement”) that will
permit the applicable Buyer to continue the sale of alcoholic beverages at the
applicable Hotel from and after the Closing Date consistent with the practices
and procedures in effect as of the date hereof, provided that the Interim Liquor
Agreement is, in the judgment of Parent and such Buyer (and, if applicable, the
applicable Manager), each acting reasonably and in good faith, permitted by all
applicable Law or is custom or practice in the geographic area in which the
applicable Hotel is located. The Interim Liquor Agreement shall (i) be in form
and substance reasonably satisfactory to Parent (and, if applicable, the
applicable Manager), (ii) provide for the indemnification by the applicable
Buyer of the Parent Indemnified Parties satisfactory to Parent, including with
respect to all Losses related to the sale or consumption of alcoholic beverages
at the applicable Hotel from and after the Closing Date, (iii) provide that the
applicable Buyer shall maintain liquor liability insurance from such companies,
and in such forms and amounts, as may be acceptable to Parent and/or the
applicable Manager, as applicable, which policies shall name Parent, and/or such
Manager, as applicable, as additional insureds

 

-46-



--------------------------------------------------------------------------------

thereunder and (iv) expire on the earlier to occur of issuance of the Liquor
Licenses or the date that is ninety (90) days after the Closing Date which term
shall be extended for up to thirty (30) days if the applicable Buyer has
diligently pursued the Liquor Licenses but has been unable to obtain such Liquor
Licenses for reasons not attributable to such Buyer.

Section 6.10 Exclusivity. From the date hereof until the earliest of (a) the
Closing Date or (b) such date on which this Agreement is validly terminated in
accordance with Article IX, Parent, the Selling Subsidiaries and their
respective Affiliates will not directly or indirectly (i) solicit, initiate or
accept the submission of any proposal or offer from any Person relating to the
acquisition of the Hotel Assets (other than sales of the Hotel Assets in the
ordinary course of business) or (ii) participate in any discussions or
negotiations regarding the acquisition of the Hotel Assets (other than sales of
the Hotel Assets in the ordinary course of business) or furnish any confidential
or proprietary information with respect thereto to any Person who would
reasonably be expected to submit any proposal or offer relating to the
acquisition of the Hotel Assets (other than Buyers or their respective
Representatives and other than sales of the Hotel Assets in the ordinary course
of business). Parent, the Selling Subsidiaries and their respective Affiliates
will promptly cease any existing discussions or negotiations with any Persons
(other than Buyers and their respective Representatives) heretofore conducted,
or the provision of any confidential or proprietary information to any Person
(other than Buyers and their respective Representatives) to which confidential
or proprietary information heretofore has been provided, in each case, with
respect to any discussions or negotiations regarding the acquisition of the
Hotel Assets (other than sales of the Hotel Assets in the ordinary course of
business).

ARTICLE VII

CONDITIONS TO OBLIGATIONS

Section 7.1 Conditions to Obligations of Buyers and Parent. The obligations of
each Party to cause the Closing to occur are subject to the satisfaction of the
following conditions, any one or more of which may be waived in writing by such
Party:

(a) there shall not be in force any Law restraining, enjoining or prohibiting
the consummation of the transactions contemplated by this Agreement or the
Transaction Documents;

(b) Parent or the applicable Selling Subsidiaries shall have received the
Manager Consents under the Management Agreements set forth on Annex D
(collectively, the “Required Manager Consents”); and

(c) Parent or the applicable Selling Subsidiaries shall have received the
Franchisor Consents (i) under the Franchise Agreements set forth on Annex E and
(ii) in the case of the Hotels commonly known as Hyatt Place Boston Medford,
Courtyard Tucson Williams Center and Residence Inn Houston Westchase, pursuant
to a new franchise agreement as described in Annex E (collectively, the
“Required Franchisor Consents”).

 

-47-



--------------------------------------------------------------------------------

Section 7.2 Conditions to Obligations of Buyers. The obligations of Buyers to
cause the Closing to occur are subject to the satisfaction of the following
conditions, any one or more of which may be waived in writing by Buyers:

(a) (i) Each of the Fundamental Parent Representations shall be true and correct
in all material respects at and as of the date of this Agreement and at and as
of the Closing Date as if made at and as of the Closing Date (other than such
representations and warranties that expressly address matters only as of another
specified date, which need only be true and correct as of such date) and
(ii) each of the other representations and warranties of Parent contained in
Articles III and IV of this Agreement, without giving effect to materiality,
Material Adverse Effect or other similar qualifications, shall be true and
correct at and as of the date of this Agreement and at and as of the the Closing
Date as if made at and as of the Closing Date (other than such representations
and warranties that expressly address matters only as of another specified date,
which need only be true and correct as of such date), except where the failure
of such representations and warranties to be so true and correct would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(b) Parent shall have performed and complied in all material respects with the
covenants and agreements required by this Agreement to be performed or complied
with by Parent on or before the Closing Date;

(c) Subject to Section 2.10(e), the Deposit Escrow Agent shall be
unconditionally committed to issue an American Land Title Association (or with
respect to any Real Property located in the state of Texas, a Texas Land Title
Association) “extended” Coverage Owner’s Policy of Title Insurance or Leasehold
Policy of Title Insurance (all such title insurance policies, collectively, the
“Title Policies”), as applicable, in each case (i) in current form available in
the state in which such Real Property is located (including the standard
preprinted exceptions thereto), (ii) dated the date on which the applicable Deed
or Assignment of Leasehold Interest, as applicable, is recorded in the official
land records of the local jurisdiction in which such Real Property is located,
(iii) naming the applicable Buyer (or its permitted Affiliate-assignee, if
applicable) as the insured in the face amount equal to the portion of the
Initial Purchase Price that is allocable to such Real Property, as determined
pursuant to Section 2.11 and (iv) showing fee title or the leasehold interest,
as applicable, to such Real Property vested in the applicable Buyer (or its
permitted Affiliate-assignee, if applicable), subject only to the the Permitted
Liens (or providing affirmative coverage over, or an endorsement with respect
to, any Liens that are not otherwise Permitted Liens; and

(d) Parent shall have delivered to the applicable Buyer or the Deposit Escrow
Agent, as applicable, the items and documents set forth in Section 2.6(a) which
are required to be delivered by Parent at the Closing.

Section 7.3 Conditions to the Obligations of Parent. The obligations of Parent
to cause the Closing to occur are subject to the satisfaction of the following
conditions, any one or more of which may be waived in writing by Parent:

(a) (i) Each of the Fundamental Buyer Representations shall be true and correct
in all material respects at and as of the date of this Agreement and at and as
of the Closing Date as if made at and as of the Closing Date (other than such
representations and warranties that expressly address matters only as of another
specified date, which need only be true and correct as of such date) and
(ii) each of the other representations and warranties of each Buyer contained in
Article V of this Agreement, without giving effect to materiality or other

 

-48-



--------------------------------------------------------------------------------

similar qualifications, shall be true and correct at and as of the date of this
Agreement and at and as of the Closing Date as if made at and as of the Closing
Date (other than such representations and warranties that expressly address
matters only as of another specified date, which need only be true and correct
as of such date), except where the failure of such representations and
warranties to be so true and correct would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay the ability of
Buyers or Buyer Parent to enter into and perform its obligations under this
Agreement or the other Transaction Documents or consummate the transactions
contemplated hereby or thereby;

(b) Each Buyer shall have performed and complied in all material respects with
the covenants and agreements required by this Agreement to be performed or
complied with by such Buyer on or before the Closing; and

(c) Each Buyer shall have delivered to Parent or the Deposit Escrow Agent, as
applicable, the items and documents set forth in Section 2.6(b) which are
required to be delivered by such Buyer at the Closing.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Survival. All representations and warranties of the Parties
contained in this Agreement shall survive the Closing until six (6) months after
the Closing Date. All of the Specified Covenants shall survive the Closing until
fully performed or fulfilled, unless and to the extent only that non-compliance
with any such Specified Covenant is waived in writing by the Party entitled to
such performance. All other covenants and agreements of the Parties contained
herein shall not survive the Closing, and the Parties shall have no rights or
remedies with respect thereto from and after the Closing. No Party shall have
any liability for indemnification claims made under this Article VIII with
respect to any representation, warranty, covenant or agreement contained herein
unless a Claim Notice is provided by the non-breaching Party to the other Party
prior to the expiration of the applicable survival period for such
representation, warranty, covenant or agreement, as the case may be. The Parties
acknowledge and agree that with respect to any claim that any Party may have
against any other Party that is permitted pursuant to the terms of this
Agreement, the survival periods set forth and agreed to in this Section 8.1
shall govern when any such claim may be brought and shall replace and supersede
any statute of limitations that may otherwise be applicable. If a Claim Notice
has been timely given in accordance with this Agreement prior to the expiration
of the applicable survival period for such representation, warranty, covenant or
agreement, then the applicable representation, warranty, covenant or agreement
shall survive as to such claim, until such claim has been finally resolved.

Section 8.2 Indemnification.

(a) Subject to the provisions of this Article VIII, from and after the Closing,
Parent shall indemnify each Buyer and its Affiliates, and its and their
respective equity holders, officers, directors, managers and employees (“Buyer
Indemnified Parties”) from and against all Losses that Buyer Indemnified Parties
incur to the extent arising from or out of (i) any breach of any representation
or warranty of Parent in Articles III or IV, (ii) any breach of any Specified
Covenant of Parent in this Agreement or (iii) any Excluded Liability.

 

-49-



--------------------------------------------------------------------------------

(b) Subject to the provisions of this Article VIII, from and after the Closing,
each Buyer shall, jointly and severally, indemnify Parent and its Affiliates,
and its and their respective equity holders, officers, directors, managers and
employees (“Parent Indemnified Parties”) from and against all Losses that Parent
Indemnified Parties incur to the extent arising from or out of (i) any breach of
any representation or warranty of any Buyer in Article V, (ii) any breach of any
Specified Covenant of any Buyer in this Agreement or (iii) any Assumed
Liability.

(c) Notwithstanding anything to the contrary herein, the Parties shall have a
duty to use Reasonable Efforts to mitigate any Loss arising out of or relating
to this Agreement or the transactions contemplated hereby.

Section 8.3 Indemnification Procedures. Claims for indemnification under this
Agreement shall be asserted and resolved as follows:

(a) Any Buyer Indemnified Party or Parent Indemnified Party claiming
indemnification under this Agreement (an “Indemnified Party”) with respect to
any claim asserted against the Indemnified Party by a third party (“Third Party
Claim”) in respect of any matter that is subject to indemnification under
Section 8.2 shall promptly (i) notify the other Party (the “Indemnifying Party”)
of the Third Party Claim and (ii) transmit to the Indemnifying Party a written
notice (a “Claim Notice”) describing in reasonable detail the nature of the
Third Party Claim, a copy of all papers served with respect to such claim (if
any) and the basis of the Indemnified Party’s request for indemnification under
this Agreement. Subject to Section 8.1, failure to timely provide such Claim
Notice shall not affect the right of the Indemnified Party’s indemnification
hereunder, except to the extent (and only to the extent) that the Indemnifying
Party demonstrates such failure shall have caused the Losses (in whole or in
part) for which the Indemnifying Party is obligated to be greater than such
Losses would have been had the Indemnified Party given the Indemnifying Party
timely notice.

(b) The Indemnifying Party shall have the right to defend the Indemnified Party
against such Third Party Claim. The Indemnifying Party will notify the
Indemnified Party within fifteen (15) Business Days after having received any
Claim Notice with respect to whether or not it is exercising its right to defend
the Indemnified Party against the Third Party Claim. If the Indemnifying Party
notifies the Indemnified Party that the Indemnifying Party elects to assume the
defense of the Third Party Claim (such election to be without prejudice to the
right of the Indemnifying Party to dispute whether such claim is an
indemnifiable Loss under this Article VIII), then the Indemnifying Party shall
have the right to defend such Third Party Claim with counsel selected by the
Indemnifying Party (which counsel shall be subject to the approval of the
Indemnified Party, such approval not to be unreasonably withheld, conditioned or
delayed), by all appropriate proceedings, to a final conclusion or settlement at
the discretion of the Indemnifying Party in accordance with this Section 8.3(b).
The Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnifying Party shall not enter into any compromise or settlement of any
Third Party Claim without the written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, such consent shall not be required if (i) the
settlement agreement contains a complete and unconditional general release by
the third party asserting the claim to all Indemnified Parties affected by the
claim and (ii) the settlement agreement does not contain any sanction or

 

-50-



--------------------------------------------------------------------------------

restriction upon the conduct of any business by the Indemnified Party or its
Affiliates or any admission of guilt or culpability on any of their behalfs. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 8.3(b), and the Indemnified Party shall bear its own costs and expenses
with respect to such participation. Notwithstanding the foregoing, the
Indemnified Party shall have the right to control the defense of any Third Party
Claim where the Third Party Claim alleges criminal charges against the
Indemnified Party.

(c) If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 8.3(b) within fifteen (15) Business Days after receipt of any Claim
Notice or the Indemnifying Party does not otherwise have the right to defend
such claim pursuant to Section 8.3(b), then the Indemnified Party shall have the
right to defend, and be reimbursed for its reasonable cost and expense (but only
if the Indemnifying Party is actually entitled to indemnification hereunder) in
regard to the Third Party Claim with counsel selected by the Indemnified Party
(which counsel shall be subject to the approval of the Indemnified Party, such
approval not to be unreasonably withheld, conditioned or delayed), by all
appropriate proceedings, which proceedings shall be prosecuted diligently by the
Indemnified Party. In such circumstances, the Indemnified Party shall defend any
such Third Party Claim in good faith and have full control of such defense and
proceedings; provided, however, that the Indemnified Party may not enter into
any compromise or settlement of such Third Party Claim if indemnification is to
be sought hereunder, without the Indemnifying Party’s consent (which consent
shall not be unreasonably withheld, conditioned or delayed). The Indemnifying
Party may participate in, but not control, any defense or settlement controlled
by the Indemnified Party pursuant to this Section 8.3(c), and the Indemnifying
Party shall bear its own costs and expenses with respect to such participation.

(d) If requested by the Indemnifying Party, the Indemnified Party agrees, at the
sole cost and expense of the Indemnifying Party (but only if the Indemnified
Party is actually entitled to indemnification hereunder), to fully cooperate
with the Indemnifying Party and its counsel in contesting any Third Party Claim
which the Indemnifying Party elects to contest, including providing access to
documents, records and information. In addition, the Indemnified Party will make
its personnel available at no cost to the Indemnifying Party for conferences,
discovery, proceedings, hearings, trials or appeals as may be reasonably
required by the Indemnifying Party. The Indemnified Party also shall fully
cooperate with the Indemnifying Party and its counsel in the making of any
related counterclaim against the Person asserting the Third Party Claim or any
cross complaint against any Person and executing powers of attorney to the
extent necessary.

(e) Subject to the other provisions of this Article VIII, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought; such notice
describing in reasonable detail the nature of the claim, the amount of the claim
or a reasonably detailed estimate thereof, a copy of all papers served with
respect to such claim (if any), and the basis of the Indemnified Party’s request
for indemnification under this Agreement. Subject to Section 8.1, failure to
timely provide such notice shall not affect the right of the Indemnified Party’s
indemnification hereunder except to the extent (and only to the extent) that the
Indemnifying Party demonstrates such failure shall have caused the Losses (in
whole or in part) for which the Indemnifying Party is obligated to be greater
than such Losses would have been had the Indemnified Party given the
Indemnifying Party timely notice.

 

-51-



--------------------------------------------------------------------------------

Section 8.4 Limitations on Liability of Parent. Notwithstanding anything to the
contrary herein:

(a) a breach of any representation, warranty, covenant or agreement of Parent in
this Agreement in connection with any single item or group of related items that
results in Losses of less than $50,000 shall be deemed for all purposes of this
Article VIII not to be a breach of such representation, warranty, covenant or
agreement;

(b) Parent shall have no liability arising out of or relating to
Section 8.2(a)(i) except if the aggregate Losses actually incurred by Buyer
Indemnified Parties thereunder exceed three quarters of a percent (.75%) of the
Initial Purchase Price (and then, subject to Section 8.4(c), only to the extent
such aggregate Losses exceed such amount) (the “Deductible”); provided, however,
that (i) in calculating such Losses, solely for purposes of determining whether
the Deductible has been reached (and not for purposes of determining (x) any
Losses in excess of the Deductible or (y) the amount of any Losses actually
payable by Parent pursuant to this Article VIII), any Material Adverse Effect,
materiality qualifier or similar qualifier applicable to any of Parent’s
representations or warranties contained in Article IV (other than the
representations and warranties contained in Sections 4.6, 4.7 and 4.10), shall
be disregarded, and (ii) the Deductible shall not apply to any single item, or
group of related items, that results in Losses (without regard to the
Deductible, and the payment of which shall not be counted towards the
Deductible) that Buyer Indemnified Parties actually incurred to the extent
arising from or out of the breach of any Fundamental Parent Representation;

(c) in no event shall Parent’s aggregate liability arising out of or relating to
Section 8.2(a)(i) exceed three percent (3%) of the Initial Purchase Price (the
“Cap”); provided, however, that the Cap shall not apply to any single item, or
group of related items, that results in Losses (the payment of which shall not
be counted towards the Cap) that Buyer Indemnified Parties actually incurred to
the extent arising from or out of the breach of any Fundamental Parent
Representation;

(d) notwithstanding anything to the contrary in Sections 8.4(b) and 8.4(c), in
no event shall Parent’s aggregate liability arising out of or relating to
Section 8.2(a) exceed the Closing Cash Consideration.

(e) in no event shall Parent be liable under Section 8.2(a) for any Losses
arising from the negligence, strict liability of or violation of any Law by any
Buyer or any of its Affiliates or arising from an action or omission taken or
not taken by Parent at the request of or with the consent of any Buyer;

(f) the amount of any Loss for which a Buyer Indemnified Party claims
indemnification under this Agreement shall be reduced by: (i) any insurance
proceeds actually received by such Buyer Indemnified Party with respect to such
Loss; (ii) any Tax Benefits actually realized by such Buyer Indemnified Party
with respect to such Loss; and (iii) indemnification or reimbursement payments
actually received by such Buyer Indemnified Party from third parties with
respect to such Loss, provided that such Buyer Indemnified Party shall use
Reasonable Efforts to obtain recoveries from insurers, including title insurers,
and other third parties in respect of this Section 8.4(f);

 

-52-



--------------------------------------------------------------------------------

(g) if an Indemnified Party shall recover Losses in respect of a claim of
indemnification under this Article VIII, no other Indemnified Party shall be
entitled to recover the same Losses in respect of a claim for indemnification;

(h) if the Indemnified Party receives any payment from an Indemnifying Party in
respect of any Losses pursuant to Section 8.2 and the Indemnifying Party could
have recovered all or a part of such Losses from a third party, including any
provider of insurance (a “Potential Contributor”) based on the underlying claim
asserted against the Indemnifying Party, the Indemnified Party shall assign such
of its rights to proceed against the Potential Contributor as are necessary to
permit the Indemnifying Party to recover from the Potential Contributor the
amount of such payment; and

(i) Parent shall not be liable in respect of any claim for indemnification under
clause (i) of Section 8.2(a) if and to the extent that any Buyer or any of its
Representatives has knowledge as of the date of this Agreement or as of the
Closing Date of the fact, matter, event or circumstance which is the subject of
the claim.

Section 8.5 Waiver of Other Representations.

(a) Each Buyer is an informed and sophisticated purchaser, who is familiar with
the ownership and operation of, and has engaged expert advisors, experienced in
the evaluation and purchase of, real property such as the Real Properties,
hotels such as the Hotels and assets such as the other Hotel Assets, each as
contemplated hereunder. Subject to the representations and warranties made in
this Agreement by Parent, each Buyer has had adequate opportunity to undertake,
and has undertaken, such investigation and has been provided with access to and
has evaluated such documents and information as it has deemed necessary to
(i) enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement and the other Transaction
Documents and (ii) evaluate the Real Properties, the Hotels, the other Hotel
Assets and any of their respective operations, prospects, or condition
(financial or otherwise), including the evaluation of the items set forth in
clauses (1) through (12) of Section 8.5(b)(i)(A). Subject to all other
applicable provisions of this Agreement, Buyers shall accept the Real
Properties, the Hotels and the other Hotel Assets in the condition they are in
on the Closing Date based upon Buyers’ own inspection, examination and
determination with respect thereto as to all matters, and without reliance upon
any express or implied representations or warranties of any nature made by or on
behalf of or imputed to Parent that are not included in this Agreement or in any
Transaction Document.

(b) Except for the specific representations and warranties expressly made by
Parent in Articles III and IV of this Agreement or in any Transaction Document,
(i) each Buyer acknowledges and agrees that (A) neither Parent nor any of its
Representatives is making or has made any representation or warranty, expressed
or implied, at law or in equity, in respect of the Real Properties, the Hotels,
the other Hotel Assets or any of their respective operations, prospects, or
condition (financial or otherwise), including with respect to (1) the quality,
nature,

 

-53-



--------------------------------------------------------------------------------

habitability, merchantability, use, operation, value, marketability, adequacy or
physical condition of any Real Property, any Hotel, and other Hotel Asset or any
aspect or portion thereof, including, structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, electrical, mechanical,
HVAC, plumbing, sewage, water and utility systems, facilities and appliances,
soils, geology and groundwater, (2) the dimensions or lot size of any Real
Property, any Hotel or any other Hotel Asset or the square footage of any of the
improvements thereon or of any space therein, (3) the condition of title to any
Real Property, any Hotel or any other Hotel Asset, (4) the development or income
potential, or rights of or relating to, any Real Property, any Hotel or any
other Hotel Asset, or the fitness, suitability, value or adequacy of any Real
Property, any Hotel or any other Hotel Asset for any particular purpose, (5) the
zoning or other legal status of any Real Property, any Hotel or any other Hotel
Asset, (6) the compliance of any Real Property, any Hotel or any other Hotel
Asset or its operation with any applicable codes, Laws, covenants, conditions
and restrictions of any Governmental Authority or of any other Person
(including, the Americans with Disabilities Act of 1990, as amended), (7) the
ability of any Buyer or any of its Affiliates to obtain any necessary Permits
for the use or development of any Real Property, any Hotel or any other Hotel
Asset, (8) the presence, absence, condition or compliance of any Hazardous
Materials on, in, under, above or about any Real Property, any Hotel or any
other Hotel Asset or any adjoining or neighboring property, (9) the quality of
any labor and materials used in any improvements at, or otherwise relating in
any manner to, any Real Property, any Hotel or any other Hotel Asset, (10) the
economics of, or the income and expenses, revenue or expense projections or
other financial matters, relating to the operation of, any Real Property, any
Hotel or any other Hotel Asset, (11) the Management Agreements, Franchise
Agreements and PIPs or (12) the accuracy or completeness of any confidential
information memoranda, offering presentation, documents, projections, material
or other information (financial or otherwise) regarding the Real Properties, the
Hotels or any other Hotel Asset furnished to any Buyer or its representatives or
made available to any Buyer and its Representatives in any “data rooms,”
“virtual data rooms,” offering presentations, management presentations or in any
other form in expectation of, or in connection with, the transactions
contemplated by this Agreement or the Transaction Documents, or in respect of
any other matter or thing whatsoever, and (B) no Representative of Parent has
any authority, express or implied, to make any representations, warranties or
agreements not specifically set forth in this Agreement and subject to the
limited remedies provided in this Agreement, (ii) each Buyer specifically
disclaims that it is relying upon or has relied upon any such other
representations or warranties not contained herein or in any Transaction
Document that may have been made by any Person, and acknowledges and agrees that
Parent has specifically disclaimed and does hereby specifically disclaim any
such other representation or warranty made by any Person, (iii) each Buyer
specifically disclaims any obligation or duty by Parent or any Person to make
any disclosures of fact not required to be disclosed pursuant to the specific
representations and warranties set forth in Articles III and IV of this
Agreement or in any Transaction Document and (iv) the applicable Buyer is
acquiring the Real Property, the Hotels and the other Hotel Assets subject only
to the specific representations and warranties of Parent set forth in Articles
III and IV of this Agreement or in any Transaction Document as further limited
by the specifically bargained-for exclusive remedies as set forth in this
Article VIII.

 

-54-



--------------------------------------------------------------------------------

(c) EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.9, PARENT HAS NOT, DOES NOT AND
WILL NOT MAKE ANY REPRESENTATIONS OR WARRANTIES WITH REGARD TO COMPLIANCE WITH
ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS,
ORDERS OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE
HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS MATERIALS.
AS OF THE CLOSING, EACH BUYER RELEASES PARENT FROM ANY AND ALL CLAIMS SUCH BUYER
MAY HAVE AGAINST PARENT OF WHATEVER KIND OR NATURE RESULTING FROM OR IN ANY WAY
CONNECTED WITH THE ENVIRONMENTAL CONDITION OF THE REAL PROPERTY OR HOTELS,
INCLUDING ANY AND ALL CLAIMS SUCH BUYER MAY HAVE AGAINST PARENT UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED (CERCLA), OR ANY OTHER LAW PERTAINING TO THE RELEASE OF HAZARDOUS
MATERIALS INTO THE ENVIRONMENT FROM OR AT ANY REAL PROPERTY OR ANY HOTEL. EXCEPT
AS OTHERWISE PROVIDED IN THIS AGREEMENT OR IN THE TRANSACTION DOCUMENTS, EACH
BUYER RELEASES PARENT FROM, AND ASSUMES ALL RISKS WITH RESPECT TO, ALL CLAIMS
WHICH SUCH BUYER OR ANY PARTY RELATED TO OR AFFILIATED WITH SUCH BUYER HAS OR
MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED TO OR IN
CONNECTION WITH THE PROPERTY INCLUDING THE DOCUMENTS AND INFORMATION REFERRED TO
HEREIN, AND EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT OR IN ANY TRANSACTION
DOCUMENT, NO BUYER SHALL LOOK TO PARENT IN CONNECTION WITH THE FOREGOING FOR ANY
REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING
TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO
UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.

(D) EACH BUYER AND PARENT AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, (I) THE REAL PROPERTY, HOTELS AND
OTHER HOTEL ASSETS SHALL BE SOLD AND THE APPLICABLE BUYER SHALL ACCEPT
POSSESSION OF THE APPLICABLE REAL PROPERTY, HOTELS AND OTHER HOTEL ASSETS ON THE
CLOSING DATE “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS,” WITH NO RIGHT OF
SET-OFF OR REDUCTION IN THE CLOSING CASH CONSIDERATION; AND (II) SUCH SALE SHALL
BE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING ANY WARRANTY OF INCOME POTENTIAL, OPERATING
EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND PARENT
HEREBY DISCLAIMS AND RENOUNCES ANY SUCH REPRESENTATION OR WARRANTY. Except with
respect to any Losses arising out of any breach of any express representation,
warranty, covenant or agreement set forth in this Agreement or any Transaction
Document which shall be governed exclusively by the provisions of this Article
VIII, each Buyer, for itself and on behalf of each of its Affiliates and its and
their Representatives, hereby waives, releases and forever discharges Parent,
its Affiliates and its and their Representatives, from any and all Losses
whether known or unknown, which such Buyer has or may have in the future,
arising out of or in connection with the Real Property Hotels and other Hotel
Assets including without limitation the physical, environmental, governmental,
economic or legal condition of thereof or the operation thereof (collectively,
the “Released Claims”). EACH BUYER, FOR ITSELF AND ON BEHALF OF EACH OF ITS
AFFILIATES AND ITS AND THEIR REPRESENTATIVES, SPECIFICALLY WAIVES THE PROVISIONS
OF ANY LEGAL REQUIREMENT, THE INTENT OF WHICH IS AS FOLLOWS:

 

-55-



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

Each Buyer, for itself and on behalf of each of its Affiliates and its or their
Representatives, acknowledges that it or its attorneys or agents may hereafter
discover claims or facts in addition to, or different from, those which it now
believes to be true with respect to the subject matter of the Released Claims,
but agrees that (x) it has taken such possibility into account in reaching this
Agreement, and (y) the releases given herein shall be and remain in effect
notwithstanding the discovery or existence of any such additional or different
Claims or facts, as to which such Buyer expressly assumes the risk, and
(z) notwithstanding the discovery or existence of any such additional or
different Claims or facts, it is nonetheless such Buyer’s intention, for itself
and on behalf of each of its Affiliates and its and their Representatives, to
fully, finally and forever settle and release all disputes and differences,
known or unknown, suspected or unsuspected, as to the Released Claims. Each
Buyer, for itself and on behalf of each of its Affiliates and its and their
Representatives, hereby covenants not to file or commence any Legal Proceedings
against any of Parent or any of its Affiliates or its or their Representatives
in connection with any matter released hereunder.

(e) The provisions of this Section 8.5 shall survive the Closing indefinitely.

(f) Each Buyer, for itself and on behalf of each of its Affiliates and its and
their Representatives, acknowledges that it has carefully reviewed this
Section 8.5 and discussed it with legal counsel and that this Section 8.5 is a
material part of this Agreement.

 

/s/ RL

    

/s/ RL

Buyer I’s Initials      Buyer II’s Initials

Section 8.6 Purchase Price Adjustment. The Parties agree to treat all payments
made pursuant to this Article VIII as adjustments to the Closing Cash
Consideration for Tax purposes.

Section 8.7 Remedies; Limited Recourse; Limitations on Damages.

(a) The sole and exclusive remedies for breach of the terms and provisions of
this Agreement (including any representations and warranties set forth herein,
made in connection herewith or as an inducement to enter into this Agreement) or
any claim or cause of action otherwise arising out of or related to the
transactions contemplated by this Agreement shall be those remedies available at
law or in equity for breach of contract only (as such

 

-56-



--------------------------------------------------------------------------------

contractual remedies have been further limited or excluded pursuant to the
express terms of this Agreement, including the indemnification provisions of
this Article VIII), and the Parties hereby agree that neither Party hereto shall
have any remedies or causes of action (whether in contract or in tort) for any
statements, communications, disclosures, failures to disclose, representation or
warranties not set forth in this Agreement.

(b) The Parties expressly agree and acknowledge that, prior to the Closing, any
breach or threatened breach of this Agreement by the other Party or Parties
shall result in irreparable and continuing damage to the non-breaching Party or
Parties for which no adequate remedy at law will exist and that, in the event of
any breach of this Agreement, the non-breaching Party or Parties shall be
entitled to injunctive relief and specific performance, and to such further and
other relief as may be necessary and proper to ensure compliance by the
breaching Party or Parties with this Agreement, and the Parties consent to the
entry of such relief (and will not contest or appeal any such relief), without
necessity of posting bond or other security (any requirements therefor being
expressly waived). Without limiting the generality of the foregoing, each Buyer
expressly agrees and acknowledges that, (i) prior to the date hereof, Parent has
caused the Spin Filing to be made, and as a result of, or in connection with,
the consummation of the Spin Transactions, Parent’s employees that currently
manage and operate the Hotel Assets will no longer be employed by Parent and
instead will be employed by an entity operating independently from Parent,
(ii) upon consummation of the Spin Transactions, together with the consummation
of the transactions contemplated by this Agreement, Parent will no longer be
operating within the hotel or lodging industry, and Parent is relying on Buyers
in order to facilitate Parent’s ceasing to operate in such industries, (iii) in
the event that any Buyer were to breach or violate its obligations to consummate
the Closing in accordance with this Agreement, Parent would be irreparably
harmed insofar as it would be required to operate the Hotel Assets without
having the services of any employees that had been separated from Parent in
connection with the Spin Transactions and (iv) in consideration of the
uniqueness of Parent’s circumstances, as described in the foregoing clauses
(i) through (iii), Parent shall be entitled to injunctive relief and specific
performance, and to such further and other relief as may be necessary and proper
to ensure compliance by each Buyer with its obligation to cause the Closing to
occur, and each Buyer consents to the entry of such relief (and will not contest
or appeal any such relief), without necessity of posting bond or other security
(any requirements therefor being expressly waived).

(c) In addition to the Parties’ ability to exercise their respective rights to
injunctive relief or the right to compel specific performance of this Agreement
pursuant to Section 8.7(b), prior to the Closing, in the event that either Party
breaches any of such Party’s representations, warranties, covenants or
agreements hereunder, which breach would give rise to the non-breaching Party’s
right to terminate this Agreement pursuant to Section 9.1(d) or (e), as
applicable (after giving effect to the cure periods set forth therein), the
non-breaching Party may exercise such right of termination and, in such case,
shall be entitled to the Deposit pursuant to Section 9.2(b) or (c), as
applicable. Notwithstanding the foregoing, in the event that prior to the
Closing either Party breaches any of its representations, warranties, covenants
or agreements hereunder, which breach would result in the failure to satisfy any
of the conditions set forth in Sections 7.2(a) or 7.2(b) (in the event that
Parent is the breaching Party) or the conditions set forth in Sections 7.3(a) or
7.3(b) (in the event that any Buyer is the breaching Party) and the
non-breaching Party elects not to (i) obtain injunctive relief or specific
performance pursuant to

 

-57-



--------------------------------------------------------------------------------

Section 8.7(b) or (ii) terminate this Agreement pursuant to Section 9.1, but
instead proceeds to the Closing, the non-breaching Party shall thereby expressly
waive its right to recover, and forever release the breaching Party from any
Losses arising out of or related to any such breach.

(d) Except as set forth in the second sentence of this Section 8.7(d), after the
Closing, the sole and exclusive remedy for any and all claims, Losses or other
matters arising under, out of, or related to this Agreement or the transactions
contemplated hereby (except for claims of breach of this Agreement which were
waived prior to the Closing pursuant to Section 8.7(c), as to which no remedies
shall exist) shall be the rights of indemnification set forth in this Article
VIII only (and in the case of indemnification sought pursuant to Sections
2.7(a)(xv), 2.9 and 6.8, the rights of indemnification set forth therein) and no
Person will have any other entitlement, remedy or recourse, whether in contract,
tort, strict liability, equitable remedy or otherwise, it being agreed that all
of such other remedies, entitlements and recourse are expressly waived and
released by the Parties to the fullest extent permitted by Law. Notwithstanding
the foregoing, after the Closing, the immediately preceding sentence will not
operate to interfere with or impede a Party’s right to seek equitable remedies
(including specific performance or injunctive relief) for a breach or threatened
breach of the Specified Covenants, and the Parties expressly acknowledge that
any breach or threatened breach of any such Specified Covenant by the other
Party or Parties shall result in irreparable and continuing damage to the
non-breaching Party or Parties for which no adequate remedy at law will exist
and that, in the event of any breach of any such covenant, the non-breaching
Party or Parties shall be entitled to injunctive relief, including specific
performance, and to such further and other relief as may be necessary and proper
to ensure compliance by the breaching Party or Parties with this Agreement, and
the Parties consent to the entry of such relief, without necessity of posting
bond or other security (any requirements therefore being expressly waived). The
Parties acknowledge that the provisions of this Section 8.7(d) are reasonably
necessary and commensurate with the need to protect the Parties against
irreparable harm and to protect their legitimate business interests.

(e) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY SHALL BE LIABLE
FOR, AND THE DEFINITION OF LOSSES SHALL NOT INCLUDE, ANY SPECIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL DAMAGES, INCLUDING ANY LOST
PROFITS OR LOST BENEFITS, LOSS OF ENTERPRISE VALUE, DIMINUTION IN VALUE OR
MULTIPLES OF EARNINGS OF ANY BUSINESS, DAMAGE TO REPUTATION OR LOSS TO GOODWILL,
WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND
WHETHER OR NOT ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT EXCEPT, WITH RESPECT TO THE
DEFINITION OF LOSSES, TO THE EXTENT SUCH DAMAGES ARE ACTUALLY AWARDED TO A
GOVERNMENTAL AUTHORITY OR ANOTHER THIRD PARTY; PROVIDED THAT THE FOREGOING
LIMITATION SHALL NOT LIMIT PARENT’S RIGHT TO RECOVER THE DEPOSIT IN CONNECTION
WITH ANY BUYER’S FAILURE TO CLOSE IN VIOLATION OF THIS AGREEMENT.

(f) All claims or causes of action (whether in contract or in tort, in law or in
equity) that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), may be

 

-58-



--------------------------------------------------------------------------------

made only against the entities that are expressly named as Parties hereto. No
Person that is not a named party to this Agreement, including any past, present
or future director, officer, employee, incorporator, member, partner,
stockholder, Affiliate, agent, attorney or Representative of any named party to
this Agreement (“Non-Party Affiliate”) shall have any liability (whether in
contract or in tort, in law or in equity, or based on any theory that seeks to
impose liability of an entity party against its owners or affiliates) for any
obligations or liabilities arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of, this
Agreement or its negotiation or execution, and each Party waives and releases
all such liabilities and claims against any such Non-Party Affiliates.

(g) The provisions of this Section 8.7 were specifically bargained-for between
Parent and Buyers and were taken into account by Parent and Buyers in arriving
at the Initial Purchase Price. Each of Parent and Buyers specifically relied
upon the provisions of this Section 8.7 in agreeing to the Initial Purchase
Price and in agreeing to provide the specific representations and warranties set
forth in Articles III and IV (in the case of Parent) and Article V (in the case
of Buyers).

ARTICLE IX

TERMINATION

Section 9.1 Termination. At any time prior to the Closing, this Agreement may be
terminated and the transactions contemplated hereby abandoned:

(a) by the mutual consent of Buyers and Parent as evidenced in writing signed by
Buyers and Parent;

(b) by either Buyers or Parent if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; provided that the right to terminate this
Agreement pursuant to this Section 9.1(b) shall not be available to any Party
whose failure to comply with its obligations under this Agreement has been the
primary cause of such order, decree, ruling, injunction or other action;

(c) by either Buyers or Parent if the Closing has not occurred on or before the
nine (9) month anniversary of the date of this Agreement (the “Outside Date”) or
such later date as the Parties may agree upon; provided that the right to
terminate this Agreement pursuant to this Section 9.1(c) shall not be available
to any Party whose failure to comply with its obligations under this Agreement
has been the primary cause of the failure of the Closing to occur by such date;

(d) by Buyers, in the event of any breach by Parent of any of Parent’s
representations, warranties, covenants or agreements contained herein, which
breach would result in the failure to satisfy any of the conditions set forth in
Section 7.2(a) or 7.2(b), and in each case, the failure of Parent to cure such
breach (if capable of cure) within thirty (30) days after receipt of notice from
Buyers requesting such breach to be cured; provided that the right to terminate
this agreement pursuant to this Section 9.1(d) shall not be available to Buyers
at any time that any Buyer is in material breach of any of such Buyer’s
representations, warranties, covenants or agreements contained herein; and

 

-59-



--------------------------------------------------------------------------------

(e) by Parent, in the event of any breach by any Buyer of any of suh Buyer’s
representations, warranties, covenants or agreements contained herein, which
breach would result in the failure to satisfy any of the conditions set forth in
Section 7.3(a) or 7.3(b), and in each case, the failure of such Buyer to cure
such breach (if capable of cure) within thirty (30) days after receipt of notice
from Parent requesting such breach to be cured; provided that the right to
terminate this agreement pursuant to this Section 9.1(e) shall not be available
to Parent at any time that Parent is in material breach of any of Parent’s
representations, warranties, covenants or agreements contained herein.

Section 9.2 Effect of Termination; Payment of Deposit.

(a) In the event of termination and abandonment of this Agreement prior to the
Closing pursuant to Section 9.1, this Agreement shall, subject to Sections
9.2(b) and 9.2(c) below, forthwith become void and have no effect, without any
liability on the part of any Party. The provisions of this Section 9.2, and of
Sections 8.7, 10.1, 10.3, 10.4, 10.6, 10.11 and 10.12 hereof shall survive any
termination of this Agreement. The Confidentiality Agreements shall not be
affected by a termination of this Agreement.

(b) In the event that this Agreement is terminated prior to the Closing by
(i) either Party pursuant to Section 9.1(c) at a time when any Buyer is in
breach of any of its representations, warranties, covenants or agreements
contained herein, which breach would result in the failure to satisfy any of the
conditions set forth in Section 7.3(a) or 7.3(b) or (ii) by Parent pursuant to
Section 9.1(e), then, within one (1) Business Day of such termination, Buyers
and Parent shall provide joint written instructions to the Deposit Escrow Agent,
instructing the Deposit Escrow Agent to disburse the Deposit to Parent, subject
to the provisions of Section 9.2(d). In the event of any such termination, and
so long as Parent elects not to exercise its rights to injunctive relief or the
right to compel specific performance pursuant to Section 8.7(b), the receipt of
the Deposit shall be the sole and exclusive remedy of Parent for any breach or
default of any Buyer of this Agreement. The Parties acknowledge that the
agreements contained in this Section 9.2(b) are an integral part of the
transactions contemplated by this Agreement, that the damages resulting from
termination of this Agreement under circumstances where Parent is entitled to
the Deposit and has elected not to exercise its right to injunctive relief or
the right to compel specific performance are uncertain and incapable of accurate
calculation and that the delivery of the Deposit is not a penalty but rather
shall constitute liquidated damages in a reasonable amount that will compensate
Parent in the circumstances where Parent is entitled to the Deposit for the
efforts and resources expended and opportunities foregone while negotiating this
Agreement and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated hereby, and that, without these
agreements, Parent would not enter into this Agreement.

(c) In the event that this Agreement is terminated prior to the Closing pursuant
to Section 9.1(a), 9.1(b), 9.1(c) (other than in the circumstances set forth in
Section 9.2(b)) or 9.1(d), then, within one (1) Business Day of such
termination, Buyers and Parent shall provide joint written instructions to the
Deposit Escrow Agent, instructing the Deposit Escrow Agent to disburse the
Deposit to the applicable Buyer.

 

-60-



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, the Deposit Escrow
Agreement shall provide that the Deposit or any portion thereof shall not be
released to Parent unless the Deposit Escrow Agent receives any one or
combination of the following: (i) a letter from Parent’s independent accountants
indicating the maximum amount of the Deposit that can be paid by the Deposit
Escrow Agent to Parent without causing Parent to fail to meet the requirements
of Sections 856(c)(2) and (3) of the Internal Revenue Code of 1986, as amended
(the “Code”), determined as if the payment of such amount did not constitute
income described in Sections 856(c)(2) or 856(c)(3) of the Code (“Qualifying
Income”) and Parent has $1,000,000 of income from unknown sources during such
year which is not Qualifying Income (in addition to any known or anticipated
income which is not Qualifying Income), in which case the Deposit Escrow Agent
shall release such amount to Parent, or (ii) a letter from Parent’s counsel
indicating that (A) Parent received a ruling from the Internal Revenue Service
holding that the receipt by Parent of the Deposit would either constitute
Qualifying Income or would be excluded from gross income within the meaning of
Sections 856(c)(2) and (3) of the Code or (B) Parent’s outside counsel has
rendered a legal opinion to the effect that the receipt by Parent of the Deposit
should either constitute Qualifying Income or should be excluded from gross
income within the meaning of Sections 856(c)(2) and (3) of the Code, in which
case the Deposit Escrow Agent shall release the remainder of the Deposit to
Parent. Buyers agree to amend this Section 9.2(d) at the reasonable request of
Parent in order to (i) maximize the portion of the Deposit that may be
distributed from escrow to Parent hereunder without causing Parent to fail to
meet the requirements of Sections 856(c)(2) and (3) of the Code, (ii) improve
Parent’s chances of securing a favorable ruling described in this Section 9.2(d)
or (iii) assist Parent in obtaining a favorable legal opinion from its outside
counsel as described in this Section 9.2(d). Any amount of the Deposit that
remains unpaid as of the end of a taxable year shall be paid as soon as possible
during the following taxable year, subject to the foregoing limitations of this
Section 9.2(d).

ARTICLE X

MISCELLANEOUS

Section 10.1 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (a) when delivered personally by
hand (with written confirmation of receipt), (b) when sent by facsimile (with
written confirmation of transmission) or (c) one (1) Business Day after the day
sent by nationally recognized overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a Party may have specified by notice
given to the other Party pursuant to this provision):

 

  (a) If to Buyers, to:

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention: Daniel R. Gilbert

Telecopy: (212) 547-2780

 

-61-



--------------------------------------------------------------------------------

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention: Ronald J. Lieberman, Esq.

Telecopy: (212) 547-2704

and

Chatham Lodging Trust

50 Cocoanut Row, Suite 211

Palm Beach, Florida 33480

Attention: Eric Kentoff, Esq.

Telecopy: (561) 804-0909

with mandatory copies (which shall not constitute notice) to:

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10112

Attention: Brad Lavender

Telecopy: (212) 884-8238

 

  (b) If to Buyer Parent, to:

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention: Daniel R. Gilbert

Telecopy: (212) 547-2780

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention: Ronald J. Lieberman, Esq.

Telecopy: (212) 547-2704

and

Chatham Lodging Trust

50 Cocoanut Row, Suite 211

Palm Beach, Florida 33480

Attention: Eric Kentoff, Esq.

 

-62-



--------------------------------------------------------------------------------

Telecopy: (561) 804-0909 with mandatory copies (which shall not constitute
notice) to:

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10112

Attention: Brad Lavender

Telecopy: (212) 884-8238

 

  (c) If to Parent, to:

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: Scott Wilton

          Michael Podboy

          Nicole Grimaldi

Telecopy: (630) 954-5655

with mandatory copies (which shall not constitute notice) to:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attn: Cathy A. Birkeland

Telecopy: (312) 993-9767

Section 10.2 Successors and Assigns. No assignment of this Agreement or of any
rights or obligations hereunder may be made by any Party, directly or indirectly
(by operation of law or otherwise), without the prior written consent of the
other Parties and any attempted assignment without the required consents shall
be null and void and without any legal effect. Any such assignor shall remain
jointly and severally liable for its obligations and the obligations of its
permitted assignee. Upon any such permitted assignment, the references in this
Agreement to Parent, the applicable Buyer or Buyer Parent (as applicable) shall
also apply to any such assignee. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective permitted successors and
assigns. Notwithstanding the foregoing, each Buyer may be permitted to assign
the right to receive any Hotel Asset at the Closing to any of its Affiliates;
provided that (a) no such assignment (i) shall delay or otherwise adversely
affect the Closing or (ii) relieve such Buyer of any of its liabilities or
obligations hereunder, which liabilities and obligations shall remain the joint
and several obligations of such Buyer and (b) Parent or any Selling Subsidiary
may, in its sole and absolute discretion, pursue any Legal Proceeding against,
or enforce or demand performance from such Buyer or any such Affiliate of such
Buyer, in respect of any Transaction Document, without prejudice to its rights
thereafter to pursue such Legal Proceeding or demand against such Buyer or such
Affiliate, as the case may be.

Section 10.3 Rights of Third Parties. Except for the indemnification provisions
of Sections 2.7(a)(xv), 2.9, 6.8 and 8.2 which are intended to be enforceable by
the Persons respectively referred to therein, nothing expressed or implied in
this Agreement shall create or be deemed to create any third party beneficiary
rights in any person or entity not a party to this Agreement.

 

-63-



--------------------------------------------------------------------------------

Section 10.4 Expenses. Except as otherwise provided herein (including pursuant
to Sections 2.7(c) and 2.8 and 2.12), each Party shall bear its own expenses
incurred in connection with this Agreement and the transactions contemplated
hereby whether or not such transactions shall be consummated.

Section 10.5 Counterparts; Electronic Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may be signed and transmitted by facsimile machine or electronic mail (via .pdf
or similar transmittal), and any signatures so transmitted shall be treated as
an original document.

Section 10.6 Entire Agreement. This Agreement (together with the Disclosure
Schedule, annexes and exhibits to this Agreement), the Confidentiality
Agreements and the Transaction Documents constitute the entire agreement among
the Parties and supersede any other agreements, whether written or oral, that
may have been made or entered into by or among any of the Parties or any of
their respective Affiliates relating to the transactions contemplated hereby.
The Parties have voluntarily agreed to define their rights, liabilities and
obligations respecting the transactions contemplated hereby exclusively in
contract pursuant to the express terms and provisions of this Agreement, and the
Parties expressly disclaim that they are owed any duties or are entitled to any
remedies not expressly set forth in this Agreement. Furthermore, the Parties
each hereby acknowledge that this Agreement embodies the justifiable
expectations of sophisticated parties derived from arm’s-length negotiations,
and all Parties to this Agreement specifically acknowledge that no Party has any
special relationship with another Party that would justify any expectation
beyond that of an ordinary buyer and an ordinary seller in an arm’s-length
transaction.

Section 10.7 Disclosure Schedule. Unless the context otherwise requires, all
capitalized terms used in the Disclosure Schedule shall have the respective
meanings assigned in this Agreement. No reference to or disclosure of any item
or other matter in the Disclosure Schedule shall be construed as an admission or
indication that such item or other matter is material or that such item or other
matter is required to be referred to or disclosed in the Disclosure Schedule. No
disclosure in the Disclosure Schedule relating to any possible breach or
violation of any agreement or Law shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred.
The Disclosure Schedule identifies items of disclosure with respect to a
particular section of the Disclosure Schedule by reference to the corresponding
section of this Agreement, provided, however, that each disclosure in the
Disclosure Schedule shall be deemed to qualify all representations, warranties,
covenants and agreements of Parent, notwithstanding the lack of a specific
cross-reference or a different cross-reference, in each case to the extent the
relevance of such disclosure to any such representation, warranty, covenant or
agreement is reasonably apparent on the face of such disclosure.

Section 10.8 Amendments; Waiver. This Agreement may be amended, supplemented or
modified in whole or in part if, but only if, such amendment, supplement or
modification is in writing and is signed by each Buyer and Parent and specific
reference to this Agreement is made in such writing. Any provision of this
Agreement may be waived if, but only if, such waiver is in writing and is signed
by the Party or Parties against whom enforcement of any such waiver is sought
and specific reference to this Agreement is made in such writing. The waiver by
any

 

-64-



--------------------------------------------------------------------------------

Party of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach. No failure on the part of any Party to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

Section 10.9 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties to the
greatest extent legally permissible.

Section 10.10 Mutual Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement and, if an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement. Further, prior drafts of this Agreement or any of the
Transaction Documents or the fact that any clauses have been added, deleted or
otherwise modified from any prior drafts of this Agreement or any Transaction
Document shall not be used as a rule of construction or otherwise constitute
evidence of the intent of the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of such prior drafts.

Section 10.11 Buyer Parent Guarantee. Buyer Parent hereby fully guarantees the
due and prompt performance, payment and discharge when due of, agrees to cause
each Buyer to perform when due, and shall be jointly and severally liable with
each Buyer for the due and punctual performance, payment and discharge of, each
and every obligation of each Buyer arising under this Agreement or any of the
Transaction Documents (collectively, the “Buyer Guaranteed Obligations”),
including the payment of the Purchase Price and each Buyer’s indemnification
obligations under Section 8.2. Whenever this Agreement or any of the Transaction
Documents requires any Buyer to take any action, such requirement shall be
deemed to include an undertaking on the part of Buyer Parent to cause such Buyer
to take such action. The Buyer Guaranteed Obligations are primary, absolute,
unconditional and irrevocable, and such obligations shall continue in full force
and effect until the payment and performance, as applicable, of all of the Buyer
Guaranteed Obligations and are not conditioned upon any event or contingency or
upon any attempt first to obtain payment from any Buyer under this Agreement or
any of the Transaction Documents, or pursuit of any other right or remedy
against any Buyer through the commencement of Legal Proceedings or otherwise.
With respect to its obligations hereunder, Buyer Parent expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever.
Buyer Parent acknowledges and agrees that its obligations hereunder shall
continue in full force and effect, without notice from any other party or any
Buyer or Parent in the event the obligations of any Buyer or Parent under this
Agreement or any of the Transaction Documents are amended or in any way
modified, and that the Buyer Guaranteed

 

-65-



--------------------------------------------------------------------------------

Obligations shall continue and shall apply in full to such amended obligations
of such Buyer or Buyer Parent as though the amended terms had been part of this
Agreement or any of the Transaction Documents, as applicable, from the original
date of execution thereof. Buyer Parent waives any right to require that any
resort be had by Parent (a) against any Buyer for any of the Buyer Guaranteed
Obligations or (b) against any other right or remedy available to Parent by
contract, applicable Law or otherwise. Without limiting the foregoing, Buyer
Parent hereby waives and relinquishes all rights and remedies now or hereafter
accorded by applicable Law to sureties and/or guarantors or any other
accommodation parties, under any statutory provision, common law or any other
provision of law, custom or practice, and agrees not to assert or take advantage
of any such rights or remedies. In connection with the Buyer Guaranteed
Obligations, Buyer Parent hereby represents and warrants to Parent that the
value of the consideration received, and to be received, by Buyer Parent in
connection with the transactions contemplated under the Agreement is worth at
least as much as the liabilities and obligations of Buyer Parent under this
Section 10.11, and that such liabilities and obligations are expected to benefit
Buyer Parent either directly or indirectly.

Section 10.12 Governing Law; Jurisdiction.

(a) This Agreement and the transactions contemplated herein, and all disputes
between the Parties arising out of or related to this Agreement, the
transactions contemplated herein or the facts and circumstances leading to its
or their execution or performance, whether in contract, tort or otherwise, shall
be governed by the laws of the State of Delaware, without reference to conflict
of laws principles.

(b) Each of the Parties agrees (i) that this Agreement involves at least
$100,000.00, and (ii) that this Agreement has been entered into by the Parties
hereto in express reliance upon 6 Del. C. § 2708. Each of the Parties
(A) irrevocably submits itself to the personal jurisdiction of each state or
federal court sitting in the State of Delaware, as well as to the jurisdiction
of all courts to which an appeal may be taken from such courts, in any Legal
Proceeding arising out of or relating to this Agreement or any of the
transactions contemplated herein, (B) agrees that every such Legal Proceeding
shall be brought, heard and determined exclusively in the Court of Chancery of
the State of Delaware (provided that, in the event subject matter jurisdiction
is unavailable in or declined by the Court of Chancery, then all such claims
shall be brought, heard and determined exclusively in any other state or federal
court sitting in the State of Delaware with subject matter jurisdiction),
(C) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, (D) agrees
not to bring any Legal Proceeding arising out of or relating to this Agreement
or any of the transactions contemplated herein in any other court, and
(E) waives any defense of inconvenient forum to the maintenance of any Legal
Proceeding so brought.

(c) Each of the Parties agrees to waive any bond, surety or other security that
might be required of any other Party with respect to any Legal Proceeding,
including an appeal thereof.

(d) Each of the Parties agrees (i) to the extent that such Party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such Party’s agent for acceptance
of legal process and notify the other Party

 

-66-



--------------------------------------------------------------------------------

or Parties hereto of the name and address of such agent, (ii) that, to the
fullest extent permitted by law, service of any process, summons, notice or
document by U.S. registered mail to its address as specified in Section 10.1
hereof with a proof of mailing receipt validated by the U. S. Postal Service
shall be effective service of process for any Legal Proceeding brought against
it, provided, however, that nothing contained in the foregoing clause shall
affect the right of any Party to serve legal process in any other manner
permitted by applicable Law, and (iii) to the fullest extent permitted by
applicable law, that service made pursuant to (i) or (ii) above shall have the
same legal force and effect as if served upon such Party personally within the
State of Delaware.

(e) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE,
WHETHER IN CONTRACT, TORT, OR OTHERWISE, RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION OR
PERFORMANCE. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (III) IT MAKES SUCH WAIVER KNOWINGLY AND VOLUNTARILY, AND (IV) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.12(E).

ARTICLE XI

STATE SPECIFIC PROVISIONS

Section 11.1 Retrofit Requirements. Notwithstanding anything to the contrary in
this Agreement, Buyers shall pay and be solely responsible for the cost of
compliance with any mandatory government retrofit standards and inspections
required in connection therewith as a condition of the Closing under any
applicable Laws, including any repairs required for mandatory compliance with
building and safety requirements and energy and utility efficiency requirements,
whether imposed as a condition of the Closing or thereafter.

Section 11.2 Property Disclosures Generally. Each Buyer hereby waives the right
to receive and any obligation of Parent or any Selling Subsidiary to deliver any
disclosures applicable to any of the Hotel Assets and required by Law; provided,
however, if such waiver is not permitted by applicable Law, then Buyers shall
promptly notify Parent in writing thereof prior to the Closing and Parent shall
provide, at Buyers’ expense, any such required disclosures as soon as
practicable following Parent’s receipt of Buyers’ notice.

 

-67-



--------------------------------------------------------------------------------

Section 11.3 California Matters.

(a) Without in anyway limiting the validity of the waiver set forth in
Section 11.2 hereof, Buyers and Parent acknowledge that Parent and/or the
applicable Selling Subsidiaries are required to disclose if any of the Real
Property located within the State of California (each, a “California Real
Property”) lies within the following natural hazard areas or zones: (i) a
special flood hazard area designated by the Federal Emergency Management Agency;
(ii) an area of potential flooding; (iii) a very high fire hazard severity zone;
(iv) a wild land area that may contain substantial forest fire risks and
hazards; (v) an earthquake fault or special studies zone; or (vi) a seismic
hazard zone. Buyers acknowledge that Parent and the Selling Subsidiaries have
employed the services of First American Professional Real Estate Services, Inc.
(“Natural Hazard Consultant”) to examine the maps and other information
specifically made available to the public by government agencies with respect to
each California Real Property and to report the results of its examination to
Buyers, Parent and the Selling Subsidiaries in writing. Each Buyer hereby waives
its right to receive any information under applicable Laws with respect to such
matters other than the written report prepared by the Natural Hazard Consultant
regarding the results of its examination that was made available to such Buyer
prior to the date hereof. Each Buyer acknowledges that for the purposes hereof,
the provisions of California Civil Code Section 1103.4 regarding the
non-liability of Parent for errors and/or omissions not within its personal
knowledge shall be deemed to apply, and the Natural Hazard Consultant shall be
deemed to be an expert dealing with matters within the scope of its expertise
with respect to the examination and written report regarding the natural hazards
referred to above.

(b) Buyers and Parent further acknowledge that the provisions of
Section 25402.10 of the California Public Resources Code require commercial real
estate owners of California Real Property to disclose, in writing, certain
information related to the historic energy use and efficiency of their buildings
to prospective purchasers. Buyers acknowledge that prior to the date hereof a
Data Checklist generated by the Energy Star Portfolio Manager and relating to
each California Real Property was made available to Buyers. Each Buyer hereby
waives its right to receive any information under Section 25402.10 of the
California Public Resources Code other than the information in the immediately
preceding sentence that was made available to such Buyer prior to the date
hereof.

Section 11.4 Colorado Matters.

(a) With respect to the Real Property located in Colorado, the surface estate
may be owned separately from the underlying mineral estate, and transfer of the
surface estate does not necessarily include transfer of the mineral rights.
Third parties may hold interests in oil, gas, other minerals, geothermal energy
or water on or under the Real Property located in Colorado, which interests may
give them rights to enter and use the Real Property located in Colorado.

(b) The Colorado Department of Public Health and the Environment and the United
States Environmental Protection Agency (“EPA”) have detected elevated levels of
naturally occurring radon in structures in the Colorado Springs area. EPA has
raised concerns with respect to adverse effects on human health of long-term
exposure to high levels of radon. Radon tests should be conducted to determine
the possible presence of radon in the Real Property located in Colorado. Buyer
may conduct such other investigations and consult such

 

-68-



--------------------------------------------------------------------------------

experts as Buyer deems appropriate to evaluate radon mitigation measures that
can be employed in the design and construction of improvements on the Real
Property located in Colorado. Buyer shall rely solely upon its own
investigations and consultations and acknowledges that neither Parent nor any
Selling Subsidiary has made any representations or warranties whatsoever,
express or implied, concerning the presence or absence of radon in the Real
Property located in Colorado, the suitability of the Real Property located in
Colorado for development or the design or construction techniques, if any, that
can be employed to reduce any radon levels in improvements built on the Real
Property located in Colorado. Seller disclaims, and Buyer, for itself, its
successors and assigns, waives any such warranties and other warranties that
could be construed to cover radon.

Section 11.5 Florida Matters.

(a) Without in anyway limiting the validity of the waiver set for in
Section 11.2 hereof, pursuant to Section 404.056, Florida Statues, Parent hereby
notifies Buyers as follows with respect to any Real Property located within the
State of Florida:

“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.”

(b) With respect to any Real Property located within the State of Florida, prior
to the Closing, Parent shall, and shall cause the Selling Subsidiaries to (at
Buyers’ sole cost and expense), use Reasonable Efforts to cause any existing
mortgages (or a portion thereof) encumbering such Real Property to be assigned
to any of Buyers’ mortgage lenders (it being agreed and understood that
obtaining such assignment shall not, under any circumstances, constitute a
condition to the obligations of any Party to cause the Closing to occur pursuant
to Article VII).

Section 11.6 Louisiana Matters.

(a) With respect to any Real Property located in the state of Louisiana (the
“Louisiana Real Property), (i) the terms “fee estate” and “fee simple title”
shall mean “full ownership interest” as that term is used in Louisiana law,
(ii) the term “personal property” shall mean “movable property” as that term is
used in Louisiana law, (iii) the term “condemnation” shall include
“expropriation” as that term is used in Louisiana law, (iv) the term “easement”
shall include “servitude” as that term is used in Louisiana law, (v) the term
“county” shall mean “parish” as that term is used in Louisiana law and (vi) the
terms “real property” and “real estate” shall be deemed to include “immovable
property” as that term is used in Louisiana law.

(b) In addition to the items set forth in Section 2.6(b), at the Closing, the
applicable Buyer shall deliver or cause to be delivered to Parent or the Deposit
Escrow Agent, as applicable, the following: (i) a duly executed counterpart to
the Deed with respect to the Louisiana Real Property; and (ii) a duly executed
counterpart to the Bill of Sale respect to the Louisiana Real Property.

 

-69-



--------------------------------------------------------------------------------

(c) Without limiting the generality of Section 8.5, each Buyer and Buyer Parent
agrees and acknowledges that the sale of the Hotel Assets shall be subject to
all of the terms and conditions set forth in the Deed applicable to the
Louisiana Real Property, including without limitation, all waivers of warranty
and redhibitory vices set forth therein.

(d) The Deposit shall be deemed to be a “deposit” and shall not be deemed to be
“earnest money” as those terms are used in Article 2624 of the Louisiana Civil
Code.

Section 11.7 Massachusetts Matters. With respect to any property located in the
Commonwealth of Massachusetts (the “Massachusetts Real Property”), the Deed
applicable to the Massachusetts Real Property shall be in a form sufficient to
entitle the Buyer to obtain a Certificate of Title with respect to the
Massachusetts Property and Seller shall deliver with such Deed all instruments,
if any, necessary to enable the Buyer to obtain such Certificate of Title.

Section 11.8 Michigan Matters.

(a) With respect to the Real Property located in Michigan, real estate taxes and
current installments of special assessments shall be prorated on a due date
basis, as paid in advance.

(b) With respect to the Real Property located in Michigan, (i) each Buyer
further acknowledges and agrees that such Buyer will not rely on any omission of
Parent or any Selling Subsidiary with respect to any condition of the Hotels and
the Real Property and that the pre-Closing access is sufficient to allow such
Buyer to independently investigate, assess, and evaluate any conditions and
(ii) each Buyer waives any rights, remedies, or defenses any Buyer may have
under any Environmental Laws requiring Seller to disclose to any Buyer any
condition, including, but not limited to, the existence of any environmental
contamination, the nature and extent of any environmental contamination, and/or
any related resource use restrictions or due care obligations.

Section 11.9 New Jersey Matters. If any governmental authority requires that a
Certificate of Occupancy or Certificate of Continued Occupancy (collectively
referred to as a “New Jersey CCO”) be obtained prior to the transfer of any Real
Property located with the State of New Jersey, the applicable Buyer agrees to
obtain such New Jersey CCO prior to the Closing, at its sole cost and expense.

Section 11.10 New Mexico Matters. With respect to the Hotel Assets located in
the State of New Mexico (the “New Mexico Property”), including without
limitation, the Real Property located in the State of New Mexico (the “New
Mexico Real Property”), Buyers and Seller hereby agree as follows:

(a) The intent of the Parties is to have their indemnity and other agreements,
if and to the extent they are subject to New Mexico’s anti-indemnity statutes,
NMSA 1978, § 56-7-1 (2005) and NMSA 1978 § 56-7-2 (2003), enforced pursuant to
their terms and limited only to the extent necessary to conform with and survive
New Mexico’s

 

-70-



--------------------------------------------------------------------------------

anti-indemnity statutes (i) as in effect at the time of the Parties’ entry into
this Agreement, and (ii) as subsequently amended if it is determined by a court
or arbitrator of competent jurisdiction that such statutes are applicable as
subsequently amended. Accordingly, the Parties agree that this Section 11.11(a)
will only apply to the extent necessary to reform the indemnity and other
agreements of the Parties that are subject to New Mexico’s anti-indemnity
statutes so that the same will be enforceable pursuant to their terms and comply
with and not be void as a result of the application of NMSA 1978, § 56-7-1
(2005) or NMSA 1978 § 56-7-2 (2003). The Parties reaffirm their intent that this
Agreement be governed by, and construed in accordance with, the law chosen in
Section 10.12 herein. Nevertheless, to the extent, if at all, that any provision
contained in this Agreement, including, without limitation, any Annexes or
Exhibits to this Agreement, or in any related document requiring one Party to
indemnify, hold harmless, insure, or defend another party (including such other
Party’s employees or agents) is found by a court or arbitrator of competent
jurisdiction, or by all of the Parties, to be within the scope of NMSA 1978, §
56-7-1 (2005) or in any way subject to, or conditioned upon consistency with,
the provisions of NMSA 1978, § 56-7-1 (2005) for its enforceability, then
regardless of whether such provision makes reference to this or any other
limitation provision, to the maximum extent allowed under applicable Law:
(A) such provision shall not, and is not intended to, extend to liability,
claims, damages, losses or expenses, including attorneys’ fees, arising out of
bodily injury to persons or damage to property caused by or resulting from, in
whole or in part, the negligence, act or omission of the indemnitee or
additional insured as the case may be, its officers, employees or agents, to the
extent of the indemnitee’s or additional insured’s own negligence, act or
omission, so long as this qualification is consistent with applicable New Mexico
Law; (B) such provision shall be enforced only to the extent that the liability,
damages, losses or costs are caused by, or arise out of, the acts or omissions
of the indemnitor or its officers, employees or agents; and (C) such provision
shall be further or otherwise modified, if required, by, or to be consistent
with (x) the provisions of NMSA 1978, § 56-7-1 (2005) as in effect at the time
of the Parties’ entry into this Agreement, (y) the provisions of NMSA 1978, §
56-7-1 (2005) as subsequently amended if it is determined by a court or
arbitrator of competent jurisdiction that such statute is applicable as amended,
and (z) New Mexico appellate decisions interpreting NMSA 1978, § 56-7-1 (2005),
including, without limitation, as amended if it is determined by a court or
arbitrator of competent jurisdiction that such statute is applicable as amended.
Further, with respect to (1) any agreement, covenant, or promise to indemnify
another party contained in this Agreement, any Annexes or Exhibits to this
Agreement, or in any related document (herein referred to as “agreement” for
purposes of the remainder of this paragraph), and (2) any provision in an
insurance contract indemnity agreement naming a person as an additional insured,
or in an insurance contract or other contract requiring a waiver of rights of
subrogation or otherwise having the effect of imposing a duty of indemnification
on a primary insured party, contained in or required by this Agreement,
including, without limitation, any exhibits, or any related document
(hereinafter referred to as “provision” for purposes of the remainder of this
paragraph), the Parties agree as follows: Notwithstanding any other term or
condition of this Agreement or any agreement, to the extent, if at all, that any
such agreement or provision is found by a court or arbitrator of competent
jurisdiction, to be within the scope of NMSA 1978, § 56-7-2 (2003) or in any way
subject to, or conditioned upon consistency with, the provisions of NMSA 1978, §
56-7-2 (2003) for its enforceability, then regardless of whether such agreement
or provision makes reference to this or any other limitation provision, to the
maximum extent allowed under applicable law, (I) such agreement or provision
shall not and

 

-71-



--------------------------------------------------------------------------------

does not, and is not intended to, directly or in effect, indemnify the
indemnitee against loss or liability for damages arising from: (aa) the sole or
concurrent negligence of the indemnitee or additional insured or the agents or
employees of the indemnitee or additional insured, to the extent of the
indemnitee’s or additional insured’s own negligence so long as this
qualification is consistent with applicable New Mexico law; (bb) the sole or
concurrent negligence of an independent contractor who is directly responsible
to the indemnitee or additional insured, to the extent of the indemnitee’s or
additional insured’s own negligence so long as this qualification is consistent
with applicable New Mexico law; or (cc) an accident that occurs in operations
carried on at the direction or under the supervision of the indemnitee or
additional insured, an employee or representative of the indemnitee or
additional insured or in accordance with methods and means specified by the
indemnitee or additional insured or the employees or representatives of the
indemnitee or additional insured; and (II) such agreement or provision shall be
further or otherwise modified, if required, by, or to be consistent with (aaa)
the provisions of NMSA 1978, § 56-7-2 (2003) as in effect at the time of the
Parties’ entry into this Agreement, (bbb) the provisions of NMSA 1978, § 56-7-2
(2003) as subsequently amended if it is determined by a court or arbitrator of
competent jurisdiction that such statute is applicable as amended, and (ccc) New
Mexico appellate decisions interpreting NMSA 1978, § 56-7-2 (2003), including,
without limitation, as amended if it is determined by a court or arbitrator of
competent jurisdiction that such statute is applicable as amended.

(b) At or prior to the Closing, Buyers shall deliver or cause to be delivered to
Parent or the applicable Selling Subsidiary, a form of Freedom to Choose
Insurance Company and Insurance Company Professional notice, in the form
prescribed by NMSA 1978, § 59A-16-14 and 13 NMAC 7.2.8, evidencing Buyers’
receipt from Parent and the Selling Subsidiaries of the notice required by New
Mexico’s anti-coercion in insurance laws.

Section 11.11 New York Matters. With respect to any Real Property located within
the State of New York, prior to the Closing, Parent shall, and shall cause the
applicable Selling Subsidiaries to (at Buyers’ sole cost and expense), use
Reasonable Efforts to cause any existing mortgages (or a portion thereof)
encumbering such Real Property to be assigned to any of Buyers’ mortgage lenders
(it being agreed and understood that obtaining such assignment shall not, under
any circumstances, constitute a condition to the obligations of any Party to
cause the Closing to occur pursuant to Article VII).

Section 11.12 Pennsylvania Matters.

(a) The zoning classification of the Real Property located at: 401 W Waterfront
Drive, West Homestead, PA is WDD-Waterfront Development District under the
Zoning Ordinance utilized by the Borough of West Homestead, PA.

(b) Each Buyer hereby acknowledges and understands that access to a public road
or street in respect of the Real Property located in Pennsylvania may require
issuance of a highway occupancy permit from the Pennsylvania Department of
Transportation.

(c) A Real Estate Recovery Fund exists to reimburse any person who has obtained
a final civil judgment against a Pennsylvania real estate licensee owing to
fraud, misrepresentation, or deceit in a real estate transaction and who has
been unable to collect the judgment after exhausting all legal and equitable
remedies. For complete details about the Real Estate Recovery Fund, call
717-783-3658.

 

-72-



--------------------------------------------------------------------------------

(d) Formal tender of an executed deed or of purchase money is hereby waived in
respect of the Real Property located in Pennsylvania.

Section 11.13 Texas Matters. The parties hereto waive any rights Uniform Vendor
and Purchase Risk Act of the State of Texas.

Section 11.14 Washington Matters. PURSUANT TO RCW 64.06.010, EACH BUYER WAIVES
THE RIGHT TO ANY SELLER’S DISCLOSURE STATEMENT WHICH WOULD OTHERWISE BE REQUIRED
UNDER RCW CH. 64.06. FURTHERMORE, IN THE EVENT A SELLER’S DISCLOSURE STATEMENT
OR ANY PORTION THEREOF IS REQUIRED UNDER RCW CH. 64.06, PURSUANT TO RCW
64.06.040(3), EACH BUYER WAIVES ANY RIGHT OF RESCISSION OF THIS AGREEMENT ANY
BUYER MIGHT OTHERWISE HAVE UNDER RCW CH. 64.06.

Section 11.15 Survival. The provisions of this Article XI shall survive the
Closing.

[Signature page follows.]

 

-73-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been duly executed and delivered by each
Party as of the date first above written.

 

PARENT:    INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation   
By:  

/s/ Michael Podboy

   Name:   Michael Podboy    Title:   Executive Vice President—Investments
BUYERS:    IHP I OWNER JV, LLC, a Delaware limited liability company    By:  

/s/ Ronald J. Lieberman

   Name:   Ronald J. Lieberman    Title:   Executive Vice President, General
Counsel & Secretary    IHP WEST HOMESTEAD (PA) OWNER LLC, a Delaware limited
liability company    By:  

/s/ Ronald J. Lieberman

   Name:   Ronald J. Lieberman    Title:   Executive Vice President, General
Counsel & Secretary BUYER PARENT:   

NORTHSTAR REALTY FINANCE CORP.,

a Maryland corporation

   By:  

/s/ Ronald J. Lieberman

   Name:   Ronald J. Lieberman    Title:   Executive Vice President, General
Counsel & Secretary

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT A

FORM OF DEPOSIT ESCROW AGREEMENT

THIS DEPOSIT ESCROW AGREEMENT (this “Agreement”) is made as of September 17,
2014 (the “Effective Date”), by and among Inland American Real Estate Trust,
Inc., a Maryland corporation (“Parent”), IHP I Owner JV, LLC, a Delaware limited
liability company (“Buyer I”), IHP West Homestead (PA) Owner LLC, a Delaware
limited liability company (“Buyer II” and, together with Buyer I, “Buyers”), and
First American Title Insurance Company, a Nebrask corporation (“Escrow Agent”)
(Parent, Buyers and Escrow Agent are sometimes referred to herein individually
as a “Party”, and collectively as the “Parties”).

RECITALS:

WHEREAS, Parent and Buyers are parties to that certain Asset Purchase Agreement
dated as of September 17, 2014 (the “Purchase Agreement”), for the sale and
purchase of the Hotel Assets. All capitalized terms used, but not defined, in
this Agreement shall have the meanings given to them in the Purchase Agreement;

WHEREAS, Buyers are required to deposit certain monies into escrow with Escrow
Agent to be held as a Deposit pursuant to the Purchase Agreement in connection
with the purchase and sale of the Hotel Assets by Buyers; and

WHEREAS, Escrow Agent is willing to hold such Deposit in escrow, and invest and
disburse such Deposit, on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1. Deposit and Investment of Deposit

(a) Deposit and Acceptance of Deposit. No later than the first (1st) Business
Day following the date of the Purchase Agreement, Buyers shall deposit with
Escrow Agent the aggregate amount of Fifty Million Dollars ($50,000,000)
(together with all interest and earnings thereon, the “Deposit”) by wire
transfer of immediately available funds in accordance with the wire instructions
attached hereto as Schedule A. Escrow Agent shall acknowledge receipt of the
Deposit by email to the Parties.

(b) Escrow Account. Escrow Agent shall hold the Deposit in a separate escrow
account identified as account no. NCS-673413 (the “Escrow Account”) for the
benefit of Parent and Buyers pursuant to this Agreement, and shall not commingle
the Deposit with any other third-party deposits or its own funds.



--------------------------------------------------------------------------------

(c) Investment of Deposit. The Deposit or any portion thereof shall be invested
in direct obligations of the United States government or any agency or
instrumentality thereof; provided, however, that Escrow Agent shall not be
obligated to invest the Deposit or any portion thereof pursuant to this
Section 1(c) until both Parent and Buyers (i) provide their respective federal
tax identification number to Escrow Agent by the execution and delivery to
Escrow Agent of a completed IRS Form W-9, and (ii) execute and deliver to Escrow
Agent any investment forms or direction letters reasonably requested by Escrow
Agent. All interest and other amounts earned on the Deposit shall constitute
additional Deposit for all purposes of this Agreement. Buyers shall bear the
risk of loss of the Deposit, except to the extent resulting from the gross
negligence, willful default, intentional misconduct or breach of trust by Escrow
Agent, its managers, officers, employees or agents.

2. Disbursement of Deposit.

(a) Disbursement at Closing. If the Closing occurs, the Deposit shall be
disbursed to Parent at Closing and shall be applied against the Final Purchase
Price. For the avoidance of doubt, except in accordance with the express
provisions of this Agreement, the Deposit shall be held by Escrow Agent and
shall not be released by the Escrow Agent unless and until the Closing occurs.
Notwithstanding the foregoing, if the Closing does not occur or if the Purchase
Agreement otherwise terminates prior to the Closing, the Deposit shall be
disbursed as provided in Section 2(b).

(b) Disbursement if Closing Not Consummated. In the event that the Purchase
Agreement is validly terminated prior to the Closing by (i) either Party
pursuant to Section 9.1(c) thereof at a time when any Buyer is in breach of any
of its representations, warranties, covenants or agreements contained therein,
which breach would result in the failure to satisfy any of the conditions set
forth in Section 7.3(a) or 7.3(b) thereof or (ii) Parent pursuant to
Section 9.1(e) thereof, then, within one (1) Business Day of such termination,
Buyers and Parent shall provide joint written instructions to Escrow Agent,
instructing Escrow Agent to disburse the Deposit to Parent, subject to the
provisions of Section 9.2(d) of the Purchase Agreement. In the event that the
Purchase Agreement is terminated prior to the Closing pursuant to
Section 9.1(a), 9.1(b), 9.1(c) (other than in the circumstances set forth in
clause (i) of the immediately preceding sentence) or 9.1(d) thereof, then,
within one (1) Business Day of such termination, Buyers and Parent shall provide
joint written instructions to the Deposit Escrow Agent, instructing the Deposit
Escrow Agent to disburse the Deposit to Buyers.

(c) In the event that the Escrow Agent receives a notice from any Buyer or
Seller (but not both Buyers and Seller), which notice advises the Escrow Agent
that (A) the Purchase Agreement has been terminated, (B) a dispute exists with
respect to the disbursement of the then-remaining Deposit or (C) the
then-remaining Deposit should be disbursed to the Party delivering such notice,
the Escrow Agent shall notify the Party that did not deliver such notice of the
Escrow Agent’s receipt of such notice, and shall refrain from taking any other
action with respect to the then-remaining Deposit until it has received either a
joint written instruction from Buyers and Seller, or a duly-issued court order,
directing disbursement of the then-remaining Deposit. In addition,
notwithstanding Buyers’ and Seller’s obligation to deliver joint written
instructions to the Escrow Agent within one Business Day following a valid
termination of the Purchase Agreement, as set forth in Section 2(b) hereof, in
the event that Buyers and Seller provide such joint written instructions to the
Escrow Agent following such one Business Day period, the Escrow Agent shall be
entitled to rely on such joint written instructions and may disburse all or any
portion of the then-remaining Deposit in accordance with such instructions.

 

2



--------------------------------------------------------------------------------

3. Escrow Fees. All fees, costs and expenses of Escrow Agent with respect to the
escrow established pursuant to this Agreement (the “Escrow Fees”) shall be borne
equally between Parent on the one hand and Buyers on the other hand. All such
Escrow Fees shall be due and payable upon the disbursement of the Deposit.

4. Compliance with Court Orders. Parent and Buyers hereby acknowledge that
Escrow Agent may accept, obey and comply with any and all writs, orders,
judgments or decrees issued or entered by any court with or without jurisdiction
(a “Court Order”), in which case, notwithstanding anything to the contrary in
this Agreement, Escrow Agent shall not be liable to Parent or Buyers by reason
of such acceptance, obedience or compliance, regardless of whether such Court
Order is subsequently reversed, modified, annulled, set aside or vacated.

5. Release and Indemnification. Parent and Buyers hereby release Escrow Agent
and its officers, managers, employees and agents (each, an “Escrow Agent
Party”), from any liability, damage, loss, cost or expense incurred by Parent or
Buyers to the extent resulting from (a) any action taken or not taken by any
Escrow Agent Party in good faith upon advice of Escrow Agent’s counsel given
with respect to any questions relating to its obligations under this Agreement,
or (b) any action taken or not taken by any Escrow Agent Party in reliance upon
any document, including any written notice provided to Escrow Agent pursuant to
this Agreement, as to the due execution and the validity and effectiveness of
such document, and the truth and accuracy of any information contained therein,
which such Escrow Agent Party in good faith believes to be genuine, to have been
signed or presented by a duly authorized person or persons and to comply with
the terms of the Purchase Agreement and this Agreement, except to the extent
resulting from the gross negligence, willful default, intentional misconduct or
breach of trust by such Escrow Agent Party. Parent and Buyers, jointly and
severally, shall indemnify and hold harmless any Escrow Agent Party against any
liability, damage, loss, cost or expense, including, without limitation,
reasonable attorneys’ fees and court costs, incurred by such Escrow Agent Party
to the extent resulting from the performance by any Escrow Agent Party of Escrow
Agent’s obligations under this Agreement, except to the extent resulting from
the gross negligence, willful default, intentional misconduct or breach of trust
by such Escrow Agent Party.

6. Relationship of Parties. Parent and Buyers acknowledge and agree that Escrow
Agent is acting solely as a stakeholder at their request, and that Escrow Agent
shall not be deemed to be the agent of either Parent or Buyers.

 

3



--------------------------------------------------------------------------------

7. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) when delivered personally by hand (with
written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission) or (c) one (1) Business Day after the day sent by
nationally recognized overnight courier (with written confirmation of receipt),
in each case at the following addresses and facsimile numbers (or to such other
address or facsimile number as a Party may have specified by notice given to the
other Party pursuant to this provision):

If to Parent:

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: Scott Wilton

Michael Podboy

Nicole Grimaldi

Telecopy: (630) 954-5655

with mandatory copies (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attn: Cathy A. Birkeland

Telecopy: 312-993-9767

If to Buyers:

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention: Daniel R. Gilbert

Telecopy: (212) 547-2780

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention: Ronald J. Lieberman, Esq.

Telecopy: (212) 547-2704

and

Chatham Lodging Trust

50 Cocoanut Row, Suite 211

Palm Beach, Florida 33480

Attention: Eric Kentoff, Esq.

Telecopy: (561) 804-0909

 

4



--------------------------------------------------------------------------------

with mandatory copies (which shall not constitute notice) to:

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10112

Attention: Brad Lavender

Telecopy: (212) 884-8238

If to Escrow Agent:

First American Title Company

30 N. LaSalle Street

Suite 2200

Chicago, Illinois 60602

Attn: Reginald Cunningham

Telecopy: (866) 390-7306

8. Successors and Assigns. No assignment of this Agreement or of any rights or
obligations hereunder may be made by any Party, directly or indirectly (by
operation of law or otherwise), without the prior written consent of the other
Parties and any attempted assignment without the required consents shall be null
and void and without any legal effect. Any such assignor shall remain jointly
and severally liable for its obligations and the obligations of its permitted
assignee. Upon any such permitted assignment, the references in this Agreement
to Parent, the applicable Buyer or Escrow Agent shall also apply to any such
assignee. This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns.

9. Rights of Third Parties. Nothing expressed or implied in this Agreement shall
create or be deemed to create any third party beneficiary rights in any person
or entity not a party to this Agreement.

10. Conflict with Purchase Agreement. If any of the terms or provisions of this
Agreement conflict with, or are inconsistent with, any terms or provisions of
the Purchase Agreement, the terms and provisions of the Purchase Agreement shall
control.

11. Governing Law; Jurisdiction.

(a) This Agreement and the transactions contemplated herein, and all disputes
between the Parties arising out of or related to this Agreement, the
transactions contemplated herein or the facts and circumstances leading to its
or their execution or performance, whether in contract, tort or otherwise, shall
be governed by the laws of the State of Delaware, without reference to conflict
of laws principles.

(b) Each of the Parties agrees (i) that this Agreement involves at least
$100,000.00, and (ii) that this Agreement has been entered into by the Parties
hereto in express reliance upon 6 Del. C. § 2708. Each of the Parties
(A) irrevocably submits itself to the personal jurisdiction of each state or
federal court sitting in the State of Delaware, as well as to the jurisdiction
of all

 

5



--------------------------------------------------------------------------------

courts to which an appeal may be taken from such courts, in any Legal Proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated herein, (B) agrees that every such Legal Proceeding shall be
brought, heard and determined exclusively in the Court of Chancery of the State
of Delaware (provided that, in the event subject matter jurisdiction is
unavailable in or declined by the Court of Chancery, then all such claims shall
be brought, heard and determined exclusively in any other state or federal court
sitting in the State of Delaware with subject matter jurisdiction), (C) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such court, (D) agrees not to bring any Legal
Proceeding arising out of or relating to this Agreement or any of the
transactions contemplated herein in any other court, and (E) waives any defense
of inconvenient forum to the maintenance of any Legal Proceeding so brought.

(c) Each of the Parties agrees to waive any bond, surety or other security that
might be required of any other Party with respect to any Legal Proceeding,
including an appeal thereof.

(d) Each of the Parties agrees (i) to the extent that such Party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such Party’s agent for acceptance
of legal process and notify the other Party or Parties hereto of the name and
address of such agent, (ii) that, to the fullest extent permitted by law,
service of any process, summons, notice or document by U.S. registered mail to
its address as specified in Section 7 hereof with a proof of mailing receipt
validated by the U. S. Postal Service shall be effective service of process for
any Legal Proceeding brought against it, provided, however, that nothing
contained in the foregoing clause shall affect the right of any Party to serve
legal process in any other manner permitted by applicable Law, and (iii) to the
fullest extent permitted by applicable law, that service made pursuant to (i) or
(ii) above shall have the same legal force and effect as if served upon such
Party personally within the State of Delaware.

(e) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE,
WHETHER IN CONTRACT, TORT, OR OTHERWISE, RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION OR
PERFORMANCE. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (III) IT MAKES SUCH WAIVER KNOWINGLY AND VOLUNTARILY, AND (IV) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11(E).

 

6



--------------------------------------------------------------------------------

12. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties to the
greatest extent legally permissible.

13. Recitals. The recitals to this Agreement are incorporated herein by such
reference and made a part of this Agreement.

14. Entire Agreement. This Agreement and the Purchase Agreement constitute the
entire agreement among the Parties and supersede any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
Parties or any of their respective Affiliates relating to the transactions
contemplated hereby. The Parties have voluntarily agreed to define their rights,
liabilities and obligations respecting the transactions contemplated hereby
exclusively in contract pursuant to the express terms and provisions of this
Agreement, and the Parties expressly disclaim that they are owed any duties or
are entitled to any remedies not expressly set forth in this Agreement.
Furthermore, the Parties each hereby acknowledge that this Agreement embodies
the justifiable expectations of sophisticated parties derived from arm’s-length
negotiations, and all Parties to this Agreement specifically acknowledge that no
Party has any special relationship with another Party that would justify any
expectation beyond that of an ordinary buyer and an ordinary seller in an
arm’s-length transaction.

15. Amendments; Waiver. This Agreement may be amended, supplemented or modified
in whole or in part if, but only if, such amendment, supplement or modification
is in writing and is signed by each Party and specific reference to this
Agreement is made in such writing. Any provision of this Agreement may be waived
if, but only if, such waiver is in writing and is signed by the Party or Parties
against whom enforcement of any such waiver is sought and specific reference to
this Agreement is made in such writing. The waiver by any Party of a breach of
any provision of this Agreement shall not operate or be construed as a further
or continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

16. Counterparts; Electronic Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
be signed and transmitted by facsimile machine or electronic mail (via .pdf or
similar transmittal), and any signatures so transmitted shall be treated as an
original document.

[Signatures on following page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Buyers and Escrow Agent have caused this Agreement
to be executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

 

PARENT: INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation By:    
Name:   Title:  

 

BUYERS: IHP I OWNER JV, LLC, a Delaware limited liability company By:     Name:
  Title:  

 

IHP WEST HOMESTEAD (PA) OWNER LLC,

a Delaware limited liability company

By:     Name:   Title:  

 

ESCROW AGENT:

FIRST AMERICAN TITLE COMPANY,

a Nebraska corporation

By:     Name:   Title:  

[Signature Page to Deposit Escrow Agreement]



--------------------------------------------------------------------------------

SCHEULE A

ESCROW AGENT WIRE INSTRUCTIONS



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT B-1

FORM OF DEED

Prepared By and

After Recording Return To:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attn: Zonia Medina

Tax Account No:                     

Consideration: $                    

Tax Assessed Value: $                    

Title Insurance Underwriter: First American Title Insurance Company

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made as of             , 2014, to be effective as
of             , 2014, by and between             , a(n)             (the
“Grantor”), and             , a(n)             (the “Grantee”), whose mailing
address is             .

WITNESSETH:

That for good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the Grantor does grant and convey, with SPECIAL
WARRANTY to Grantee, in fee simple, as at common law, the following described
property:

SEE ATTACHED EXHIBIT “A” FOR

LEGAL DESCRIPTION OF THE PROPERTY



--------------------------------------------------------------------------------

This conveyance is made expressly subject to (i) taxes and assessments, a lien
not yet delinquent, (ii) all liens, encumbrances, reservations, restrictions,
conditions, covenants, obligations, liabilities, rights-of-way, easements and
other matters of record, and (iii) all matters which would be revealed or
disclosed by an accurate survey or physical inspection of the property conveyed
hereby.

[SIGNATURE APPEARS ON FOLLOWING PAGE]

WITNESS the following signature and seal.

 

                                                                              
   , a(n)  

 

By:  

 

Name:  

 

Title:  

 

State of                                )

                                             )

County of                            )

On                 , 2014, before me,                 , a Notary Public,
personally appeared                 , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                               (Seal)

 



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

A-1



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT B-2

FORM OF ASSIGNMENT OF LEASEHOLD INTEREST

PREPARED BY:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attention: Zonia Medina

RECORDING REQUESTED BY AND

UPON RECORDATION RETURN TO:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attention: Zonia Medina

ASSIGNMENT AND ASSUMPTION OF

TENANT’S INTEREST IN GROUND LEASE

THIS ASSIGNMENT AND ASSUMPTION OF TENANT’S INTEREST IN GROUND LEASE (this
“Assignment”) is made and entered into as of [ • ], 2014 (the “Effective Date”),
by and between                         , a(n)
                        (“Assignor”), and                         , a(n)
                        (“Assignee”) with reference to the following:

RECITALS

A. Assignor is the last and current assignee/successor ground tenant of that
certain real property located in the City of                 , County of
                , State of                 , as more particularly described on
Exhibit A attached hereto and made a part hereof (the “Land”), pursuant to that
certain ground lease described on Schedule I attached hereto and made a part
hereof, as the same may have been amended from time to time (the “Ground
Lease”).

 

1



--------------------------------------------------------------------------------

B. Assignor desires to grant, assign, transfer, convey and set over to Assignee,
and Assignee desires to acquire, all of Assignor’s estate, right, title and
interest in and to the Ground Lease.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

1. Grant, Warrant and Assignment. Effective as of the Effective Date hereof,
Assignor hereby GRANTS, SELLS, CONVEYS, ASSIGNS, TRANSFERS, AND SETS OVER unto
Assignee, all of Assignor’s right, title and interest in and to the Ground
Lease, together with any and all rights and appurtenances thereto in any way
belonging to Assignor.

SUBJECT TO (the “Permitted Exceptions”):

(a) a lien not yet delinquent for general and special taxes and assessments, if
any, against the Land and/or structures or other improvements located on the
Land;

(b) the terms and conditions of the Ground Lease; and

(c) all liens, encumbrances, covenants, conditions and restrictions,
reservations, rights, rights-of-way, easements and other matters of record.

TO HAVE AND TO HOLD forever the above described rights, titles and interests
unto Assignee, its successors and assigns, subject only to the Permitted
Exceptions.

2. Acceptance and Assumption. Assignee does hereby assume and agree to perform
all of Assignor’s obligations under or with respect to the Ground Lease first
accruing or arising from and after the Effective Date. Assignee agrees to
indemnify, protect, defend and hold Assignor harmless from and against any and
all liabilities, losses, costs, damages and expenses (including reasonable
attorneys’ fees) directly or indirectly arising out of or related to any breach
or default in Assignee’s obligations hereunder. Assignor shall remain liable for
all of Assignor’s obligations under or with respect to the Ground Lease first
accruing or arising prior to the Effective Date. Assignor agrees to indemnify,
protect, defend and hold Assignee harmless from and against any and all
liabilities, losses, costs, damages and expenses (including reasonable
attorneys’ fees) directly or indirectly arising out of related to any breach or
default in Assignor’s obligations hereunder.

3. Severability. If any provision of this Assignment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Assignment shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Assignment, they
shall take any actions necessary to render the remaining provisions of this
Assignment valid and enforceable to the fullest extent permitted by Law and, to
the extent necessary, shall amend or otherwise modify this Assignment to replace
any provision contained herein that is held invalid or unenforceable with a
valid and enforceable provision giving effect to the intent of the Parties to
the greatest extent legally permissible.

 

2



--------------------------------------------------------------------------------

4. Counterparts. This Assignment may be signed in multiple counterparts with the
same force and effect as if all required signatures were contained in a single,
original instrument.

5. Governing Law. This Assignment shall be construed, interpreted, and enforced
pursuant to the applicable laws of the State in which the Land is located,
except with respect to any indemnification obligations of the parties hereto
which shall be governed by the applicable laws of the State of Delaware.

6. Miscellaneous. Each of Assignor and Assignee agrees to execute such other
documents and perform such other acts as may be necessary or desirable to
effectuate the intent of this Assignment. If either party brings any action or
suit against the other arising from or interpreting this Assignment, the
prevailing party in such action or suit shall, in addition to such other relief
as may be granted, be entitled to recover its costs of suit and actual
attorneys’ fees, whether or not the same proceeds to final judgment. This
Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee, and their respective successors and assigns.

[Signatures on following page]

 

3



--------------------------------------------------------------------------------

Dated this             day of             , 2014.

 

ASSIGNOR:                                     
                                         , a                                    
                                       By:     Name:  

 

Title:  

 

[STATE SPECIFIC NOTARY ACKNOWLEDGMENT TO FOLLOW]

[Signature pages continue on next page]



--------------------------------------------------------------------------------

ASSIGNEE:                                                              , a
Delaware limited liability company

 

By:     Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description



--------------------------------------------------------------------------------

SCHEDULE I

Ground Lease



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT C

FORM OF BILL OF SALE

BILL OF SALE

THIS BILL OF SALE (this “Bill of Sale”) is made as of                     , 2014
by the entities set forth on Annex A hereto (collectively, the “Selling
Subsidiaries”), in favor of IHP I Owner JV, LLC, a Delaware limited liability
company (“Buyer I”) and IHP West Homestead (PA) Owner LLC, a Delaware limited
liability company (“Buyer II” and, together with Buyer I, “Buyers”).

RECITALS:

WHEREAS, Inland American Real Estate Trust, Inc. (“Parent”), a Maryland
corporation, and the ultimate parent company of each Selling Subsidiary, and
Buyers are parties to that certain Asset Purchase Agreement, dated as of
September 17, 2014 (the “Purchase Agreement”), which provides for, among other
things, Parent causing the Selling Subsidiaries to sell, assign, transfer and
convey to Buyers the Hotel Assets under the terms and subject to the conditions
contained therein.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
in this Bill of Sale and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Selling Subsidiary hereby
agrees as follows:

 

  1. Certain Defined Terms. Capitalized terms used but not otherwise defined in
this Bill of Sale shall have the meanings given to them in the Purchase
Agreement.

 

  2. Transfer of Certain Hotel Assets. Each Selling Subsidiary hereby sells,
assigns, transfers and conveys, to the applicable Buyer all of such Selling
Subsidiary’s right, title and interest in, to and under the Furnishings,
Consumables, Supplies and Retail Inventories owned by such Selling Subsidiary,
excluding, in each case, the Excluded Property.

 

  3. Purchase Agreement. If any of the terms or provisions of this Bill of Sale
conflict with, or are inconsistent with, any terms or provisions of the Purchase
Agreement, the terms and provisions of the Purchase Agreement shall control.

 

  4. Rights of Third Parties. Nothing expressed or implied in this Bill of Sale
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Bill of Sale.

 

  5. Electronic Signatures. This Bill of Sale may be signed and transmitted by
facsimile machine or electronic mail (via .pdf or similar transmittal), and any
signatures so transmitted shall be treated as an original document



--------------------------------------------------------------------------------

  6. Successors and Assigns. This Bill of Sale shall inure to the benefit of
Buyers and their respective successors and assigns.

[Signature on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Selling Subsidiary has executed this Bill of Sale as of
the date first above written.

 

SELLING SUBSIDIARIES:

By:

  [TO BE INSERTED]  

By:

     

Name:

     

Title:

   

[Signature Page to Bill of Sale]



--------------------------------------------------------------------------------

ANNEX A

SELLING SUBSIDIARIES

[TO BE INSERTED]



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made as of
                    , 2014, by and among the entities set forth on Annex A
hereto (collectively, the “Selling Subsidiaries”), IHP I Owner JV, LLC, a
Delaware limited liability company (“Buyer I”), and IHP West Homestead (PA)
Owner LLC, a Delaware limited liability company (“Buyer II” and, together with
Buyer I, “Buyers”) (each Selling Subsidiary and Buyers are sometimes referred to
herein individually as a “Party”, and collectively as the “Parties”).

RECITALS:

WHEREAS, Inland American Real Estate Trust, Inc. (“Parent”), a Maryland
corporation, and the ultimate parent company of each Selling Subsidiary, and
Buyers are parties to that certain Asset Purchase Agreement, dated as of
September 17, 2014 (the “Purchase Agreement”), wherein Parent has agreed to
cause each Selling Subsidiary to assign to the applicable Buyer, and such Buyer
has agreed to accept and assume, all of such Selling Subsidiary’s right, title
and interest in, to and under the Assigned Contracts, Miscellaneous Hotel
Assets, assignable Permits and assignable Intellectual Property (collectively,
the “Assigned Interests”), and all of the Assumed Liabilities.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
in this Assignment and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Selling Subsidiary hereby
agree as follows:

 

  1. Certain Defined Terms. Capitalized terms used but not otherwise defined in
this Assignment shall have the meanings given to them in the Purchase Agreement.

 

  2. Assignment. Upon the terms and subject to the conditions set forth in this
Assignment and the Purchase Agreement, each Selling Subsidiary hereby sells,
assigns, transfers and conveys to the applicable Buyer all of such Selling
Subsidiary’s right, title and interest in, to and under the Assigned Interests.
Notwithstanding the foregoing, each Selling Subsidiary retains the applicable
Excluded Assets and Excluded Liabilities.

 

  3. Assumption and Agreement to be Bound. The applicable Buyer hereby accepts
the sale, assignment, transfer and conveyance of each Selling Subsidiary’s
right, title and interest in, to and under the Assigned Interests. The
applicable Buyer hereby assumes and agrees to perform fully and discharge all of
the Assumed Liabilities and agrees to be bound by the terms of the Assumed
Liabilities. The assumption by the applicable Buyer of the Assigned Interests
and the Assumed Liabilities shall be binding on such Buyer and its successors
and permitted assigns in accordance with this Assignment and the Purchase
Agreement.



--------------------------------------------------------------------------------

  4. Purchase Agreement. If any of the terms or provisions of this Assignment
conflict with, or are inconsistent with, any terms or provisions of the Purchase
Agreement, the terms and provisions of the Purchase Agreement shall control.

 

  5. Rights of Third Parties. Nothing expressed or implied in this Assignment
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Assignment.

 

  6. Counterparts; Electronic Signatures. This Assignment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Assignment may
be signed and transmitted by facsimile machine or electronic mail (via .pdf or
similar transmittal), and any signatures so transmitted shall be treated as an
original document.

 

  7. Amendments; Waiver. This Assignment may be amended, supplemented or
modified in whole or in part if, but only if, such amendment, supplement or
modification is in writing and is signed by each Selling Subsidiary and each
Buyer and specific reference to this Assignment is made in such writing. Any
provision of this Assignment may be waived if, but only if, such waiver is in
writing and is signed by the Party or Parties against whom enforcement of any
such waiver is sought and specific reference to this Assignment is made in such
writing. The waiver by any Party of a breach of any provision of this Assignment
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. No failure on the part
of any Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

  8. Severability. If any provision of this Assignment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Assignment shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Assignment, they
shall take any actions necessary to render the remaining provisions of this
Assignment valid and enforceable to the fullest extent permitted by Law and, to
the extent necessary, shall amend or otherwise modify this Assignment to replace
any provision contained herein that is held invalid or unenforceable with a
valid and enforceable provision giving effect to the intent of the Parties to
the greatest extent legally permissible.

 

  9. Governing Law; Jurisdiction.

 

  a. This Assignment and the transactions contemplated herein, and all disputes
between the Parties arising out of or related to this Assignment, the
transactions contemplated herein or the facts and circumstances leading to its
or their execution or performance, whether in contract, tort or otherwise, shall
be governed by the laws of the State of Delaware, without reference to conflict
of laws principles.



--------------------------------------------------------------------------------

  b. Each of the Parties agrees (i) that this Assignment involves at least
$100,000.00, and (ii) that this Assignment has been entered into by the Parties
hereto in express reliance upon 6 Del. C. § 2708. Each of the Parties
(A) irrevocably submits itself to the personal jurisdiction of each state or
federal court sitting in the State of Delaware, as well as to the jurisdiction
of all courts to which an appeal may be taken from such courts, in any Legal
Proceeding arising out of or relating to this Assignment or any of the
transactions contemplated herein, (B) agrees that every such Legal Proceeding
shall be brought, heard and determined exclusively in the Court of Chancery of
the State of Delaware (provided that, in the event subject matter jurisdiction
is unavailable in or declined by the Court of Chancery, then all such claims
shall be brought, heard and determined exclusively in any other state or federal
court sitting in the State of Delaware with subject matter jurisdiction),
(C) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, (D) agrees
not to bring any Legal Proceeding arising out of or relating to this Assignment
or any of the transactions contemplated herein in any other court, and
(E) waives any defense of inconvenient forum to the maintenance of any Legal
Proceeding so brought.

 

  c. Each of the Parties agrees to waive any bond, surety or other security that
might be required of any other Party with respect to any Legal Proceeding,
including an appeal thereof.

 

  d. Each of the Parties agrees (i) to the extent that such Party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such Party’s agent for acceptance
of legal process and notify the other Party or Parties hereto of the name and
address of such agent, (ii) that, to the fullest extent permitted by law,
service of any process, summons, notice or document by U.S. registered mail to
its address as specified in the Purchase Agreement with a proof of mailing
receipt validated by the U. S. Postal Service shall be effective service of
process for any Legal Proceeding brought against it, provided, however, that
nothing contained in the foregoing clause shall affect the right of any Party to
serve legal process in any other manner permitted by applicable Law, and
(iii) to the fullest extent permitted by applicable law, that service made
pursuant to (i) or (ii) above shall have the same legal force and effect as if
served upon such Party personally within the State of Delaware.

 

  e.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE, WHETHER
IN CONTRACT, TORT, OR OTHERWISE, RELATING TO THIS ASSIGNMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION



--------------------------------------------------------------------------------

  DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS ASSIGNMENT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS
EXECUTION OR PERFORMANCE. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER KNOWINGLY AND
VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS ASSIGNMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Selling Subsidiary and Buyers have executed this
Assignment under seal as of the date first above written.

 

BUYERS: IHP I OWNER JV, LLC, a Delaware limited liability company By:     Name:
  Title:   IHP WEST HOMESTEAD (PA) OWNER LLC, a Delaware limited liability
company By:     Name:   Title:   SELLING SUBSIDIARIES: By:   [TO BE INSERTED]
By:     Name:     Title:    

[Signature Page to Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

ANNEX A

SELLING SUBSIDIARIES

[TO BE INSERTED]



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT E

FORM OF GROUND LEASE ESTOPPEL

GROUND LEASE ESTOPPEL

 

TO:      

 

 

          

 

          

 

          

 

(“Tenant”)

 

           IHP I Owner JV, LLC, and its successors and assigns        

 

          

 

          

 

(“Purchaser”)

        

 

Re:    

        (Tenant d/b/a)           

Ladies and Gentlemen:

The undersigned, being the landlord under the Ground Lease referred to in
Paragraph 1 below (together with its successors and assigns, “Landlord”),
understands that Tenant, the existing tenant under the Ground Lease, is
contemplating a sale of the Property referred to in Paragraph 1 below to
Purchaser. Purchaser is requiring and will be relying upon this certificate, and
accordingly, the undersigned hereby certifies to Purchaser the following as of
the date hereof:

1. The undersigned is landlord under that certain Lease dated
                    , as amended, modified, supplemented or extended by the
following (if none, write “None” or leave blank, in which case the response will
be deemed to be “None”):                     (collectively, the “Ground Lease”),
between the Landlord, as landlord, and                     , as tenant
(“Tenant”), for the property located at                     (as more
particularly described in the Ground Lease, the “Property”).

2. The Ground Lease is in full force and effect, and represents the entire
agreement between Landlord and Tenant with respect to the Property, and has not
been amended or modified except as set forth above.

3. There are no events of default as of the date hereof, and Landlord has no
knowledge of any event which with the giving of notice, the passage of time, or
both, would constitute a default by Tenant under the Ground Lease.



--------------------------------------------------------------------------------

4. The undersigned hereby certifies that he or she is duly authorized to sign,
acknowledge and deliver this Ground Lease Estoppel on behalf of Landlord.

5. This being an estoppel certificate, neither the Landlord nor any of the
Landlord’s directors, officers, employees, members, agents or representatives
shall be personally liable to any party with respect to any inaccuracies in the
statements made by the Landlord in this certificate; however, the Landlord shall
be estopped from asserting against Tenant and Purchaser any facts inconsistent
with the statements made by the Landlord in this certificate.

6. This certificate may be relied upon by the above addressees and their
successors and assigns, any purchaser or mortgagee of the Property and any title
insurer providing title insurance to such purchaser or mortgagee.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours,

LANDLORD:

By:

   

 

  Name:   Title:

Dated and effective as of                              , 2014



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF GROUND LEASE AND AMENDMENTS



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT F

FORM OF OWNER’S AFFIDAVIT

OWNER’S TITLE AFFIDAVIT

Order No. See Schedule I

The undersigned (“Affiant”) hereby represents and warrants to and for the
benefit of First American Title Insurance Company (the “Title Company”) on
behalf of each entity set forth on Schedule I attached hereto (each such entity,
an “Owner” and collectively, the “Owners”), and not in his personal capacity,
that as of             , 2014:

1. The Affiant is authorized to execute this Affidavit, has familiarity with the
Owners management and operations of the Properties noted in Schedule I, and has
the authority to bind the Owners to matters as set forth herein.

2. Except as set forth on Exhibit A attached hereto, to the knowledge of
Affiant, there are no unrecorded leases or occupancy agreements affecting the
properties described in the title reports and/or title commitments (each, a
“Title Report”), a listing of which is set forth on Schedule I (each, a
“Property” and collectively, the “Properties”), or other parties in possession
of the Property.

3. To the knowledge of the Affiant, all management fees for the Properties that
are the responsibility of the Owners have been fully paid or will be paid in the
ordinary course of business.

4. Except as specifically set forth on any closing statement executed in
connection with the transfer of the Properties, the Owners have not entered in
any written agreement with any commercial real estate broker for the payment of
a commission or similar fee relating to the purchase, sale, management, leasing
or other licensed services pertaining to the Properties (including with respect
to any other Commercial Real Estate (as defined in O.C.G.A. § 44- 14-601(13)).
With respect to any commercial real estate broker disclosed on said closing
statement, the amount shown thereon is payment in full satisfaction of all
amounts owed to said broker or brokers.

5. Except as set forth on Exhibit B attached hereto:

(a) within the last six (6) months, the Owners have not (i) made, ordered or
contracted for or consented to any construction, repairs, alterations or
improvements to be made on or to any Property which have not been paid for in
full or which will not be paid in the ordinary course of business, (ii) ordered
materials for any such construction, repairs, alterations or improvements which
have not been paid for in full or which will not be paid in the ordinary course
of business, or (iii) attached any fixtures to any Property which have not been
paid for in full or which will not be paid in the ordinary course of business;
and

 

1



--------------------------------------------------------------------------------

(b) to the knowledge of the Affiant, there are no outstanding or disputed claims
for any work or item referred to in subparagraph (a).

5. To the knowledge of Affiant, (a) there has been no violation of any
covenants, conditions or restrictions (“CC&Rs”) of record affecting any Property
and (b) any charge or assessment currently due and owing and provided for in any
CC&Rs have been duly paid.

6. As an inducement to the Title Company to insure over any matters attaching or
created during the “gap” in time between the last continuation of title and the
recording of the appropriate deed, mortgage, or other instrument with respect to
any Property, the Owners, as applicable, shall promptly remove of record any
matters that such Owner filed of record during said gap period, and shall hold
harmless and indemnify the Company for any loss, cost, expense, claim, or
damage, including without limitation reasonable attorneys’ fees, arising with
respect to any such matters affecting any of any Property.

7. To the knowledge of the Affiant, there are no (i) proceedings in bankruptcy
that have been instituted by the Owners in any court nor, (ii) unpaid judgment
liens entered against the Owners in any court that would adversely affect title
to any Property or the Owners’ ability to convey any Property.

All references herein to the “knowledge” of Affiant or words of similar import
shall refer only to the actual knowledge of Affiant.

This affidavit is made for the purpose of aiding the Title Company in
determining the insurability of title to the Property, and to induce the Title
Company to issue its policies of title insurance in favor of the Insureds
(including with respect to any Property located in the state of Georgia, without
exception for any possible lien arising from the Commercial Real Estate Broker
Lien Act (O.C.G.A. § 44- 14-600 et seq.), said policies as set forth on the
aforesaid Schedule I. The Owners shall hold harmless and indemnify Title Company
for any actual out-of-pocket loss, cost, expense, claim, or damage, including
without limitation reasonable attorneys’ fees, arising by reason of any material
incorrectness of any of the statements contained herein, as such statement may
pertain to any of the Property.

The foregoing statements shall be deemed to incorporate by this reference:
(i) all matters disclosed by or referred to in the applicable Title Report for
each Property, including all amendments and revisions thereto, and all other
matters of record affecting title to the Land, said Land as described in the
policies as set forth on the aforesaid Schedule I, (ii) all matters disclosed by
or referred to in any ALTA/ASCM Land Title Surveys (“Surveys”) for each Property
delivered to the Title Company in connection with each Property, (iii) all
matters arising by, through or under the Insureds or any affiliate of the
Insureds under any policies of title insurance issued by the Title Company, and
(iv) all matters otherwise disclosed or known to the Title Company.

 

2



--------------------------------------------------------------------------------

Neither the Affiant, nor any present or future direct or indirect partner,
member, advisor, trustee, director, officer, employee, beneficiary, shareholder,
participant or agent (each, a “Non-Liable Person”) of an Owner, shall have any
personal liability, directly or indirectly, under or in connection with this
affidavit. Any notice required to be given to an Owner shall be deemed given if
sent by certified or registered mail to such Owner at the following address:
[ • ].

This affidavit may be relied upon by the Title Company but may not be relied
upon by any other person or entity.

[remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Affiant has executed this affidavit as of             ,
2014.

AFFIANT:

 

By:  

 

  Name:   Title:

Subscribed and sworn to before me, this        

day of             , 2014.

 

 

Notary Public

Commission Expires:



--------------------------------------------------------------------------------

SCHEDULE I

(to Owner’s Affidavit)

Owners and Premises

 

Title Report File

No.

 

Property Address

 

Interest in

Property

   Owner



--------------------------------------------------------------------------------

EXHIBIT A

(to Owner’s Affidavit)

Unrecorded Leases

[NONE.]



--------------------------------------------------------------------------------

EXHIBIT B

(to Owner’s Affidavit)

Description of Work and/or Disputed Claims

[NONE.]